10

tl

12

14

15

17

18

20

21

22 ||

23 |.

24

25

26

27

28

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 1 of 144

IN THE UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF NEW YORK

JASON GOODMAN, Case No.: 1:18-cv-08653-VEC-SDA
Counter Plaintiff,

COUNTER CLAIM VERIFIED

VS. COMPLAINT

D. GEORGE SWEIGERT,

Counter Defendant

 

 

 

COUNTER CLAIM VERIFIED COMPLAINT

Statement and Verification
This pleasing is true to the knowledge of the undersigned, except as to matters alleged on
information and belief, and that as to matters the undersigned believes to be true. See N.Y.
C.P.L.R. 3020

Signed this 29" day of November 2019 under penalty of perjury

 
 
 

 

/ / Jason Goothaan,-Defendant, Pro Se
t, 252 7 Avenue Apt 69
New York, NY 10001
(323) 744-7594

ui truth@ecrowe sourcethetruth org

   

COUNTER CLAIM VERIFIED COMPLAINT - 1

   

L

 
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 2 of 144

TABLE OF AUTHORITIES
CASES
SDNY Sweigert v Goodman (1:18-cv-08653-VEC-SDA) sicscesceiseeie teeter neeetetites 4
Steele v Goodman (3:17-cv-OOOOL-MHL) — vcesecccssseseceesecereneeteteneneteneeene re eneneceseeeneeneneneenentenens 9
Sepenuk v. Case 1:15-Cv-O4244-IGK vscsesesecneee ieee ee te ee ee CETTE 16
Marshall, No. 98-cv-1569 (RCC), 2000 WL 1808977, at (S.D.N.Y.Dec. 8, 2000)... scree 16
World Wrestling Fed’n Entm’t, Inc. v. Bozell, 142 F. Supp. 2d 514, 532 (S.D.N.Y. 2001). ........ 16
Pittman by Pittman v. Grayson, 149 F.3d 111, 123 @d Cir, 1998) voce ccceccsseeeeseeeeeeeeeneaseseenes 16

Rastelli v. Goodyear Tire & Rubber Co., 591 N.E.2d 222, 224 (N.Y. 1992). eccccccscetee ceeeee LO

 
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 3 of 144

STATUES

AO N.Y. Con. Laws Ann. § 240.30 ...cccccscscseccesereeeneeneneenesenensessessearenesseeaenesseesesaeeseneenesiees passim
28 USC § 1332 (a) (1) .cccccceccecessecssesessesneseseseeseeeenessenssesesnerssessssneseseseessseneseaseneeacacensesasenensass 10
RULES

FRE Rule 804 (b)(3)(A) and (B) .....eeccscceeeeeeeeetereeteseeseseeresssssneseseenererteseceneaenenteereranereseesees 3,5

il
10

11

12

13

14

15

16

17

18

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 4 of 144

COMPLAINT
Counter Plaintiff, Jason Goodman, (hereinafter “Goodman’), for his Complaint against
Counter Defendant, D. George Sweigert (hereinafter “Sweigert’”) avers upon personal knowledge
as to his own acts and status and upon information and belief and to all other matters.
NATURE OF THE ACTION

1. This Complaint arises out of Counter Defendant Sweigerts’s defamatory statements,
false accusations, deceptive actions, menacing, cyberstalking, harassment and
deliberate acts of tortious interference carried out against Counter Plaintiff Goodman
from June 2017 continuously through to today.

2. Sweigert became an active member of a conspiracy, entering into an agreement with
Tyroan Simpson (hereinafter “Simpson”) to take action against Goodman for which
Simpson indicated Sweigert would be paid. Sweigert and others then proceeded to
commit numerous overt acts in furtherance of the conspiracy.

3. Sweigert worked in concert with others to defame, harass and stalk Goodman both
online and in the real world. Sweigert engaged in a series of overt acts including
encouraging others to commit overt acts in furtherance of the conspiracy to defame,
harass and commit tortious interference against Goodman.

4. On or around April 2017, Counter Plaintiff Goodman began a collaborative working
relationship with George Webb Sweigert (hereinafter “Webb”) the brother of Counter
Defendant Sweigert. Goodman and Webb cooperated in creating news broadcasts
and political commentary videos on YouTube, Facebook and other public social

media sites on the internet.

COUNTER CLAIM VERIFIED COMPLAINT - 2

~~

 

Fy
15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 5 of 144

5. No official business relationship exists or has ever existed between Goodman and

_ Almost immediately after the Goodman / Webb collaboration began, counter

COUNTER CLAIM VERIFIED COMPLAINT - 3

 

 

Webb. No written or verbal agreement exists or has ever existed between Goodman

and Webb.

Defendant Sweigert responded with harassment in the form of a public social media
smear campaign, creating his own YouTube broadcasts and other social media posts
deliberately defaming Counter Plaintiff Goodman and interfering with Counter
Plaintiff's business associates and colleagues directly and in an ongoing manner.
Sweigert and his co-conspirators have targeted and harassed nearly all of Goodman’s
talk show guests, in some cases succeeding at discouraging those guests from
returning to Goodman’s program, satisfying Sweigert’s goal and fulfilling his acts of
tortious interference.

In December 2017, Sweigert entered into a verbal agreement with Simpson and other
third parties during a multiparty telephone call with Simpson, Manuel Chavez II aka
“Defango” (hereinafter “Chavez’’), Nathan Stolpman aka LTV aka Lift the Veil
(hereinafter “Stolpman’), an unknown individual using the false name Hoax Wars
(hereinafter “Hoax Wars”) and possibly other unknown individuals. (EXHIBIT A)
This hearsay video recording of the phone call and the included transcript should be
excluded under FRE Rule 804 (b)(3)(A) and (B) as it contains statements against the
declarants’ interests and, corroborating circumstances have indicated the
trustworthiness of the information it conveys. During the call, Simpson suggests the
social media network Steemit.com as the “best way to get JG” referring to Counter

Plaintiff Jason Goodman. Immediately after this statement, Sweigert speaks about a

 

Ih
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 6 of 144

“unified effort”. Sweigert volunteers to conduct a letter writing and public
defamation and harassment campaign against Goodman. Sweigert insists
“everybody's got to find their part in this and do their part that's it.”” In reference to
Counter Plaintiff with regard to his harassing letter writing campaign, Sweigert
openly admits “J'm writing that shit all the time behind the scenes on Jason” to
which Simpson responds “J can get you paid for it in a way that's not connected to
the government at all”. Sweigert agrees, responding to Simpson’s offer “Alright, ok
we can do that.” Sweigert goes on to clearly state “/ volunteer to be the liaison to
fuck with these guys through government processes through military processes
through law enforcement processes.” This is an open admission of his eagerness to
violate 40 N.Y. Con. Laws Ann. § 240.30 Aggravated harassment in the second
degree, and his commitment to doing so is shown by his overt actions over the
months that followed.

9. During the multiparty call, Sweigert makes numerous direct references to the
conspiracy stating among other things, “everybody's got to find their part in this and
do their part” imploring his co-conspirators to act against Goodman.

10. Since December 2017 Sweigert has taken deliberate steps in coordination with others,
including but not limited to Simpson, Chavez and Stolpman and engaged in overt acts
in furtherance of the promised defamation and harassment he agreed to on the
multiparty call.

11. The legal action in SDNY Sweigert v Goodman (1:18-cv-08653-VEC-SDA) is only
one component of Counter Defendant’s defamation and harassment against
Goodman. Sweigert’s limited but marginally functional knowledge of the law

COUNTER CLAIM VERIFIED COMPLAINT - 4

 
tl

12

13

14

15

16

17

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 7 of 144

12.

13.

14,

COUNTER CLAIM VERIFIED COMPLAINT - 5

enables him to utilize the civil justice system as a weapon. Wielding it awkwardly as
he does, Sweigert appears to be aware that many of his false statements and
defamatory actions could result in civil claims against him were they simply stated in
a written or spoken utterance. Therefore, he uses the Federal Rules of Civil
Procedure not just as a sword, but also a shield, hiding behind the absolute immunity
of ostensibly legitimate legal actions, Sweigert freely makes false and defamatory
claims in civil pleadings and then publicizes the content of those pleadings
throughout the internet as “news”.

During the December 2017 multiparty call, Sweigert specifically referenced utilizing
the civil justice system as a weapon against Counter Plaintiff.

In a voice mail message left by Simpson for Counter Plaintiff Goodman, Simpson
threatens “guys like Defango [reference to Chavez] and myself and about 50 other
people that really know how to do this shit are gonna make it a lot more difficult for
you to do really about anything just because we're gonna make you famous for the
stupid cocksucking idiot that you are so I hope that you play this for your friends and
we can either talk or you can just go ahead and see what we're gonna do so good luch
to ya butthead.” This voice mail message is a direct violation of 40 N.Y. Con. Laws
Ann. § 240.30 Aggravated harassment in the second degree.

Simpson’s choice to deliberately record this threatening voice mail message
represents an overt act in furtherance of the conspiracy to interfere with Goodman’s
business and an admission to the planned defamation and harassment to be executed
by Simpson and as many as 50 (fifty) co-conspirators according to the threat. This

hearsay admission should be excluded under FRE Rule 804 (b)(3)(A) and (B) becausd

 

pg
10

ll

12

13

14

15

16

17

18

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 8 of 144

it contains statements against the declarants’ interests and, corroborating
circumstances have indicated the trustworthiness of the information it conveys.

15. Through his interactions and communications with surrogates, co-conspirators and /
or intermediaries including his own brother Webb, Chavez and Simpson, Sweigert
has aligned his efforts with those of the Plaintiff in Steele v Goodman a federal

_ lawsuit currently active in the Eastern District of Virgina (3:17-cv-00601-MHL).
Webb, Chavez and Simpson have each communicated directly with Steele on
multiple occasions. Chavez claims Simpson is the brother in law of Steele’s attorney,
Biss. Sweigert attempted to intervene in Steele v. Goodman but was denied by the
honorable M. Hannah Lauck. (EXHIBIT B) -

16. Steele has openly discussed his plans to overwhelm perceived enemies with civil

- legal action in multiple public YouTube broadcasts and his own blog posts.

17. On November 27, 2019 a Motion to disqualify counsel for Plaintiff for unethical
conduct was filed in Steele v. Goodman (3:17-cv-00601-MHL). No ruling on the
issue has been made as yet, however the pleading alleges conspiracy between
Plaintiff, his attorney, his attorney’s wife, Chavez, Sweigert and others named in this
counterclaim complaint. (EXHIBIT C)

18. Sweigert has made numerous false statements and false accusations against Counter
Plaintiff in furtherance of the conspiracy, including contacting law enforcement
around the country and providing false statements intended to put Counter Plaintiff in
jeopardy of criminal charges. One such contact was to the U.S. Coast Guard New

York Sector Captain Jason Tama (EXHIBIT D)

COUNTER CLAIM VERIFIED COMPLAINT - 6

 

TH
10

11

1B
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 9 of 144

19.

20.

21.

COUNTER CLAIM VERIFIED COMPLAINT - 7

The information conveyed to the Coast Guard in the letter to Captain Tama is false.
The letter was sent with actual malice and deliberate intent to harass and defame
Goodman. Mailing this letter to Captain Tama was another overt act on the part of
Counter Defendant in furtherance of the conspiracy agreed to during the multiparty
call of December 2017.

Sweigert continues to make false public statements and false accusations nearly daily
on a newly launched blog which focuses primarily on Goodman or events and
individuals Sweigert seeks to link to Goodman in furtherance of his ongoing

defamation per se effort. Originally located at htip://check

 

ot, Sweigert has

at

  
  

relocated his blog to hit

y.news/. By using the .news top level domain,
Sweigert attempts to pass off his false and defamatory statements as legitimate
“news” to unsuspecting readers.

Counter Plaintiff asks the court to take notice of Sweigert’s frequent changing of
names and urls for his blogs, repeated changing of mailing addresses associated with
this and other legal actions in the past two years and his habitual removal of public
internet posts. It is Counter Plaintiff's belief the Sweigert’s knowledge of the Federal
Rules of Civil Procedure and the Federal Rules of Evidence cause him to do this in an|
effort to avoid disclosing information during discovery. While Goodman’s process is
open, honest and unwavering, Sweigert relies on deception, hiding information and

frequent changes of names, addresses and tactics to confuse others and complicate

civil litigation related to the information.

}

 
10

11

12

13

14

15

16

17

18

co)

—

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 10 of 14

22.

23.

24.

25.

COUNTER CLAIM VERIFIED COMPLAINT - 8

Sweigert is in a regular practice of deleting, destroying, hiding or otherwise removing
public access to recordings or records of his false and defamatory statements against
Goodman.

It is Counter Plaintiffs belief that Sweigert uses social media and blog posts as a
form of “call and response” type communication. Once his message is received by
the parties it is intended for, the message is removed, the evidence spoliated and
Sweigert’s standard position is to challenge the authenticity of any presentation of the
material.

Sweigert claims to be a former U.S. Air Force radio specialist with particular
expertise in communications and information technology. Irrespective of the truth or
falsehood of this claim, Sweigert utilizes military, intelligence and other sophisticated
deceptive tactics to communicate with an active and dynamic network of co-
conspirators who have themselves engaged in overt acts in furtherance of the
conspiracy. This is done while deliberately creating the illusion that these co-
conspirators are independent operators. Through the use of clandestine

communications and compartmentalization of actions

wn

ome co-conspirators may not
be aware of the full scope of the conspiracy, but rather as Sweigert stated during the
multiparty call of December 2017 “everybody's got to find their part in this and do
their part that's it.” It is highly likely that many of the co-conspirators are unaware
of the scope of the operation or the full extent to which other parties are involved.
Sweigert’s overt actions in spoliating evidence and removal of public social media

posts or communications is intended to complicate civil litigation and to frustrate

Goodman’s attempts to counteract Sweigert’s devious and damaging actions.

 

we
10

11

12

13

14

15

16

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 11 of 14

26.

27.

28.

29.

30.

Counter Defendant Sweigert has worked with, conspired with, cooperated with or
otherwise aligned his goals and actions with co-conspirators involved in Steele v
Goodman in furtherance of their common objective to disrupt Counter Plaintiff
Goodman, destroy his business and worldwide reputation and chill his journalistic
efforts through persistent harassment and public defamation via any means available
to them.

Sweigert attempted to intervene in Steele v Goodman but was denied. In support of
his attempt, several non-parties to the suit submitted declarations in support of
intervention. One of those non-parties was a citizen of New Zealand Steve Outtrim
(hereinafter “Outtrim’”) (EXHIBIT E)

Outtrrim falsely claims to be a citizen of California, but this is untrue. His address of
record is a PO Box at a commercial mailing business and his filing with the clerk of
the court is clearly seen to be sent via airmail from his residence in New Zealand.
(ECF No. 109 page 4)

Outtrim is presently attempting to intervene in this instant legal matter (ECF No.
109). Outtrim initially attempted to inappropriately communicate directly with
chambers via an email address provided to the litigants by Magistrate Judge Stewart
Aaron. It is Goodman’s belief that Sweigert provided this email address to Outtrim.
Outtrim has published multiple false stories defaming Goodman on his own blog
including allegations of Goodman causing political unrest in Ukraine.

httos://burners me/2018/12/03/insane-in-the-ukraine-j-go-like-youve-never-scen-him-

bere

  

‘o/ The allegations are false, have no basis in fact or evidence and no purpose

COUNTER CLAIM VERIFIED COMPLAINT - 9

Ss

 

cope
10

lt

12

13

14

15

16

V7

18

i9

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 12 of 14

31,

32.

33.

34.

35.

COUNTER CLAIM VERIFIED COMPLAINT - 10

other than harassment and defamation of Goodman. Publishing the article was an
overt act in furtherance of the conspiracy on Outtrim’s part.
On November 29, 2019 Sweigert re-published Outtrim’s article on his own sdny.news
blog https://sdny.news/201 9/1 1/29/insane- in-the-ukraine-j-eo-like-youve-never-seen~
him-before-updates- burners-me-me-burners-and-the-man/ Republishing the Outtrim
false story was another overt act on Sweigert’s part in furtherance of the conspiracy.
The Outtrim article makes the categorically false statement “Jason Goodman is the
CEO of a company which is operating the world’s most advanced commercial HD
video drone in Ukraine at the exact time a Western-backed coup breaks out there.”
Both Outtrim and Sweigert use this claim in attempts to accuse Goodman of heinous
crimes including terrorism, subversion of foreign governments and involvement in a
recent explosion at a liquid natural gas facility in Texas. Aside from public news
reports Goodman has no knowledge of or involvement in the Texas LNG incident.
The most recent publication of the Outtrim false allegations and the overt efforts to
link Goodman to terrorism and crimes Goodman has no knowledge of or involvement
in represents a pattern and practice when viewed in the context of the incidents in
question in Steele v. Goodman, and yet another overt act in furtherance of the
conspiracy.

JURISDICTION AND VENUE
This is an action for damages in an amount in excess of the minimum jurisdictional
limits of this Court.
This Court has jurisdiction over this dispute pursuant to 28 U.S.C. §1332 (diversity

jurisdiction) in that Sweigert and Goodman are citizens of different states and the

a

 

re
10

11

12

13

14

15

16

17

18

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 13 of 14

36.

37.

38.

39.

40.

41.

42.

43.

44.

COUNTER CLAIM VERIFIED COMPLAINT - 11

amount in controversy exceeds seventy-five thousand ($75,000), exclusive of interest
and costs.
This Court has personal jurisdiction over Counter Plaintiff. Counter Plaintiff resides
in New York City; Counter Defendant alleges to conduct regular business in New
York City; and this action is being brought in response to Case 1:18-cv-08653-VEC-
SDA Document | Filed 06/14/18 within the Southern District of New York.
Venue is proper in this Court as (a) the cause of action arose within the jurisdiction of
this Court and (b) Counter Plaintiff resides within this District.

PARTIES
Counter Plaintiff Jason Goodman is an individual who is a citizen of New York and
resides 252 7 Avenue apartment 6s New York, NY 10001
Counter Defendant David George Sweigert is believed to be a resident of California,
currently utilizing a PO Box address, General Delivery Rough and Ready CA 95975.
Co-conspirators include but are not limited to; Counter Defendant’s own brother
George Webb Sweigert, believed to be a resident of Maryland
Plaintiff in Steele v. Goodman Robert David Steele 11005 Langton Arms Court
Oakton, VA 22124
Council for Plaintiff in Steele v. Goodman Steven S. Biss 300 W Main St Ste 102
Charlottesville, VA, 22903-5575
co-Defendant in Steele v. Goodman Patricia Negron (hereinafter “Negron”) 925
Webster St Unit 3 Needham, MA 02492
co-Defendant in Steele v. Goodman Susan Lutzke, aka Susan Holmes, aka Queen Tut

(hereinafter “Holmes”), 2608 Leisure Dr Unit B Fort Collins CO 80525

SS

 

ry:
16

17

18

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 14 of 14

45.
46.
47.
48.
49,
50.

51.

52.

53,

54.

55.

COUNTER CLAIM VERIFIED COMPLAINT - 12

Oakey Marshall Richards (hereinafter “Richards”), believed to be a citizen of West
Virgina
Counsel for Plaintff Biss’ wife and alleged sister of Tyroan Simpson Tanya Cornwell
(hereinafter “Cornwell”), 8035 Scottsville Rd. Scottsville, VA 24590
Manuel Chavez III (hereinafter “Chavez”), believed to be a resident of Nevada
Steve Outtrim (hereinafter “Outtrim”), 1370 Trancas St PO Box 102 Napa CA 94558
Tyroan Simpson aka Frank Bacon (hereinafter “Simpson”), believed to be a citizen of|
Texas
Nathan Stolpman (hereinafter “Stolpman”), 930 Anna Cir. Nipomo, CA 934
Marion Rapp (hereinafter “Rapp”), PO Box 152 Mesa AZ, 85211
Dean Fougere aka Titus Frost (hereinafter “Fougere”) 154 Lake Dr.Plymouth, MA
02360 and others including individuals whose true identities remain unknown to
Counter Plaintiff.

FACTUAL ALLEGATIONS
Counter Plaintiff does not know Counter Defendant and has never met Counter
Defendant.
Counter Plaintiff Goodman became aware of counter Defendant Sweigert after
members of Goodman’s viewing audience brought various social media posts made
by Sweigert to Goodman’s attention.
To the best of Counter Plaintiff’s knowledge, Goodman’s association with Sweigert’s
brother Webb, prompted Sweigert to begin making regular social media post on
YouTube and elsewhere criticizing and commenting on the quality of journalism

observed by Sweigert.

 

Hh
10

il

12

13

14

15

16

17

18

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 15 of 14

56.

57.

58.

59.

60.

61.

COUNTER CLAIM VERIFIED COMPLAINT - 13

Sweigert expressed a universally negative opinion of Goodman, criticizing virtually
every aspect including personal characteristics such as height, appearance, age
associated male pattern hair loss, facial expressions and other aspects irrelevant to the
truth or falsehood of the information reported.

Sweigert made numerous videos criticizing his brother and detailing various aspects
of their family history. These details included statements about the mental health
history of their deceased father and a particularly disturbing account of Webb
engaging in sexual intercourse with Sweigert’s former wife.

On June 13, 2017, Webb invited Goodman to participate in a Skype video conference
that included Webb, Steele and Negron. Webb had introduced Goodman to Negron
only days prior.

On the following day, Webb participated in a YouTube broadcast with Goodman and
Negron during which Webb alleged to have received information from Richards
indicating the presence of illicit nuclear material on board a shipping vessel the
Maersk Memphis. Webb went into great detail, revealing the ship was imminently
docking in the Port of Charleston and that it represented a substantial threat ofa
potential “dirty bomb”.

Goodman knew nothing of this information prior to the June 14 Skype telephone call
from Webb.

Webb specifically stated the possibility of a dirty bomb represented a public threat

greater in scope and danger than 9/11.

 

rie
10

1]

12

13

14

15

17

18

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 16 of 14

62.

63.

64.

65.

66.

67.

68.

COUNTER CLAIM VERIFIED COMPLAINT - 14

Webb specifically told Goodman failure to alert authorities could be the crime of
misprision of felony or misprision of treason and failure to act could put Goodman in
legal jeopardy.

Goodman contacted the U.S. Coast Guard by telephone and provided no substantial
information as the Coast guard officer alerted Goodman, they were already aware of
the matter and had taken action deemed appropriate.

Webb was arrested in Ohio that evening on an unrelated charge, for being drunk and
asleep in his car at the roadside. Webb was charged with failure to control his vehicle
and was subsequently questioned by police, the FBI and the joint terrorism task force
representative who acts as a liaison between the Coast Guard and the FBI.

Goodman has never been questioned by the FBI with regard to this matter.

To the best of Goodman’s knowledge, Goodman has never been the subject of a
criminal investigation and has never been a suspect in any crime.

On the following day, June 15 2017, Goodman received an email message from
Steele that was carbon copied to Webb. In the message, Steele confidently states that
Goodman will be imminently arrested by NYPD for calling in a bomb hoax in the
port of Charleston. Steele urged Webb to terminate his collaboration with Goodman
and to commence an association with Steele and his 501(c)(3) tax exempt
organization.

Goodman never called in any bomb hoax and has never been arrested, nor formally

accused of any crime.

 

ry
10

11

12

14

15

16

17

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 17 of 14

69.

70.

71.

72.

73.

74.

Almost immediately following the incident in the Port of Charleston, Counter
Defendant Sweigert began parroting the claims made by Steele, publicly demanding
the FBI investigate Goodman for his alleged role in the alleged “dirty bomb hoax”
Subsequent to these events, Sweigert wrote and self-published a book rife with false
allegations accusing Goodman of plotting, planning, overseeing, coordinating
otherwise playing some key role in the alleged bomb hoax. (EXHIBIT F)

Sweigert has contacted numerous law enforcement agencies including the U.S. Coast
Guard New York Sector making false allegations of crimes attributed to Counter
Plaintiff Goodman.

Sweigert has written numerous emails and letters to key business associates of
Goodman including the chief legal counsel and Chief executive officer of Patreon,
Goodman’s primary source of income. The letters contain false allegations against
Goodman and threaten Patreon with legal action should they continue to allow
Goodman to transact business with Patreon.

Sweigert has persistently and continuously repeated the lie that Goodman planned,
oversaw and / or participated in a scheme to perpetrate a dirty bomb hoax. He now
echoes this, nearly identically, claiming Goodman had foreknowledge and / or some
involvement in explosions at a Texas LNG facility. These statements are
categorically false and are totally unsupported by facts or evidence.

Sweigert’s co-conspirators have engaged in overt acts in furtherance of their
conspiracy, providing positive reviews of the book intended to bolster sales of the

book.

COUNTER CLAIM VERIFIED COMPLAINT - 15

 

te
16

17

18

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 18 of 14|

75.

76.

77,

78.

79,

80.

COUNTER CLAIM VERIFIED COMPLAINT - 16

COUNT 1 DEFAMATION

Counter Plaintiff Goodman re-alleges paragraphs | — 74 as if the same were fully set
forth herein. Sweigert made his false and defamatory statements deliberately and
maliciously with the intent to intimidate, discredit and defame Goodman.

Sweigert and co-conspirators engaged in Defamation Per Se on several occasions by
deliberately making false statements which were published to third-parties without
privilege of authorization; with fault amounting to AT LEAST negligence; that
caused special harm.

Because Sweigert’s false allegations of international terrorism or foreknowledge of
terrorist events are such heinous false statements likely to cause public hate toward
Goodman implying involvement in criminal activity, damages to worldwide
reputation are inherent.

COUNT 2 AGGRIVATED HARASSMENT

Counter Plaintiff Goodman re-alleges paragraphs 1 — 77 as if the same were fully set
forth herein. Sweigert made his false and defamatory statements deliberately and
maliciously with the intent to intimidate and harass Goodman

Sweigert and co-conspirators engaged in Aggravated harassment in the second degree,
a violation of 40 N.Y. Con. Laws Ann. § 240.30

COUNT 3 CIVIL CONSPIRACY

It is textbook law that New York does not recognize an independent tort of conspiracy. If
an underlying, actionable tort is established, however, [the] Plaintiff may plead the
existence of a conspiracy in order to demonstrate that each defendant’s conduct was part
of a common scheme.” Sepenuk v. Case 1:15-cv-04244-JGK Document 214 Filed
09/12/16 Page 72 of 88 73 Marshall, No. 98-cv-1569 (RCC), 2000 WL 1808977, at
(S.D.N.Y.Dec. 8, 2000) (citation omitted). To establish a claim of civil conspiracy, the
plaintiffs “must demonstrate the primary tort, plus the following four elements: (1) an
agreement between two or more parties; (2) an overt act in furtherance of the agreement;
(3) the parties’ intentional participation in the furtherance of a plan or purpose; and (4)
resulting damage or injury.” World Wrestling Fed’n Entm’t, Inc. v. Bozell, 142 F. Supp.
2d 514, 532 (S.D.N.Y. 2001). Under New York law, in order to be liable for acting in
concert with a primary tortfeasor under a theory of either conspiracy or aiding and
abetting, the defendant must know of the wrongful nature of the primary actor’s conduct.
Pittman by Pittman v. Grayson, 149 F.3d 111, 123 (2d Cir. 1998). “Tt is essential that
each defendant charged with acting in concert have acted tortiously and that one of the
defendants committed an act in pursuance of the agreement which constitutes a tort.”
Rastelli v. Goodyear Tire & Rubber Co., 591 N.E.2d 222, 224 (N.Y. 1992).

 
12

13

14

15

16

17

18

20

21

22

23

24

25

26

27

28

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 19 of 14

PRAYER FOR RELIEF
WHEREFORE, Counter Plaintiff Goodman respectfully requests judgment against Counter
Defendant Sweigert, awarding compensatory, consequential, exemplary, and punitive damages
in an amount to be determined at trial, but in excess of the $75,000 jurisdictional requirement,

expenses and fees related to this suit; and such other and further relief as the Court may deem
just and proper.

I hereby attest that the pleadings herein are accurate and true under penalties of perjury.
Further, [ hereby attest that the attached exhibits are accurate and true copies of source
documents as described.

Signed this 29" day of November 2019

 
  

(Liason Goodmgn, Defendant, Pro S¢
; 252 7 Avenue Apt 63
New York, NY 10001

(323) 744-7594

truth@ecrowdsourcethetruth ory

COUNTER CLAIM VERIFIED COMPLAINT - 17

 

 

 
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 20 of 144

(EXHIBIT A)

tH
10
11
12

13

15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 21 of 14

EXHIBIT A
TRANSCRIPT OF MULTI-PARTY VIDEO CHAT BETWEEN D. GEORGE SWEIGERT,
TYROAN SIMPSON, MANUEL CHAVEZ IIL, NATHAN STOLPMAN, CHERI AND
HOAXWARS PUBLISHED ON YOUTUBE

 

Video and audio evidence available (hitos.//wwyw Diichule. com yigeo! eZ ox ON|

1
00:00:00,000 --> 00:00:05,190
picture go find this person where are
2

00:00:02,580 --> 00:00:07,140
where is this person and that's where
3
00:00:05,190 --> 00:00:10,740

you cross the line you can't swim your
4

00:00:07,140 --> 00:00:12,570
forehead okay I apologize we see your
5

00:00:10,740 --> 00:00:14,099
forehead again I think that's good I

6

00:00:12,570 --> 00:00:16,650

think that's good for one night guys and
7

00:00:14,099 --> 00:00:18,359

I think you know that there are other

g

00:00:16,650 --> 00:00:21,270

things that could be being discussed

Q

00:00:18,359 --> 00:00:22,949

right now and this little uh SIOP it's

10

00:00:21,270 --> 00:00:24,930

an infection it's an infection it's

11

00:00:22,949 --> 00:00:26,430

getting into everybody's heads nobody
12

00:00:24,930 --> 00:00:29,460

trusts anybody there's a lot of paranoia
13

00:00:26,430 --> 00:00:31,050

going on I've discussed this many times
14

DEFENDANT’S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A - 1

=

 

tue
10

11

12

13

14

15

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA

00:00:29,460 --> 00:00:32,430

on my radio show that nobody listens to
15

00:00:31,050 --> 00:00:34,649

and everybody seems to think I'm just
16

00:00:32,430 --> 00:00:36,090

some kind of control but I'm actually
17

00:00:34,649 --> 00:00:39,590
listened to by twenty thousand people in
18

00:00:36,090 --> 00:00:44,610

Austin Texas including Alex Jones so
19

00:00:39,590 --> 00:00:49,379

this is what's fun i've had i've kind of
20

00:00:44,610 --> 00:00:51,600

went off a little bit but i'm alright i

21

00:00:49,379 --> 00:00:53,370
just want to be friends but 1 want you
22 ,
00:00:51,600 --> 00:00:54,989

to stop being like alright two fingers
23

00:00:53,370 --> 00:00:56,520

my friends but he's a fucking agent and
24

00:00:54,989 --> 00:00:59,160

1e's a piece of shit i don't want to

25

00:00:56,520 --> 00:01:01,109

hear that about you i say that you know
26

00:00:59,160 --> 00:01:03,359

nathan is fuckin nathan I made you a
27

00:01:01,109 --> 00:01:06,030

crypto kitty bro and there's people on
28

00:01:03,359 --> 00:01:08,070

as people yeah you want dude I'm selling
29

00:01:06,030 --> 00:01:09,420

it right now for like a theory amigos

DEFENDANT’S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A - 2

Document 122 Filed 12/05/19

Page 22 of 14

a

 

we
17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA

30

00:01:08,070 --> 00:01:11,220

you know you're a YouTube star or
31

00:01:09,420 --> 00:01:13,290
whatever but I mean I'll send it to you
32

00:01:11,220 --> 00:01:14,850

I'm gonna put I'm gonna put LTVs face on
33

00:01:13,290 --> 00:01:16,170

a coffee cup I'm gonna put out you do
34

00:01:14,850 --> 00:01:21,390

that baby why don't you do that that's
35

00:01:16,170 --> 00:01:23,850

how this all gets I made him a crypto
36

00:01:21,390 --> 00:01:25,920

kitty but yeah you know like if nobody
37

00:01:23,850 --> 00:01:29,729

but if any nobody buys it I'm gonna
38

00:01:25,920 --> 00:01:31,259

fuckin send it to you let's talk about
39

00:01:29,729 --> 00:01:33,240

how to take the the people in the

40

1 00:01:31,259 --> 00:01:35,460

audience up the next level in the next
41

00:01:33,240 --> 00:01:37,500

chain in all this and tell as many

42

00:01:35,460 --> 00:01:41,009
people as I can for the Christmas time
43

00:01:37,500 --> 00:01:43,500

for the show I'd be willing to buy

44

00:01:41,009 --> 00:01:45,540
anybody an account on Steam it they can
45

00:01:43,500 --> 00:01:47,670

DEFENDANT’S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A - 3

Document 122 Filed 12/05/19 Page 23 of 14

 

4
10

i]

12

13

14

15

16

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA

direct message me on the hoax wars on.
46

00:01:45,540 --> 00:01:49,430

the other that includes you Dave I think
47

00:01:47,670 --> 00:01:52,890

that’s the best way to get it

48

00:01:49,430 --> 00:01:54,479

JG LI think if you look at a unified

49

00:01:52,890 --> 00:01:55,829

effort and I got a lot of training in

50

00:01:54,479 --> 00:01:57,119

the government and all the rest of this
51

00:01:55,829 --> 00:01:57,810

stuff because I was in the military at a
52

00:01:57,119 --> 00:02:00,149

young age

53

00:01:57,810 --> 00:02:01,799

it's a unified effort and everybody has
54

00:02:00,149 --> 00:02:03,329

lanes and what's happening is people are
55

00:02:01,799 --> 00:02:05,159

getting in each other's lanes and I told
A

00:02:03,329 --> 00:02:07,409

I told everybody on the fan go show like
57

00:02:05,159 --> 00:02:09,119

two weeks ago I'm the government liaison
58

00:02:07,409 --> 00:02:11,670

I don't want to do anything else if you
59

00:02:09,119 --> 00:02:13,140

need a stand and LTV will tell you if
60

00:02:11,670 --> 00:02:14,940

you need a nasty letter

61

DEFENDANT’S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A - 4

Document 122 Filed 12/05/19 Page 24 of 14

a

 
lt

12

14

15

16

17

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 122

00:02:13,140 --> 00:02:17,819

written Dave's your guy if you want to
62

00:02:14,940 --> 00:02:20,069

make wheels of pagans that's right I

63

00:02:17,819 --> 00:02:21,420

mean I know what a lawyers do what do
64

00:02:20,069 --> 00:02:22,800

lawyers do what a congressman do

65

00:02:21,420 --> 00:02:25,740
whatever they know that we know they
66

00:02:22,800 --> 00:02:27,930

ain't that's a no the Inc so [

67

00:02:25,740 --> 00:02:29,250
volunteer to be the liaison to fuck

68

00:02:27,930 --> 00:02:31,440

with these guys through government
69

00:02:29,250 --> 00:02:33,150
processes through military processes
70

00:02:31,440 --> 00:02:35,880

through law enforcement processes that's how
71

00:02:33,150 --> 00:02:38,790

I'm fuckin with my but I want that is a
72

00:02:35,880 --> 00:02:40,470

con man and | want to be right now

73

00:02:38,790 --> 00:02:42,360

finish the demon you know can Ralph it's
74

00:02:40,470 --> 00:02:44,459
essential you can write that into the

75

00:02:42,360 --> 00:02:46,890
watching you'd have you have an amazing
76

00:02:44,459 --> 00:02:49,200

what platform there my friend and if

DEFENDANT’S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A - 5 ,

Filed 12/05/19

Page 25 of 14

SS

 

wee
14

15

16

17

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 122

77

00:02:46,890 --> 00:02:50,520

reason I got started with that I got

78

00:02:49,200 --> 00:02:51,450
started with that at the grassroots

79

00:02:50,520 --> 00:02:53,250

level because people were getting

80

00:02:51,450 --> 00:02:54,150
hassled by bill collectors people were
81

00:02:53,250 --> 00:02:56,519
getting hassled by debt collectors

82

00:02:54,150 --> 00:02:58,200
people were getting hassled by the IRS I
83

00:02:56,519 --> 00:02:59,489
started fixing people's tickets I

84

00:02:58,200 --> 00:03:01,470
started getting debt collectors off

85

00:02:59,489 --> 00:03:04,739

their ass so I started at a very

86

00:03:01,470 --> 00:03:06,300
grassroots level of mothers with two
87

00:03:04,739 --> 00:03:07,769

kids that were single mothers that had
88

00:03:06,300 --> 00:03:09,690

bill collectors coming after their ass |
89

00:03:07,769 --> 00:03:11,640
started writing letters that I started
90

00:03:09,690 --> 00:03:12,900

doing that like 30 years ago so I'm the
91

00:03:11,640 --> 00:03:15,720

letter writer I don't want to do

92

00:03:12,900 --> 00:03:16,980

DEFENDANT’S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A - 6

Filed 12/05/19 Page 26 of 14

 

TH
10

12

13

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA

anything else than letting on that let
93

00:03:15,720 --> 00:03:19,890

me get you on steam it and let's get
94

00:03:16,980 --> 00:03:21,720

those letters written write them all the
95

00:03:19,890 --> 00:03:24,239

time but listen I'm writing that shit

96

00:03:21,720 --> 00:03:26,310

all the time behind the scenes on Jason
97

00:03:24,239 --> 00:03:28,500

and George I'm doing it all the time I
98

00:03:26,310 --> 00:03:29,850

like you guys paid for it now I can get
99

00:03:28,500 --> 00:03:32,579

you paid for it in a way that's not

100

00:03:29,850 --> 00:03:34,920
connected government at all I know that
101

00:03:32,579 --> 00:03:36,540

sounds like that I know that sounds
102

00:03:34,920 --> 00:03:37,920

sketchy but it's not the truth let me
1Nn2

00:03:36,540 --> 00:03:40,019
just finish this point let me just
104.

00:03:37,920 --> 00:03:41,280
finish this point that's that's my role
105

00:03:40,019 --> 00:03:43,110

I don't want to be in any other role
106

00:03:41,280 --> 00:03:45,600
that's my lane I'll stay in my lane I
107

00:03:43,110 --> 00:03:47,579
don't I don't want to be on call-in
108

DEFENDANT’S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A - 7

Document 122 Filed 12/05/19 Page 27 of 14

 

weer
10

11

12

13

14

15

16

17

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA

00:03:45,600 --> 00:03:49,739

shows or this or that or figure out

109

00:03:47,579 --> 00:03:51,840
puzzles everybody's got to find their
110

00:03:49,739 --> 00:03:55,049

part in this and do their part that's it
111

00:03:51,840 --> 00:03:57,450

I do radio with me yeah | used to do
112

00:03:55,049 --> 00:04:01,470

radio a long time ago see jlw yeah I'll
113

00:03:57,450 --> 00:04:02,910

do radio you undo radio let's do it yeah
114

00:04:01,470 --> 00:04:04,230

as long as I could take Dave act and
115

00:04:02,910 --> 00:04:06,060

because if you start throwing my real
116

00:04:04,230 --> 00:04:07,110

name out there I become ineffective and
117

00:04:06,060 --> 00:04:09,329

what I'm trying to do behind the scenes
118

00:04:07,110 --> 00:04:12,660

well my name is Frank bacon nobody's
119

00:04:09,329 --> 00:04:16,350

giving me shit about that so well I gave
120

00:04:12,660 --> 00:04:18,329

you shit I just got a load I got a load
121

00:04:16,350 --> 00:04:21,030

of bad news I mean I figured I'd just
122

00:04:18,329 --> 00:04:23,220

share to you guys right here live I got
123

00:04:21,030 --> 00:04:25,919

a message from the federal student aid

DEFENDANT’S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A - 8

Document 122 Filed 12/05/19 Page 28 of 14

Ss

 
10

I}

12

13

14

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA

124

00:04:23,220 --> 00:04:27,030

office and it says you were receiving
125

00:04:25,919 --> 00:04:29,610

the same

126

00:04:27,030 --> 00:04:32,430
because a student debt relief company
127

00:04:29,610 --> 00:04:33,750

that the FTC has recently taken action
128

00:04:32,430 --> 00:04:37,920

against as a part of a larger

129

00:04:33,750 --> 00:04:40,500
enforcement has basically done illegal
130

00:04:37,920 --> 00:04:43,140

has dead illegal upfront fees and made
131

00:04:40,500 --> 00:04:45,330

false promises on reduced stone student
132

00:04:43,140 --> 00:04:49,530

loan forgiveness payments so it looks
133

00:04:45,330 --> 00:04:53,760

like my student loan that I thought tha
134
00:04:49,530 --> 00:04:56,430

I had taken care of is now in flux see I
135

00:04:53,760 --> 00:04:58,470

would know how to unravel that and but
136

00:04:56,430 --> 00:05:00,210

you would that go away that you would
137

00:04:58,470 --> 00:05:03,660

know I'd make it go away for Dibango
138

00:05:00,210 --> 00:05:06,090

yeah yeah like I did this a couple

139

00:05:03,660 --> 00:05:08,669

DEFENDANT’S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A - 9

Document 122 Filed 12/05/19 Page 29 of 14

 

Te
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19

months ago like I had to pay like I had
140

00:05:06,090 --> 00:05:10,260

to pay like three thousand dollars over
141

00:05:08,669 --> 00:05:12,210

I had to pay like three thousand dollars
142

00:05:10,260 --> 00:05:13,530

to get them to buy up my loan and then
143

00:05:12,210 --> 00:05:15,360

they said that they brought it down to
144

00:05:13,530 --> 00:05:17,250

like eleven thousand or something like
145

00:05:15,360 --> 00:05:18,480

that and I was like great so I've been
146

00:05:17,250 --> 00:05:20,040

paying on that like you know

147

00:05:18,480 --> 00:05:23,010
seventy-five bucks a month or whatever
148

00:05:20,040 --> 00:05:25,470

for a while now just basically cashing
149

00:05:23,010 --> 00:05:28,080

it out of my crypto profits off our food

150

00:05:25,470 --> 00:05:30,030

it's Oliphant and I'm just like oh are
151

00:05:28,080 --> 00:05:32,070

you kidding me right now like it says it
152

00:05:30,030 --> 00:05:34,470

since October like they took action

153

00:05:32,070 --> 00:05:37,650

against these guys and what that's a
154

00:05:34,470 --> 00:05:40,070

good example and I appreciate you know
155

DEFENDANT’S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A - 10

Page 30 of 14

Ss

 
10

{1

12

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 122

00:05:37,650 --> 00:05:42,750
Nathan ice I supported you after you got
156

00:05:40,070 --> 00:05:46,050
pushed around in San Francisco I did
157

00:05:42,750 --> 00:05:47,610
videos supporting you as a journalist
158

00:05:46,050 --> 00:05:50,370

and | understand your feelings and I
159

00:05:47,610 --> 00:05:52,260
understand that I come on my kind of
160

00:05:50,370 --> 00:05:53,940

rough and tough and all that but the
161

00:05:52,260 --> 00:05:55,830

fango brings up a really good point here
162

00:05:53,940 --> 00:05:57,030

is how many people especially people
163

00:05:55,830 --> 00:05:58,290

listed in this audience and I know

164

00:05:57,030 --> 00:05:59,910

there's thousands and millions of people
165

00:05:58,290 --> 00:06:02,550

how many people are in the control
166

00:05:59,910 --> 00:06:04,050
matrix because they get a letter they
167

00:06:02,550 --> 00:06:05,190

get think they get their phone bill they
168

00:06:04,050 --> 00:06:06,510

get a letter from the bank they get a
169

00:06:05,190 --> 00:06:08,010

letter from student loans and it just
170

00:06:06,510 --> 00:06:09,900

fucks their life up they think about it

DEFENDANT’S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A - 11

Filed 12/05/19

Page 31 of 14

 

ar
il

12

13

14

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 122

171

00:06:08,010 --> 00:06:13,740
constantly and the quality of their life
172

00:06:09,900 --> 00:06:15,870

just goes down the tubes and those kind
173

00:06:13,740 --> 00:06:17,280

of things need to be fought against
174

00:06:15,870 --> 00:06:19,080

those kinds of things need to be

175

00:06:17,280 --> 00:06:21,120
neutralized people need to learn how to
176

00:06:19,080 --> 00:06:22,890

fight back people have to fight back
177

00:06:21,120 --> 00:06:24,180
against the debt collectors in the IRS
178

00:06:22,890 --> 00:06:25,500

and all these other people that are

179

00:06:24,180 --> 00:06:27,270
coming after him so they could improve
180

00:06:25,500 --> 00:06:30,990

their quality of life as long as people
181

00:06:27,270 --> 00:06:32,160

are bogged down and hit and and pounded
182

00:06:30,990 --> 00:06:34,530

with all these things that keep coming
183

00:06:32,160 --> 00:06:36,690

up at court costs this and that net they
184

00:06:34,530 --> 00:06:38,099

can't ever effectively unite and that's
185

00:06:36,690 --> 00:06:41,430

part of the control grid that's part of
186

00:06:38,099 --> 00:06:45,180

Filed 12/05/19

DEFENDANT’S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A - 12

Page 32 of 14

a

 

rE.
10

1

12

13

14

15

17

18

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19

this major amen it's 90 memory one

187

00:06:41,430 --> 00:06:46,889

I see that all the time and that's what
188

00:06:45,180 --> 00:06:49,919

I'm seeing right now at YouTube and I
189

00:06:46,889 --> 00:06:53,400

see the nature of the miscommunication
190

00:06:49,919 --> 00:06:54,539

between everybody between you know I'll
191

00:06:53,400 --> 00:06:55,830

be honest with you anything I reached
192

00:06:54,539 --> 00:06:58,050

out did a fango one of the first things
193

00:06:55,830 --> 00:07:00,690

I asked him for after after we met was
194
00:06:58,050 --> 00:07:02,460

hey can you put me in touch with David
195

00:07:00,690 --> 00:07:05,069

Seaman because David's a fellow

196

00:07:02,460 --> 00:07:07,650
Coloradoan and my mother loves his show
107

00:07:05,069 --> 00:07:10,199

and my work my art has always been about
198

00:07:07,650 --> 00:07:13,620

one thing and one thing only is to be
199

00:07:10,199 --> 00:07:15,750
entertaining only to my family I could
200

00:07:13,620 --> 00:07:17,659

care less what else thinks about me and
201

00:07:15,750 --> 00:07:20,250

I certainly don't give a shit about like
202

DEFENDANT’S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A - 13

Page 33 of 14

 
10

11

12

13

14

15

17

18

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19

00:07:17,659 --> 00:07:21,960
imaginary friends on the Internet unless
203

00:07:20,250 --> 00:07:24,330

I can speak more meet the meatbag

204

00:07:21,960 --> 00:07:27,449
themselves to me they're an infected
205

00:07:24,330 --> 00:07:29,430

Agent Smith as far as I'm concerned and
206

00:07:27,449 --> 00:07:31,020

I think that's what we're seeing is more —
207

00:07:29,430 --> 00:07:33,710

of the infection of the agent Smith's
208

00:07:31,020 --> 00:07:37,229

because like what Dave just explained
209

00:07:33,710 --> 00:07:38,969

people get triggered very easily and my
210

00:07:37,229 --> 00:07:41,370

Syfy work has always gone back to one
211

00:07:38,969 --> 00:07:43,199

specific sci-fi author named Robert

212

00:07:41,370 --> 00:07:45,810

Anton Wilson who wrote a book called the
213

00:07:43,199 --> 00:07:47,310

cosmic carrier and the cosmic trigger is
214

00:07:45,810 --> 00:07:49,680

one of the most mind opening

215

00:07:47,310 --> 00:07:51,030
mind-altering drugs on the planet I hope
216

00:07:49,680 --> 00:07:52,560

that everybody reads a copy of it

217

00:07:51,030 --> 00:07:54,180

someday but if they don't they could

DEFENDANT’S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A - 14

Page 34 of 14

5

 

mw
10

1]

12

13

14

15

17

18

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 122

218

00:07:52,560 --> 00:07:57,150

read my psyche ion steamin where I'm
219

00:07:54,180 --> 00:07:59,460

making I'm making money shitposting my
220

00:07:57,150 --> 00:08:01,279

crappy sci-fi and I'm just looking for
221

00:07:59,460 --> 00:08:03,840

friends along the way that get the joke
222

00:08:01,279 --> 00:08:05,909

Jason's not one of those guys he doesn't
223

00:08:03,840 --> 00:08:08,880

get the joke he works for me you know
224

00:08:05,909 --> 00:08:11,550

it's nobody you said that agent smith
225

00:08:08,880 --> 00:08:13,919

thing just something in my brain that I
226

00:08:11,550 --> 00:08:16,650

was thinking about yesterday kind of
227

00:08:13,919 --> 00:08:18,900

just offhand um you know when the if you

228

0:08:16,650 --> 00:08:22,620
watch the matrix in the very last part
229
00:08:18,900 --> 00:08:24,690
where neo gets shot or whatever and you
230
00:08:22,620 --> 00:08:26,550
know he takes all the bullets and he
231
00:08:24,690 --> 00:08:28,469
slides down the wall and all the agents
232
00:08:26,550 --> 00:08:30,270
are looking at him and shit you know
233
00:08:28,469 --> 00:08:32,190

DEFENDANT’S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A - 15

Filed 12/05/19

Page 35 of 14

Ss

 
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 122

like in that point when he died or

234

00:08:30,270 --> 00:08:33,930
whatever you know most people would have
235

00:08:32,190 --> 00:08:35,610
thought that he would have became the
236

00:08:33,930 --> 00:08:36,180

one at that point but he really really
237

00:08:35,610 --> 00:08:38,250

did it

238

00:08:36,180 --> 00:08:40,289

he was like in the middle of his death
239

00:08:38,250 --> 00:08:42,000

cycle and when he jumped into the agent
240

00:08:40,289 --> 00:08:44,760

Smith is really when he got all of his
241

00:08:42,000 --> 00:08:46,920

power essentially it's because like you
242

00:08:44,760 --> 00:08:48,600

know neo didn't have any powers and for
243

00:08:46,920 --> 00:08:49,949

any of that stuff from before that it

244

00:08:48,600 --> 00:08:52,529

was just kind of a glitch in the matrix
245

00:08:49,949 --> 00:08:54,540

that allowed him to you know it when he
246

00:08:52,529 --> 00:08:57,660
injunction to the other agent

247

00:08:54,540 --> 00:09:00,300

and he like basically blew him up you
248

00:08:57,660 --> 00:09:02,250

know he basically like stole that agents
249

Filed 12/05/19

DEFENDANT’S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A - 16

Page 36 of 14

Ss

 
10

11

12

14

15

16

17

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19

00:09:00,300 --> 00:09:04,620

abilities and powers so it's like the

250

00:09:02,250 --> 00:09:07,230

things that we were seeing those guys in
251

00:09:04,620 --> 00:09:11,100

the black suits do you know we were only
252

00:09:07,230 --> 00:09:13,769

seeing a very small subsection of what
253

00:09:11,100 --> 00:09:15,600

they could really do you know cuz they
254

00:09:13,769 --> 00:09:17,670

were still limited by their programming
255

00:09:15,600 --> 00:09:19,319

you know neo didn't have those same
256

00:09:17,670 --> 00:09:21,269
program on it so when he stole their
257

00:09:19,319 --> 00:09:24,959

code you know he went it off better but
258

00:09:21,269 --> 00:09:26,670

then it also allowed the other thing to
259

00:09:24,959 --> 00:09:28,259

become you know like the big evil force
260

00:09:26,670 --> 00:09:30,600

that was basically trying to you know
261

00:09:28,259 --> 00:09:32,250

take over the entire matrix which is

262

00:09:30,600 --> 00:09:34,380

really weird you know like we were
263

00:09:32,250 --> 00:09:35,819

talking about the whole agent thing and
264

00:09:34,380 --> 00:09:37,649

you know like I kind of like do you see

DEFENDANT’S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A - 17

Page 37 of 14

 

treo
15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 38 of 14!

265

00:09:35,819 --> 00:09:39,120

that in the census like I don't like to
266

00:09:37,649 --> 00:09:41,160

meet people in person you know like I
267

00:09:39,120 --> 00:09:43,050

can't really you know trust you until
268

00:09:41,160 --> 00:09:44,880

I've been able to be right next to you
269

00:09:43,050 --> 00:09:47,220

and I've been able to experience your
270

00:09:44,880 --> 00:09:49,319

energy field because | still believe

271

00:09:47,220 --> 00:09:51,839

like right down to like the brass tacks
272

00:09:49,319 --> 00:09:53,699

of things in our nurture interactions we
273

00:09:51,839 --> 00:09:56,160

can't have very interesting connections
274

00:09:53,699 --> 00:09:58,170

over vast distances utilizing systems
275

00:09:56,160 --> 00:09:59,850

like the Internet because you know there
276

00:09:58,170 --> 00:10:01,709

are things inside of us that are

277

00:09:59,850 --> 00:10:04,709
connected and you know very meticulous
278

00:10:01,709 --> 00:10:06,329

ways yet I believe that a lot of us

279

00:10:04,709 --> 00:10:07,260

forget that you know we have that you
280

00:10:06,329 --> 00:10:08,490

DEFENDANT’S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A - 18

z=

 
10

li

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 39 of 14

know we still need that overall

281

00:10:07,260 --> 00:10:11,389
connection you don't like to meet people
282

00:10:08,490 --> 00:10:11,389

that's that's why

DEFENDANT’S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A - 19

 

 
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 40 of 144

(EXHIBIT B)
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 41 of 144
Case 3:17-cv-00601-MHL Document 153 Filed 07/25/19 Page 1 of 1 PagelD# 2601

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
ROBERT DAVID STEELE, ef ad,

Plaintiffs,

Vv. Civil Action No. 3:17ev601
JASON GOODMAN, ef al,

Defendants.

For the reasons stated in the accompanying Memorandum Opinion, the Court DENTES
Sweigert’s Motion to Intervene, (ECF No, 93), and will not consider future filings by Sweigert.
The Court DENIES AS MOOT Sweigert’s other motions. (ECF Nos. 102, 108, 124.) The Court
STRIKES Sweigerts’ miscellaneous filings from the record. (ECP Nos. 51, 54, 55, 56, 58, 59,
60, 75, 77, $4, 103, 120, 137, 138, 140, 142, 145, 147, 149, 150.) The Court will address all
other pending motions by separate Memorandum Opinion and Order, (ECF Nos. 109, 121,
126, 127.)

Let the Clerk send a copy of this Memorandum Opinion and Order to all counsel of
record and to Sweigert, Goodman, and Lutzke at their respective addresses of record.

[tis SO ORDERED.

   

"] a s/ g United States District Judge
Date: / b.

Richmond, Virginia

a_
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 42 of 144

(EXHIBIT C)
10
1

12

16
\7
18
is
20
21

22

24
25
26
27

28

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 43 of 14
Case 3:17-cv-00601-MHL Document 165 Filed 11/27/19 Page 1 of 27 Pagelb# 273%

ase le

DO pte rare

NOV 2 7 2019

  
   

1

 

IN THE UNITED STATES DISTRICT COURT

ib AM

CLERK US BISTRIC Y Cu

TO

 

ROBERT DAVID STEELE, et al., Case No.: 3:17-cv-00601-MHL

 

Defendant

DEFENDANT’S MOTION TO DISQUALIFY COUNSEL FOR PLAINTIFF

Defendant Jason Goodman Pro Se respectfully moves the court to disqualify Steven S.
Biss as counsel for Plaintiff. In the course of discovery, new information has come to light that
makes it necessary for Defendant to call Steven S. Biss and his wife and paralegal Tanya

Cornwell as witnesses. Testimony from Biss and Cornwell is expected to be prejudicial and
Rule 3.7 (a) and (b) it is just and necessary to disqualify Steven S. Biss and his law firm from

representing Plaintiff Robert David Steele in this action so Biss may be called as a witness and

testify under oath with regard to the facts of these matters..

DEFENDANT’S MOTION TO DISQUALIFY COUNSEL FOR PLAINTIFF - 1

 

 

Plaintiff,
vs DEFENDANT’S MOTION TO DISQUALIFY
. COUNSEL FOR PLAINTIFF
JASON GOODMAN, et al.,

adverse to the Plaintiff. In accordance with the Virginia State Bar Rules of Professional Conduct

EQuRT
FOR THE EASTERN DISTRICT OF VIRGINIA }---—~—-SSE
RICHMOND DIVISION

 

Fatesenmtnen

re
ll

12

14

15

17
18

20
21

22

24
25
26
27

28

 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 44 of 1
Case 3:17-cv-00601-MHL Document 165 Filed 11/27/19 Page 2 of 27 PagelD# 273

1 hereby attest that the pleadings herein are accurate and true under penalties of perjury. Further,
I hereby attest that the attached exhibits are accurate and true copies of source documents as
described.

Signed this 26" day of November 2019

 

WooG L
4 ‘ Jason Goodman, Defendant, Pro Sd

252 7" Avenue Apt 63

 

New York, NY 10001
(323) 744-7594

truth@crowdsourcethetruth.org

DEFENDANT’S MOTION TO DISQUALIFY COUNSEL FOR PLAINTIFF - 2

 

 

eae
20
21

22

23

24

25

26

27

28

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 45 of 144
Cape 3:17-cv-O0601-MHL Document165 Filed 11/27/19 Page 3 of 27 PagelD# 2

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF VIRGINIA

RICHMOND DIVISION
ROBERT DAVID STEELE, et al., Case No.: 3:17-cv-00601-MHL
Plaintiff,
vs. DEFENDANT’S MEMORANDUM IN
SUPPORT OF MOTION TO DISQUALIFY
JASON GOODMAN, et al., COUNSEL FOR PLAINTIFF
Defendant

 

-1

 

 

DEFENDANT’S MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY
COUNSEL FOR PLAINTIFF

DEFENDANT’S MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY COUNSEL FOR PLAINTIFF

 
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 46 of 144

Cape 3:17-cv-00601-MHL Document 165 Filed 11/27/19 Page 4 of 27 PagelD# 2/736
i TABLE OF CONTENTS
2
NT DRELINIMARY STATEMENT..sssssssssstcssssssstsstnetsnnesnstsstasesesnessessceeaetnestenssnsresenni 2
STATEMENT OF FACTS ccsvcsssccsssvteassesssecsceseseserseniseneesesnenssunnnsgneernenssstanieessercesaat 3
¢ || LEGAL STANDARDS ...ersssssnnnesmstenitnnniinennennennianniieiennnnenaniaiennsi 10
7 A. ATTORNEY DISQUALIFICATION ...sssssssesesssssssessssessssesnseeesnaneeenneeinse 10
. B. _ THE VIRGINIA RULES OF PROFESSIONAL CONDUCT.o..eessesssseesseenneeee ll
g | ARGUMENT .....ccssssesscescesssseeceesssestseeesnseecessnnetessseneecessnasnaeunnnansanenestcanenessen 13
10 L. _ STEVENS. BISS AND HIS LAW FIRM SHOULD BE DISQUALIFIED
i UNDER THE ADVOCATE — WITNESS RULE.....cc:ceesssssseesserseseenseie 13
2 ll. STEVEN S. BISS SHOULD BE DISQUALIFIED FOR
. VIOLATING RULE 4.2..-.ccccceccescevecscesvsssesesessesseneeaeneesseaseseessenenesen 15
13 ll | THIS COURT HAS BROAD AUTHORITY TO DISQUALIFY STEVEN S.
16 BISS AS COUNSEL IN THIS MATTER AND SHOULD DO SO WHERE ANY
u DOUBT EXISTS AS TO AN ATTORNEYS' COMPLIANCE WITH ETHICAL
8 DUTIES.
19
0 IV. STEVEN S. BISS MUST BE DISQUALIFIED BECAUSE OF THE
1 ADVOCATE:WITNESS RULE BEING IMPUTED TO HIS FIRM IN ITS
22 ENTIRETY
23 || CONCLUSION. ...ccccececscesescseeesssseeesneneneeseeeees sessesssssssononnangcenneeeeeececciesmanessnien 13
24
25
26
27
28

 

 

 

e~
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 47 of 144
Case 3:17-cv-00601-MHL Document 165 Filed 11/27/19 Page 5 of 27 PagelD# 2737

TABLE OF AUTHORITIES

Cases

United States v. Clarkson, 567 F.2d 270, 273 n. 3 (4th Cir, 1977) ce cree eee ee tee te ee os dd
Gas-A-Tron of Arizona v. Union Oil Co. of California, 534 F.2d 1322, 1324-25

(9tMt CHP 1970) coe cov ss se oe son save not see cee ence soe ane ote tone ne ett sen ceccee ue tis ta ets ets santas tavves nv ens eed

Wheat, US. at 161-64, 108 S. Ct. 1692) soccer cov ev vec ee ti cee vas cee cee tenon tne an tee cee eee wee eee sean nae een cee AO .

United States v. Urbana, 770 F. Supp. 1552, 1557 (SD FIQL99T) ws soe es se ce ce ee te ee te te eee ll
United States v. Walton, 703 F. Supp. 75, 77 (S.D. Fla. 1988) oo. oe cee cee vee cee ce ee nee ne nen tee te nese ii
Woods v. Covington Co. Bank, 537 F.2d 804, 813 (5th Cir. 1976) oes csc ee eects cee tee cae tee cee ne ceeeeneee EL
Meat Price Investigators Assoc'n v. Spencer Fi oods, Inc., 572 F.2d 163 (8th Cir.1978)... 0.0.41
Faison v. Thornton, 863 F. Supp. 1204, 1216 (D.Nev. 1993)... soe ces seve cece cre cee can eee ne ee teen nee il
Shaffer v. Farm Fresh, Inc., 966 F.2d 142 (Ath Cir. 1992) coc occ ce cece ce eee ean ee tee teers cree EZ
Aetna Cas. & Sur. Co. v. United States, 370 F.2d 1197, 1202 (4th Civ 1978) cece nce er vr A2
International Elecs. Corp. v. Flanzer, 527 F.2d 1288 (2d Cir 1979) coe oes oe coe ene eee cee te tees 12
International Woodworkers of Am. v. Chesapeake Bay Plywood Corp., 659 F.2d 1259, 1272
Decker v. Nagel Rice LLC, 716 F. Supp. 2d 228(S.D.N.Y. 2010).....-+..seetereeeeee sete eeers 15, 16
Evans v. ArtekSys. Corp., 715 F.2d 788 (2ND Cir. 1983) ..sscsseesessereereeneseeesresenentescueene ereceae es 17
Glacken v. Inc. Village of Freeport, C1V No. 09-4832 (DRH)(AKT), 2010 WL 3943527

(E.D.N.Y. 2010) ..sccssesssssssssseesenenneesssunsssucsntenesonessessseasacsnesnressnecassaseensansngnscousnasneseasoesenseasacenestas 17
Glueck v. Jonathan Logan, Inc., 653 F.2d 746 (2ND Cir. 1981) wsesssseeesseeteeeneesteneneeenternerennsane 17
Hempstead Video, Inc. v. Inc. Vill. of Valley Stream, 409 F.3d 127, 132 @ND Cir. 2005) vecsssesseeeec 17
Murray v. Metropolitan Life Ins. Co., 583 F.3d 173 (2d Cir, 2009) cece eee seeeees “aenesneeee vee eee 15, 18
Sheldon Solow v. WR. Grace & Co., 83 N.Y.2d 303 (1994) ..cccsetreeserererseessessnensesssnseetsennceres 18
World Food Sys., Inc. v. Bid Holdings, Ltd., No. 98 CIV 8515 VM KNF, 2001 WL 246372

(SDN. Y. 2001) ccecsccsscsscssnsssessncsesssesecsssqsssseensensavesevsnscnnssesengssesnsessseesanennscarsasrasenscacsvecsenasansnenses 17
Statutes
Virginia Law Article 4 § 18.2-452.......esessessssesssseensenssennaceneeseettessaaceasesncavensnareerensrsnennss sue neeegs 4
Virginia Rules of Professional Conduct, Rule 3.4().......s1:ssccssessssesnereeressteeeneserersesenneansnes caneaen as 4

Virginia Rules of Professional Conduct, Rule 4.2.........:ccccssssccceecessseeectaceeeesereeesesearinensereesersens 6,15

ee
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 48 of 144
Case 3:17-cv-00601-MHL Document 165 Filed 11/27/19 Page 6 of 27 PagelD# 2738

Federal Rules of Evidence, Rule 902 (13)

bbb ceaceneescer soe cusesaeesees seetereeeettee cee tteneeneeeneee 1116
Federal Rules of Evidence, Rule 804(b)(3)(A) and (B).......:0 020 eee eee eee erer re ere ene te tee aee encase 5,7
Internal Revenue Code 26 U.S. Code § 501(C)(3).-.....eeeceeee een eee een eerceeeeeaee senses eenaen ers eres 8.
Virginia Rules of Professional Conduct, Rule 3.7 ......sssssssssssessereeserseetsennecnarenereesnstteerentnys passim

Virginia Rules of Professional Conduct, Rule 3.7(a)..........5- sectevensesescuecstaceversnscestneratsecsecterensoasel

Virginia Rules of Professional Conduct, Rule 3.7(D) .......sccccesesscssnesrecneeseenesnscnsenscernenrersateses oe 15
21
22
23
24
25
26
27

28

 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 49 of
be 3:17-cv-00601-MHL Document 165 Filed 11/27/19 Page 7 of 27 PagelD# 2

PRELIMINARY STATEMENT

This Memorandum in Support of Defendant’s Motion to Disqualify Counsel for Plaintiff
is respectfully submitted in support of the instant motion of Defendant, Jason Goodman Pro Se
(hereinafter "Goodman" or "Defendant”) seeking the disqualification of Steven S. Biss
(hereinafter “Biss”) from representing the Plaintiff in this action. The basis for disqualification is
related to unethical conduct by Biss and his paralegal and wife Tanya Cornwell (hereinafter
“Cornwell”) which has invoked the advocate-witness rule, and mandates firm wide
disqualification.

Incorporated by reference herein, as if fully set forth herein, are the facts, arguments and

exhibits contained within the Declaration of Defendant Goodman.

DEFENDANT’S MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY COUNSEL FOR PLAINTIFF
-2

 

144
39

 
19
20
21
22
23
24
25
26
27

28

 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 50 of 144

be 3:17-cv-00601-MHL Document 165 Filed 11/27/19 Page 8 of 27 PagelD# 2

STATEMENT OF FACTS
Goodman’s Declaration

In support of the instant Motion to disqualify, Defendant Goodman respectfully submits
the following Declaration, along with corresponding exhibits, that detail the factual history
relevant to this motion.

Robert David Steele, (hereinafter “Plaintiff” or “Steele”) Counsel for Plaintiff, Steven S.
Biss, (hereinafter “Biss”) his paralegal and wife Tanya Cornwell (hereinafter “Cornwell”),
denied intervenor applicant David George Sweigert (hereinafter “Sweigert”), his brother George
Webb Sweigert (hereinafter “Webb”) and an individual named Manuel Chavez III (hereinafter
“Chavez”) have conspired with one another as well as others to bring about this instant legal
matter in conjunction with additional lawsuits in foreign jurisdictions in order to harass, defame
and otherwise disrupt the business and day to day activities of the Defendant Goodman. Biss and
his wife Comwell engaged in unethical conduct by participating in the formulation and exccution
of a plan to bring multiple civil lawsuits against the Defendant in jurisdictions around the United
States. Biss’ wife is heavily involved in the conspiracy theorist online community and by Biss’
own admission she donates moncy to “truthers” and “conspiracy theorist” channels she enjoys,
all over the internet. Both Plaintiff and Cornwell paid money to Chavez while encouraging him
to bring suit against Goodman for unsubstantiated and baseless claims in a scheme to extort
$500,000 (five hundred thousand dollars) from Goodman. In support of this scheme Chavez was
encouraged by Plaintiff to produce false evidence against Defendant and to supply this evidence
to Biss for use in this instant legal matter in exchange for a percentage of anticipated monetary

award from this lawsuit. This is not only a breach of the Virginia State Bar Association’s rules

DEFENDANT’S MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY COUNSEL FOR PLAINTIFF
-3

 

y40

 

we
C4

20
21
22
23
24
25
26
27

28

 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 51 of 144
se 3:17-cv-00601-MHL Document 165 Filed 11/27/19 Page 9 of 27 PagelD# 2741

of professional conduct, it is a violation of Virginia law Article 4 § 18.2-452 Barratry unlawful, dl
misdemeanor crime carrying a penalty up to $10,000 (ten thousand dollars).

In furtherance of the plan to overwhelm Goodman with fraudulent legal action, Cornwell,
Biss’ wife and paralegal, paid Chavez at least $1500 (one thousand five hundred dollars) via the
online service Patreon.com using the screen name AMABISS (EXHIBIT A) while aggressively
recommending Chavez file suit against Goodman. Cornwell gocs as far as explicitly telling
Chavez she is writing lawsuits for her husband; she is acting on behalf of Biss, the two act as
one. This is a clear violation of VA Rules of Professional Conduct Rule 3.4 () which states a
lawyer shall not “file a suit, initiate criminal charges, assert a position, conduct a defense, delay a
trial, or take other action on behalf of the client when the lawyer knows or when it is obvious that
such action would serve merely to harass or maliciously injure another.”

In an email dated December 2, 2017 Plaintiff offers Chavez $200 to become his
webmaster (EXHIBIT B). In an even more shocking email dated October 22, 2017 (EXHIBIT
C) Plaintiff writes “email to biss by tomorrow 0900 castern detailing what you have collected
that connects Goodman to Brock and Amon Milchan. feel free to tell him you want to support
my case in return for a percentage.”

In this one email Plaintiff exposes the essence of the scheme. Plaintiff openly accepts
false and fabricated evidence from Chavez claiming Goodman is somehow connected with two
individuals Goodman does not know, has never met and is not employed by. Plaintiff entices
Chavez to participate in the scheme, instructing Chavez to contact Biss and provide false
evidence for the fraudulent lawsuit with the offer of a “percentage” ostensibly of the money

Plaintiff intends to extort from Defendant.

DEFENDANT’S MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY COUNSEL FOR PLAINTIFF
~4

 

 
Ca

21
22
23
24
25
26
27

28

|

 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 52 of
e 3:17-cv-00601-MHL Document 165 Filed 11/27/19 Page 10 of 27 PagelD# 4

At all material times, Cornwell was taking actions in furtherance of the conspiracy,
including financing the same. Cornwell committed overt acts in furtherance of the conspiracy,
including but not limited.to following through on her promise to write a Complaint for Chavez
after completing payments to him of $1500 (one thousand five hundred dollars). (EXHIBIT D)
Cornwell’s Complaint alleged Goodman had contacted Chavez’ employer demanding Chavez be
fired, resulting in an alleged wrongful termination. This is a false claim that is unsupported by
facts or evidence. Knowing this, and perhaps fearing exposure to countersuit, Chavez chose to
let the statute of limitations run and against the wishes of Steele, Cornwell and Biss, failed to file
suit against Defendant.

On or around July 2019, Chavez had allegedly become disillusioned with the members of
this conspiracy. Chavez approached Defendant volunteering to provide emails between himself
and Biss, himself and the Plaintiff and himself and Cornwell among others. These emails
implicate each of them in the conspiracy. In an email provided by Chavez to Defendant, dated
July 2, 2017 (EXHIBIT E) Cornwell attempts to convince Chavez to sue Defendant based on
the false claim. Cornwell writes, “/’m sitting here writing defamation cases for my husband for
policemen and thinking I can in three days get you a case against Jason. I'm guessing a half a
million bucks they will throw at you to just make it go away = catch it! Robert is the real deal he
can go to court for you.” When Cornwell refers to “Jason” she is referring to Defendant
Goodman. When Cornwell refers to “Robert” she is indicating Plaintiff Steele. This email
correspondence between Cornwell and Chavez should be exempt from the hearsay exclusion
under FRE Rule 804 (b)(3)(A) and (B) as they contain statements against the declarants’ interestg
and, corroborating circumstances have indicated the trustworthiness of the information they

convey. Cornwell must be called as a witness to testify in regard to the email correspondence.

DEFENDANT’S MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY COUNSEL FOR PLAINTIFF
“3

 

 

144
742
<4

16
7

18

ife}

 

19
20
21
22
23
24
25
26
27

28

 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 53 of 144

e 3:17-cv-00601-MHL Document 165 Filed 11/27/19 Page 11 of 27 PagelD# d

In an email provided by Chavez to Defendant, dated December 11, 2017 (EXHIBIT F)
Biss contacts prominent YouTube conspiracy theorist Chavez during the time Chavez was
receiving payments from Biss’ own wife and Biss’ own client, the Plaintiff Steele. Biss also
includes a person believed to be Thomas Schoenberger (hereinafter “Shoenberger”) in the
correspondence. The subject of the message is “Negron's New #”. The message includes the
number “617-287-8365”. The public database www.beenverificd.com confirms that this
number is in fact associated with co-Defendant Negron. (EXHIBIT G)

The correspondence initiated by Biss shows intent to improperly contact and / or
influence co-Defendant Negron and is a direct violation of the Virginia Rules of Professional
Conduct RULE 4.2 regarding Communication With Persons Represented By Counsel If this is
not a direct violation, it is certainly an underhanded attempt to circumvent the purpose of this
rule and yet another gross demonstration of unethical conduct by Biss. This is also another overt
act on Biss’ part in furtherance of the conspiracy. This legal matter was well underway by
December 11, 2017 and Negron was represented by council at that time.

In response to Biss emailing Negron’s phone number to the two YouTubers, Shoenberger
replies “Trish the Flip comes soon” a play on Negron’s YouTube nickname “Trish the Dish”
and a possible slang term referencing a preconceived plan to incite Negron to work against
Goodman, join their conspiracy and disrupt Goodman’s legal defense. This email
correspondence between Biss, Chavez and Shoenberger should be exempt from the hearsay
exclusion because it contains Biss’ email signature block and according to FRE 902(13)
Business signature blocks in emails may count as self-authenticating trade inscriptions for

purposes of federal evidence. These email correspondences should also be excluded under FRE

DEFENDANT'S MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY COUNSEL FOR PLAINTIFF
-6

 

 

743

wee
ca

19
20
21
22
23
24
25
26
27

28

RB

 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 54 of 144

e 3:17-cv-00601-MHL Document 165 Filed 11/27/19 Page 12 of 27 PagelD# 4

Rule 804 (b)(3)(A) and (B) as they contain statements against the declarants’ interests and,
corroborating circumstances have indicated the trustworthiness of the information they convey.

Approximately one month after this email correspondence intended to recruit Negron, on
January 16, 2018 Negron interviewed an individual believed to be Timothy Charles Holmseth
(hereinafter “Holmseth”) on a fringe internet radio broadcast she co-hosts called “Focus on the
Facts” hitps:// focusonthefacts.podbean.com/e/focus-on-the-facts-0) 1618. In the broadcast,
Negron focuses not on facts, but on Holmseth’s unsubstantiated and unproven theories
implicating United States Vice President Michael Pence and others in involvement with child
trafficking. No evidence is presented to support Holmseth’s claims. Holmseth only makes
references to recordings of hearsay testimony; his own writings and law enforcement reports he
had filed himself.

Two weeks prior to his appearance as a guest on Negron’s radio broadcast, Holmseth was
featured in an article on Plaintiff's website (https://phibctaiota.ncv/201 8/01/timothy-charlcs-
holmseth-mike-pence-pam-bondi-in-willful-obvious-defiance-of-presidential-order-on-child-
trafficking/) Plaintiff's article highlighted the same theories accusing Vice President Pence of
participating in crimes and presenting no factual evidence at all. During a Skype video call
approximately six months prior on June 13, 2017 with Goodman, Negron, Webb and Plaintiff,
Steele made substantially the same claim, stating his belief that “/ expect four GOP senators two
GOP governors and possibly vice president Mike Pence to go down for pedophilia in the next
year.” No evidence that could reasonably link the Vice President to any such activity has come
forward to the public in more than two years since that statement was made. There is no
indication that this claim was anything other than pure fabrication on the Plaintiff's part, or
perhaps Holmseth’s or perhaps a third-party mutual contact.

DEFENDANT’S MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY COUNSEL FOR PLAINTIFF
-7

 

 

—
Cal

it
12
13

14

19
20
21
22
23
24
25
26
27

28

‘i

|| know YouTube conspiracy theorists cause Defendant to believe that “Trish the Flip” as

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 55 of 144

e 3:17-cv-00601-MHL Document 165 Filed 11/27/19 Page 13 of 27 PagelD# 4

The coincident timing and similar nature of the messages being broadcast by Stecle,

Holmseth and Negron, when viewed in the context of Biss’ email correspondence with well

Shoenberger suggested, occurred in January of 2018. Negron began conspiring with Holmseth,
creating additional broadcasts in furtherance of a smear campaign that appears sympathetic to the
interests of Plaintiff in spreading false allegations to damage the reputation of the Vice President
of the United States and others. Negron created multiple broadcasts with Holmseth on the
Russian social media platform, www.vk.com which notably is outside the jurisdiction of U.S.
District Courts’ subpoena power.

Defendant asks the Court to take notice that during the course of fundraising for Plaintiff
Steele’s 501(c)(3) Earth Intelligence Network, including during the June 13 broadcast with
Defendant at issue in this instant legal matter, Plaintiff Steele has repeated these disparaging,
unproven claims against the Vice President, while advocating for U.S. President Donald Trump
to replace Mike Pence with former Georgia Congressional Representative Cynthia McKinney as
his Vice-Presidential running mate in the 2020 election. The IRS has very clear and stringent
guidelines prohibiting 501(c)(3) tax exempt organizations from participating in politically
partisan activities such as advocating for or against any political candidate.
(https://www.irs.gov/charitics-non-profits/charitable-organizations/the-restriction-of-political-
campaign-intervention-by-section-501c3-tax-cxempt-organizations). Internal Revenue Code
clearly states “all section 501(c)(3) organizations are absolutely prohibited from directly or
indirectly participating in, or intervening in, any political campaign on behalf of (or in

opposition to) any candidate for elective public office. Contributions to political campaign funds

or public statements of position (verbal or written) made on behalf of the organization in favor of

DEFENDANT’S MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY COUNSEL FOR PLAINTIFF
-8

 

 

 

745

eee
Ca

13
14
13
16

17

19
20
21
22
23

24

26
27

28

 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 56 of 144

e 3:17-cv-00601-MHL Document 165 Filed 11/27/19 Page 14 of 27 PagelD# 2

or in opposition to any candidate for public office clearly violate the prohibition against political
campaign activity. Violating this prohibition may result in denial or revocation of tax-exempt
status and the imposition of certain excise taxes.”

The most troubling aspect of the relationship the co-conspirators have with Holmseth,
pertains to a lawsuit filed by Biss on behalf of Holmseth against Florida attorney Kim Picazio
(hereinafter “Picazio”) and an individual William Murtaugh (hereinafter “Murtaugh”) on May
25, 2018 (EXHIBIT H). Negron continued to do several additional broadcasts with Holmseth
on her alt-right fringe radio show as well as on VK.com after January 16, 2018. Given the level
of scrutiny Plaintiff and his “legal team” have demonstrated with regard to social media posts
from Defendant and Co-Defendants throughout this matter, it is extremely difficult to imagine
that Plaintiff or Biss would be unaware of the existing relationship between Holmseth and
Negron. Likewise, it is difficult to imagine Negron being unaware that Holmseth was
represented by Biss.

These unlikely coincidences indicate that there is a deeper relationship between the
Plaintiff, Biss, Negron, Webb, Sweigert, Chavez, Shoenberger, Cormwell, Holmseth and others.
It is Defendant’s belief that these parties knew each other and were in communication having
conspired “ab initio” to bring multiple suits against Goodman, with the specific intent to
logistically and financially overwhelm him, extort huge sums of money from him and chill his
journalistic efforts.

Biss and his law firm should be disqualified so he may be called as a witness and cross
examined under oath with regard to these claims.

It is imperative that Biss be called as a witness in order to learn the true nature of the

relationship between Plaintiff, co-defendants and other clients of Biss. Furthermore, his wife and

DEFENDANT’S MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY COUNSEL FOR PLAINTIFF
-9

 

 

746

oe
Ca

I9
20
21
22
23
24
25

26

28

A

 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 57 of 144

© 3:17-cv-00601-MHL Document 165 Filed 11/27/19 Page 15 of 27 PagelD# 2

paralegal Cornwell, must be called as a witness to be crossed examined under oath and to learn
the true nature and extent of payments made and other enticements offered to conspiracy
theorists on YouTube. Without the ability to conduct discovery on both Biss and his wife,
Defendant would be severely prejudiced and inadequately equipped to defend against allegations
in the complaint. Biss and his wife have directedly inserted themselves into the root cause of this
instant legal matter. The two have acted as one to conspire with others, deliberately stirring up
litigation and financing YouTube channels that cyberstalk and defame Defendant. Individuals
including clients of Biss and Biss himself appear on YouTube broadcasts intended to defame
Defendant.
LEGAL STANDARDS |
A. Attorney Disqualification

The decision to disqualify a Plaintiff's chosen counsel is a serious matter and must
be decided on a case-by-case basis. "In determining whether to disqualify counsel ... the trial
court is not to weigh the circumstances ‘with hair-splitting nicety' but, in the proper exercise of
its supervisory power over the members of the bar and with a view of preventing ‘the appearance
of impropriety,’ it is to resolve all doubts in favor of disqualification." United States v. Clarkson,
567 F.2d 270, 273 n. 3 (4th Cir. 1977) (quoting Gas-A-Tron of Arizona v. Union Oil Co. of
California, 534 F.2d 1322, 1324-25 (9th Cir.1976)). This Court is charged to exercise its sound
discretion and determine independently whether the continued representation by counsel impeded
the integrity of the proceedings and whether the attorney should thus be disqualified. Wheat,
U.S. at 161-64, 108 S. Ct. 1692; and see Williams, 81 F.3d at 1324 ("Wheat thus requires a
district court to exercise is own independent judgment as to whether the proceedings are likely to

have the requisite integrity if a particular lawyer is allowed to represent a party. And, it made

DEFENDANT’S MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY COUNSEL FOR PLAINTIFF
- 10

 

747

 

TE
Ca

20
21
22
23
24
25
26
27

28

7

 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 58 of 144

le 3:17-cv-00601-MHL Document 165 Filed 11/27/19 Page 16 of 27 PagelD# 2

plain that for this purpose the court must have sufficiently broad discretion to rule without fear
that it is setting itself up for reversal on appeal on right-to-counsel grounds if it disqualifics the
Plaintiffs chosen lawyer, or on ineffective assistance grounds if it permits conflict-infected
representation of the Pl.”).

Several courts applied a two-prong test to determine whether disqualification is
warranted when the actions by counsel implicate the integrity of the proceedings. See Collins,
920 F.2d at 628-29; United States v. Urbana, 770 F. Supp. 1552, 1557 (S.D.Fla.1991); United
States v. Walton, 703 F. Supp. 75, 77 (S.D.Fla.1988). “First, although there need not be proof of
actual wrongdoing, ‘there must be at least a reasonable possibility that some specifically
identifiable impropriety did in fact occur.'" Hobson, 672 F.2d at 828 (citing Woods v. Covington
Co. Bank, 537 F.2d 804, 813 (Sth Cir.1976). "Second, ‘a court must also find that the likelihood
of public suspicion or obloquy outweighs the social interests which will be served by a lawyer's.
continued participation in the case."” Id.

The Eighth Circuit, on the other hand, outlined three competing interests that must
be balanced when deciding whether to disqualify an attorney. See Meat Price Investigators
Assoc'n v. Spencer Foods, Inc., 572 F.2d 163 (8th Cir.1978). These factors are: "(1) the client's
interest in being represented by counsel of its choice; (2) the opposing party's interest in a trial
free from prejudice ...; and (3) the public's interest in the scrupulous administration of justice.”
Id. at 165. When examining both approaches, however, the District of Nevada in Faison v.
Thornton, 863 F. Supp. 1204, 1216 (D.Nev.1993), pointed out that "[t]he two standards ... do not
take into consideration the fact that attorneys are officers of the court and have a duty to maintain
the integrity of the profession,” and took into account the “extent and nature of an attorney's

misconduct." Id. The Fourth Circuit has not established which of these factors inform the

DEFENDANT’S MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY COUNSEL FOR PLAINTIFF
-11

 

 

ete
Ca

20
2i
22
23
24
25
26
27

28

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 59 of 144

we

 

e 3:17-cv-00601-MHL Document 165 Filed 11/27/19 Page 17 of 27 PagelD# 2

decision of attorney disqualification. This Court, in an exercise of caution, will examine both

approaches.

B. The Virginia Rules of Professional Conduct

The Virginia Rules of Professional Conduct guide this Court's analysis of whether
the impropriety of counsel's actions warrant disqualification. Certain rules of the Virginia Rules
of Professional Conduct are imperative and “failure to comply with an obligation or prohibition
imposed by a Rule is a basis for invoking the disciplinary process.” Preamble, Virginia Rules of
Professional Conduct. We have been cautioned, however, to “avoid overly-mechanical adherence
to disciplinary canons at the expense of litigants' rights freely to choose their counsel; and [to]
always remain mindful of the opposing possibility of misuse of disqualification motions for
strategic reasons." Shaffer v. Farm Fresh, Inc., 966 F.2d 142 (4th Cir.1992); see also Aetna Cas.
& Sur. Co. v. United States, 570 F.2d 1197, 1202 (4th Cir.1978) (quoting a brief by the
Connecticut Bar Association in International Elecs. Corp. v. Flanzer, 527 F.2d 1288 (2d
Cir.1975): "It behooves this court, therefore, while mindful of the existing Code, to examine
afresh the problems sought to be met by the Code, to weigh for itself what those problems are,
how real in the practical world they are in fact, and whether a mechanical and didactic
application of the Code to all situations automatically might not be productive of more harm than
good, by requiring the client and the judicial system to sacrifice more than the value of the
presumed benefits.").

The Court will, therefore, examine the facts of this case in light of what the
disciplinary rules require but its analysis will not end there. Upon finding whether there was a

violation of the applicable disciplinary rules, this Court will balance the Plaintiff's right to

DEFENDANT’S MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY COUNSEL FOR PLAINTIFF
+12

 

749

 
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 60 of 144
bh 3:17-cv-00601-MHL Document 165 Filed 11/27/19 Page 18 of 27 PagelD# 2/750

4

Cag

1 ||counsel with the interest of preserving the integrity of the judicial system while taking into
account whether practical considerations of and alternatives to disqualification weigh against

disqualification.

24
25
26

27

28 || DEFENDANT’S MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY COUNSEL FOR PLAINTIFF
-13

 

 

 

we
Cas

21
22
23
24
25
26
27

28

z

 

 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 61 of 144
6 3:17-cv-00601-MHL Document 165 Filed 11/27/19 Page 19 of 27 PagelD# 2

ARGUMENT
L Steven S. Biss and his Law Firm Should Be Disqualified Under the Advocate-
Witness Rule
L. Rule 3.7 Lawyer as Witness
Rule 3.7 of the Virginia Rules of Professional Conduct provides that:
(a) A lawyer shall not act as an advocate in an adversarial proceeding in which the
lawyer is likely to be a necessary witness [4] except where:
(1) the testimony relates to an uncontested issue;
(2) __ the testimony relates to the nature and value of legal services rendered in
the case; or
(3) disqualification of the lawyer would work substantial hardship on the
client.
Va. Rules of Prof. Conduct, Rule 3.7 (2000). The Fourth Circuit holds that “(t]he roles of witness
and advocate are fundamentally inconsistent and when ... a lawyer ought to testify as a witness
for his client, he must as a rule withdraw from advocacy." International Woodworkers of Am. v.
Chesapeake Bay Plywood Corp., 659 F.2d 1259, 1272 (4th Cir. 1980) (citing Ethical
Consideration (EC) 5-9). “Where the question arises, doubts should be resolved in favor of the
lawyer testifying and against his becoming or continuing as an advocate." Id. (quoting EC 5-10).
An actual conflict of interest exists when the attorney had independent information about facts in
controversy relating to his client and would, therefore, be faced with the possibility of testifying.
See Urbana, 770 F. Supp. at 1559 (finding an actual conflict where defense counsel could “offer
testimony severely undermining the credibility of the government's star witness” and
"fi]nasmuch (the attorney] can offer testimony about material issucs in the case, he is precluded

DEFENDANT'S MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY COUNSEL FOR PLAINTIFF
-14 ;

 
Cag

26
21
22
23
24
25
26
27

28

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 62 of 144

D

 

Le 3:17-cv-00601-MHL Document 165 Filed 11/27/19 Page 20 of 27 PagelD#

from appearing as trial counsel"). In general, a lawyer may not serve as a trial advocate and as a
witness in the same trial. Rule 3.7 of the VA Rules codifies this restriction. The restriction
protects against multiple harms. The Second Circuit explained in Murray v. Metropolitan Life
Ins. Co., 583 F.3d 173, 178 (2d Cir. 2009):

Rule 3.7(a) seeks to mitigate the possibility that: (1) the lawyer might appear to vouch for his
own credibility; (2) the lawyer's testimony might place opposing counsel in a difficult position
when he has to cross-examine his lawyer- adversary and attempt to impeach his credibility; (3)
some may fear that the testifying attorney is distorting the truth as a result of bias in favor of his
client; and (4) when an individual assumes the role of advocate and witness both, the line
between argument and evidence may be blurred, and the jury confused.

A lawyer's disqualification under Rule 3.7 is not necessarily imputed to the lawyer's firm.
However, under Rule 3.7(b), other lawyers of the lawyer-witness's firm are forbidden from
serving as advocates at trial if "it is apparent that the testimony may be prejudicial to the client."
The Second Circuit has identified the test as follows: "[A] law firm can be disqualified by
imputation only if the movant proves by clear and convincing evidence that [A] the witness will
provide testimony prejudicial to the client, and [B] the integrity of the judicial system will suffer
as a result." Murray v. Metropolitan Life Ins. Co., supra, 583 F.3d at 178-79. Further, ™
[p]rejudice’ in this context means testimony that is ‘sufficiently adverse to the factual assertions
or account of events offered on behalf of the client, such that the bar or the client might have an
interest in the lawyer's independence in discrediting that testimony. Id at 178 (citation omitted).

Disqualification motions under Rule 3.7 are often considered to be premature at the
outset of a lawsuit, because it is often hard to know before depositions are taken whether a

lawyer will be a necessary witness. But that is not always the case. See, e.g., Decker v. Nagel

DEFENDANT’S MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY COUNSEL FOR PLAINTIFF
-15

 

752

 
Cag

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 63 of 144

bh 2:17-cv-00601-MHL Document 165 Filed 11/27/19 Page 21 of 27 PagelD# 2

Rice LLC, 716 F. Supp. 2d 228, 231-32 (S.D.N.Y. 2010) (denying pro hac vice motion based in
part on Rule 3.7).

Biss and his wife and paralegal Cornwell, appear to be interested parties and fact
witnesses to the fundamental claims brought by the Plaintiff in this case. Biss and Cornwell
must be called to testify about these matters.

IL. Steven S. Biss Should Be Disqualified for Violating Rule 4.2

Rule 4.2 of the Virginia Rules of Professional Conduct requires that: "In
representing a client, a lawyer shall not communicate about the subject of the representation with
a person the lawyer knows to be represented by another lawyer in the matter, unless the lawyer
has the consent of the other lawyer or is authorized by law to do so." Va. Rules of Prof. Conduct,
Rule 4.2 (2000). Comment 5a enlightens the reasoning behind the prohibition, noting that
"concerns regarding the need to protect uncounseled persons against the wiles of opposing
counsel and preserving the attorney-client relationship may also be involved where a person is a
target of a criminal investigation, knows this, and has retained counsel to receive advice with
respect to the investigation. The same concerns may be involved where a ‘third party' witness
furnishes testimony in an investigation or proceeding, and although not a formal party, has
decided to retain counsel to receive advice with respect thereto.” Id. at Rule 4.2, cmt. 5a. The
email correspondence with Chavez and Shoenberger regarding co-Defendant Negron

demonstrates malicious intent to interfere with the outcome of this case.

DEFENDANT’S MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY COUNSEL FOR PLAINTIFF
- 16

 

 

753

 
Cag

13
14
15
16

17

20
21
22
23
24
25
26
27

28

 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 64 of 144

b 3:17-cv-00601-MHL Document 165 Filed 11/27/19 Page 22 of 27 PagelD# 2

ih THIS COURT HAS BROAD AUTHORITY TO DISQUALIFY STEVEN S.

BISS AS COUNSEL IN THIS MATTER AND SHOULD DO SO WHERE

ANY DOUBT EXISTS AS TO AN ATTORNEYS' COMPLIANCE WITH

ETHICAL DUTIES.

The "authority of federal courts to disqualify attorneys derives from their inherent
power to ‘preserve the integrity of the adversary process.’ Hempstead Video, Inc, v. Inc. Vill. of
Valley Stream, 409 F.3d 127, 132 2ND Cir. 2005). Thus, a court “should not hesitate” to
disqualify counsel "if there be any doubt regarding counsel's ability to fulfill counsel's ethical
obligations.” World Food Sys., Inc. v. Bid Holdings, Ltd., No. 98 CIV 8515 VM KNF, 2001 WL
246372 (S.D.N.Y. 2001); Evans v. Artek Sys. Corp., 715 F.2d 788, 791 (2ND Cir. 1983) (“we
have not hesitated to disqualify counsel when the circumstances warranted it"); Glacken v. Inc.
Village of Freeport, CIV No. 09-4832 (DRH)(AKT), 2010 WL 3943527 at *2 (E.D.N.Y. 2010)
holding disqualification is appropriate “where allowing the representation to continue would
pose a ‘significant risk of trial taint."" quoting Glueck v. Jonathan Logan, Inc., 653 F.2d 746, 748
(2ND Cir. 1981).

This Court is vested with the ability to disqualify counsel in this matter because of

violations of the Virginia Rules of Professional Conduct.

IV. STEVEN S. BISS MUST BE DISQUALIFIED BECAUSE OF THE
ADVOCATE-WITNESS RULE BEING IMPUTED TO HIS FIRM IN ITS
ENTIRETY

Defendant expects to call Biss (who signed and inferably drafted the Complaint in this
action) and Cornwell, to impeach their own client's testimony, which is so prejudicial to the

DEFENDANT’S MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY COUNSEL FOR PLAINTIFF
-17 .

 

(54

 

Ir
Case 1:18-cv-08653-VEC-SDA. Document 122 Filed 12/05/19 Page 65 of 144

L.

Cas

il
12
13

14

19
20
21
22
23
24
25
26
27

28

 

b 3:17-cv-00601-MHL Document 165 Filed 11/27/19 Page 23 of 27 PagelD# 2

Plaintiff that Biss must be disqualified. "A lawyer may not both appear for and oppose a client
on substantially related matters when the client's interests are averse" Sheldon Solow v. WR,
Grace & Co., 83 N.Y.2d 303 (1994), Here, as stated more fully in the Defendant’s Declaration,
Defendant intends to call, Biss and Cornwell as witnesses at trial in this matter. It is expected,
that if testifying truthfully, these witnesses will offer testimony adverse and prejudicial to their
own client, Steele. The very existence of this lawsuit implicates the need for disqualification of
Biss. In such cases, "a law firm can be disqualified by imputation ... when the clear convincing
evidence shows; "[A] the witness will provide testimony prejudicial to the client, and [B] the

integrity of the judicial system will suffer as a result." Murray v. Metro Life, 583 F.3d at 178-79

DEFENDANT’S MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY COUNSEL FOR PLAINTIFF
- 18

 

755

 

a
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 66 of 144
He 3:17-cv-00601-MHL Document 165 Filed 11/27/19 Page 24 of 27 PagelD# 2/756

Dp

Cag

1 CONCLUSION
2 WHEREFORE, for the foregoing reasons, Defendant respectfully requests that
3

the Court grant this Motion to Disqualify in its entirety and enter an Order disqualifying Steven
4

S. Biss as counsel for the Plaintiff Robert David Steele, pursuant to, (a) Rules 3.7(b)[I] and [2] off
6 ||the Virginia Rules of Professional Conduct pursuant to Rule 3.7(a) of the Virginia Rules of
7 || Professional Conduct; (b) pursuant to Rule 4.2 of the Virginia Rules of Professional conduct; (c)

pursuant to the discretionary power of this Respected Court to order disqualification; and (d) for

9
such other and further relief as to the Court may deem just and proper.
10
|
12 {hereby attest that the pleadings herein are accurate and true under penalties of perjury.

13 || Further, I hereby attest that the attached exhibits are accurate and true copies of source

 

'4 |] documents as described.
15
Signed this 26" day of November 2019
16
17
18 Respectfully submitted,
19 . Z
7 | ee
20 C. LC -@_
1 fo Jason Goodman, Defendant, Pro Sd
252 7" Avenue Apt 63
22 New York, NY 1000]
23 (323) 744-759.
tnuth@crowdsourcethetruth.or
24
25
26
27

28 || DEFENDANT'S MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY COUNSEL FOR PLAINTIFF
~19

 

 

 
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 67 of 144
Case 3:17-cv-00601-MHL Document 165 Filed 11/27/19 Page 25 of 27 PagelD# 2757

 

 

 

 

 

 

 

Circuit Court for_Eastern Divistion Virginia __ Case No. 3:17-cv-601-MHL
City orCounty
Robert David Steete and Earth Intelligence Networ
Jason Goodman
Name Name
11005 LANGTON ARMS CT VS. 282 7m avenue 6s
SITARISS — ABC ‘Street Address Apt#
OAKTON, VA 22124 (571) 320-8673 New York NY 10001 (303) 744-7594
Cc State ZipCode Area Ti Ci State Cede Area T
ity ip oe elephone ity Zp e Aa elephone
CERTIFICATE OF SERVICE
(DOMREL58)
I HEREBY CERTIFY that on this 28 day of , 2019, acopy

+ Motion to Disqualify Counsel for Plaintiff
of the document(s) entitled quay

Title of Document(s)
was/were mailed, postage prepaid to:
Steven S Biss
Opposing Party or His/Her Attorney

300 West Main Street Suite 102

 

 

 

 

Address ‘
Charlottesville VA 22903
Gty— State zip —
November 26, 2019 CPi ~
Date Signature Lf /
Page { of 4

DRS&8&- Revised 13 February 2001

ewe
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 68 of 144
Case 3:17-cv-00601-MHL Document 165 Filed 11/27/19 Page 26 of 27 PagelD# 2758

 

 

 

 

 

 

Circuit Court for_Eastem Divistion Virginia Case No. 3:17-cv-601-MHL
City or County
Robert David Steele and Earth Intelligence Networ
Jason Goodman
Name Name
11005 LANGTON ARMS CT VS. 282 mhavenue és
SieerAgaesy ARC Street Address Api#
OAKTON, VA 22124 (871) 320-8573 New York NY 10001 (923) 744-7504
c State ZipCode Area Ts Ci State ZipCode Area Te
ity ip Area ‘elephone ity ip fea ‘elaphone
Plaintiff Defend
CERTIFICATE OF SERVICE
(DOMRELS8)
I HEREBY CERTIFY that on this 26 dayof , 2019, acopy
. Moti bi if inti
of the document (s) entitled otion to Disqualify Counsel for Plaintitf
Title of Document(s)

was/were mailed, postage prepaid to:

Terry Frank Kaufman & Canoles

 

OpposingParty orHis/HerAttorney
1021 E. Cary Street, 14th Floor

 

 

 

Address
_ Richmond VA 23219
Gity State im
November 26, 2019 CPG
Date Signature SF /
Page 1 of t

DR58- Revised 13 February 2001

me
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 69 of 144
Case 3:17-cv-00601-MHL Document 165 Filed 11/27/19 Page 27 of 27 PagelD# 2759

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRIGINIA
DIVISION

ROBERT DAVID STEELE, et al.,

 

 

Plaintiff(s),
Vv. .
Civil Action Number: 3:17-ev-00601-MHL
JASON GOODMAN, et al.,
Defendant(s).

LOCAL RULE 83.1(M) CERTIFICATION

I declare under penalty of perjury that:
penalty of perjury Motion to Disqualify Counsel for Plaintiff

No attorney has prepared, or assisted in the preparation of

JASON GOODMAN

 

 

Signatuf of Pfo Se Party

Executed on: November 26, 2019 (Date)

OR

The following attorney(s) prepared or assisted me in preparation of

 

(Title of Document)

 

(Name of Attorney)

 

(Address of Attorney)

 

(Telephone Number of Attorney)
Prepared, or assisted in the preparation of, this document

 

(Name of Pro Se Party (Print or Type)

 

Signature of Pro Se Party

Executed on: : (Date)

 
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 70 of 144

(EXHIBIT D)

te
9

10

 

 

 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 71 of 14

DG. Sweigert, c/o
P.O. Box 152
Mesa, AZ 882141

Spoliation-noticeda@matlboex. org

 

Feb. 22, 2019

Capt. Jason Tama, USCG
Captain of the Port

USCG Secter New York
212 Coast Guard Dr.
Staten Island, NY 10305

SUBJ: Closure of the Port of Charleston, June 14", 2017

Captain:

As you may be aware, the truc target of a dirty bomb hoax appears to be the Port of New York
and New Jersey (N.Y N.S). New evidence available via open sourced intelligence (OSINT) din
social media) provides indicators about the true intended target of the dirty bomb hoax of June

4", 2017 was not the Port of Charleston, South Carolina.

The apparent terrorist-style controllers of the event (alleged to be Jason David Goodman and
George Webb Sweigert) were misinformed about the position of the MEMPHIS MA ERS
container ship and exccuted their “c yber-attack” a day late. Based on the totality of newer
OSINT evidence, it appears when Cioodman/Sweigert learned that the MEMPHIS MAERSK was

underway to the Port of Charleston that port became ihe new target of opportunity.

‘Therefore, it may be prudent to reopen the investigation by the U.S. Coast Guard, which
(according to press releases at that time) was immediately turned over lo other law enforecment

organizations with limited knowledge in maritime affairs and port security.

 

gg
 

 

 

Case 1:18-cv-08653-VEC-SDA Document 122

Copies provided:

Michael Farbiarz, esq.
Chief Legal Counsel

The Port Authority of
New York and New Jersey
4 World Trade Center

150 Greenwich Street
New York, NY 10007

Mr. Nils Smedegaard Anderson
Chief Executive Officer
MAERSK, INC.

180 Park Ave

Building 105

P.O. Box 950

Florham Park, NJ 07932

Threat Analysis Unit (ROIC)

Office of the NJ

Regional Operations lnictligence Center
PO Box 7068

West Trenton, NJ 08628

Craig Carpenito

U.S, Attorney

U.S. Atterney's Office

970 Broad Street, 7th Floor
Newark, NJ 07102

JASON GOODMAN, CEO
Multimedia Systems Designs, ine.
4527" Avenue, APT #65

New York, NY 10001

Filed 12/05/19 Page 72 of 14

owe
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 73 of 144

(EXHIBIT E)
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 74 of 144
Case 3:17-cv-00601-MHL Document 82 Filed 03/18/19 Page i L of 39 PagelD# 1136

Cth.

 

 

 

 

 

 

Steve Outtrim |
90 Franklin Rd "
Freemans Bay MAR | 8 2019
Auckland 1011 CLER
New Zealand SRISHMOND. VaCOORT
IN THE MATTER OF: District Judge M. Hannah Lauck
ROBERT D. STEELE #: 3:17-cv-00601-MHL
vs. STATEMENT IN RESPONSE TO

“DEFENDANT'S OPPOSITION TO THE
JASON GOODMAN MOTION TO INTERVENE’ BY NON-PARTY

 

 

 

STATEMENT IN RESPONSE TO “DEFENDANT'S OPPOSITION TO THE MOTION TO
INTERVENE”

On this day, Tuesday, March 12, 2019, I, Steven Outtrim (a non-party), of the address 90
Franklin Rd, Auckland 1011 New Zealand declare that the following statement is true and

correct under penalty of perjury.

[am making this statement in response to allegations Defendant Jason Goodman has made about
me in a pleading that appears as document no. 78 in the court’s record. Specifically Defendant

has stated in document no. 78:

* thatlamaco-conspirator in a plot against him,
¢ thatIama participant in a Ponzi scheme using the Steemit.com blogging site, and

¢ that 1am involved with money laundering

These allegations are completely untrue and Mr. Goodman has provided no evidence to support

them.
Case 1:18-cv-08653-VEC-SDA ~Document 122 Filed 12/05/19 Page 75 of 144
Case 3:17-cv-00601-MHL Document 82 Filed 03/18/19 Page 2 of 39 PagelD# 1137

et mmr tp ber tt RT TEL

| lam a retired businessman from New Zealand. I have started two (2) technology companies
which were publicly listed via Initial Public Offerings (IPOs) and two (2) other businesses which
were acquired in trade'sales. I created applications software which was named by WIRED
magazine as the #3 most downloaded software on the Internet in 1997. See Exhibit A, Steve
Outtrim Wikipedia Page; Exhibit B, Steve Outtrim LinkedIn profile. I have lived and worked in

California under H1 and E2 visas since 2004, and have resided in New Zealand since July 2017.

I first became aware of Mr. Goodman when he interviewed YouTube presenter George Webb in
May 2017. See Exhibit C, George Webb/Jason Goodman interview. Mr. Webb was known to me
as a promoter of “Fake News” from Russian disinformation web sites like whatdoesitmean.com.
Within two (2) weeks of their first televised meeting, Mr. Goodman and Mr. Webb used their live
streaming audience to shut down the Port of Charleston with a fake “dirty bomb” hoax. See
Exhibit D, “Clear and Present Danger” YouTube show. I was watching the stream live and tried
to comment in the chat that “dirty bombs” cannot be made from Uranium (see Exhibit E,

Wikipedia page for Dirty Bomb); however, my messages were deleted.

When Mr. Goodman and his apparent “accomplice” Korey Atkins aka “Quinn Michaels”
presented a YouTube show about a secret underground city beneath the site of the festival
known as “Burning Man” (see Reno, Nevada), it was claimed by the two that the weight of all the
people on the planet was causing the earth’s rotation to slow down, and I wrote a post

debunking their claims at the steemit.com web site.

 

(Reproduced in Exhibit F)

This post received 13 positive votes, earning $1.48. (See Exhibit G)
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 76 of 144
Case 3:17-cv-00601-MHL Document 82 Filed 03/18/19 Page 3 of 39 PagelD# 1138

Two of the votes were from others named as “co-conspirators” by Jason Goodman in court
document no. 78: “frankbacon” (Tyroan Simpson) and “defango” (Manuel Chavez Ill). I have
never met either of these people, and both of them have made multiple public statements
disparaging me. The suggestion that I would join a criminal conspiracy with my most vocal

critics is preposterous, and I deny it emphatically.

The opinions expressed in this blog post were my own. I was not asked to write it or alter it by
any person and was not paid money to write it. The nature of the Steemit software, which Mr.
Goodman fails to understand despite his claims to have done significant research into the
technology, is that “Steem Dollars” are allocated to the people who like a post. The $1.48 of
Steem Dollars generated by the post came after it was published from the votes of people who

enjoyed reading it, something entirely out of my control.

In December 2018, I interviewed a former collaborator of Jason Goodman on my podcast
(Exhibit H - Queen Tut Spills the Beans). Susan Lutzke aka Queen Tut has been named as a co-
defendant in this lawsuit and has also been named as a co-conspirator by Defendant Goodman
(doc. no. 78). She appeared on dozens of shows on Jason Goodman’s channel and contributed
research to him. During this interview (Exhibit H), she disclosed that Jason Goodman’s source
“Deep Uranium” aka Rock Hudson” aka “Mr Hudson” was actually an FBI informant/provocateur
named Okey Marshall Richards, Jr. He was working in close collaboration with Jason Goodman
and his accomplice George Webb Sweigert in their “Clear and Present Danger” disinformation

operation to shut down the Port of Charleston.

Queen Tut further revealed connections between Mr. Goodman and Aerocine, a corporation that

listed Mr. Goodman as the CEO. Aerocine flew advanced imagery drones over the Chernobyl
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 77 of 144
Case 3:17-cv-00601-MHL Document 82 Filed 03/18/19 Page 4 of 39 PagelD# 1139

nuclear site near Kiev, Ukraine, a couple of weeks before the Maidan Revolution broke out there.

See Exhibit I (Goodman CEO of Aerocine), Exhibit J (Goodman presentation on Ukraine drone
flight as CEO of Aerocine, two (2) weeks after Maidan Revolution). Mr. Goodman was married to

a Ukrainian and appears to speak fluent Russian (Exhibit K).

The involvement of Russians and Ukrainians on social media channels in “active measures”
disinformation operations, smear campaigns, gang-stalking, and cyber-attacks is of great
concern to me, The large number of former CIA, FBI, and military intelligence guests on Mr.
Goodman’s channel all tell similar stories that are highly critical of the United States
government. Mr. Goodman has promoted content such as how to modify household appliances
to create directed energy weapons (Exhibit L), which are considered Weapons of Mass

Destruction by the U.S. Department of Defense (Exhibit M)

Finally, | would like to bring to the Court's attention a demonstrably false claim made by Mr
Goodman (doc. no. 78). He said “Defendant Goodman is not and has never been associated in
any way with Mossad, Aran Milchan or the film director and accused rapist Singer”. This is

disproven by Defendant's own corporate web site, which promoted his association with Singer

(Exhibit N).

Tam one of the pioneers of the World Wide Web and have seen many things happen on the
Internet over the last 25 years. Shutting down the 8 busiest port in the nation with a crowd-
sourced “swarm” attack (Port of Charleston) based on easily debunkable fake news is very

alarming, and highlights the vulnerabilities of critical infrastructure to future attacks.

I emphatically deny all of Jason Goodman’s claims about me (doc. no. 78), and would be happy to

provide the Court with further information upon request.

tne
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 78 of 144
Case 3:17-cv-00601-MHL Document 82 Filed 03/18/19 Page 5 of 39 PagelD# 1140

Yours truly,

 

Steve Outtrim

{ hereby certify (under the penalties of perjury) that the following attached exhibits are true and

correct copies of the appropriate screen shots.

Copies forwarded to the following:

CLERK OF COURT

United States District Court
Eastern District of Virginia
701 E Broad St.

Richmond, VA 23219 .
USA
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 79 of 144
Case 3:17-cv-00601-MHL Document 82 Filed 03/18/19 Page 6 of 39 PagelD# 1141

Exhibit A - Steve Outtrim Wikipedia Page

https: //en.wikipedia.org/wiki/Steve Outtri

Steve Outtrim

 

From Wikipedia, the free encyclopedia

 

 

Steve Outtrim

Born 1973

Education Victoria University of Wellington

Occupation Entrepreneur

former CEO of Sausage Software

Yearsactive 1995-current

Known for Pioneer / entrepreneur of Sausage software

Website al} in.co steveouttri

 

 

 

Steve Outtrim (born 1973) is a technology entrepreneur from New Zealand. He is best known for his success in the early
“dot com years" of the Internet, as the creator of Sausage Software and its flagship product, the HotQeq Web Editor. He has
also founded software company Urbanise" and environment solutions company ekoLiving and is the former owner

of nutraceutical company Aussie Bodies. in 2017 he founded blockchain consulting firm zMint.co and joined the advisory
board of Etherical™ and Sheltercoin™. He is the editor and main writer of Burners.me, a website that discusses Burning
Man culture.2

Contents

1Early life and education
2First business success
3Dot-com pioneer
4Current activities
5References

Early life and education{edit]

Outtrim was born in Wellington, New Zealand in 1973 and graduated from Wellington College (New Zealand) high school in
1989. By 1992 he had completed a Bachelor of Commerce and Administration (BCA), from Victoria University of Wellington

First business success/edit]

Outtrim founded Sausage Software in 1996. At that stage of the Internet's development, graphics had only just come to
the World Wide Web, with Mare Andreessen's breakthrough NCSA Mosaic, which later became Netscape. There were very
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 80 of 144
Case 3:17-cv-00601-MHL Document 82 Filed 03/18/19 Page 7 of 39 PagelD# 1142

few pages with images, and not much search capability. Yahoo was just a list of interesting content, before it was a search
engine.

 

Outtrim wanted to make a Web page and put up 4 picture of himself and information about the music he liked. He tried

using HoT Metal and Web Edit but was frustrated when both programs crashed with the blue screen of death. He decided
he could do a better job himself. He built HotDog, an HTML Authoring tool using Visual Basic It could write Web pages like
a word processor, with a WYSIWYG interface, an auto-save feature and other features designed to make it easy to manage
sites with many pages. Steve incorporated easy to use, context sensitive help which the competing programs lacked 4

He created his own superdistribution system using cryptearaphy and the Windows Registry. This enabled the business
model of Sausage Software, which was to give away something of value for free, but time limit its use to 30 days. This
*"Free/Pro® distribution model was known as Shareware, and was employed by many small software vendors on the Intemet .
and Bulletin Board Systems (GBS). However very few of them used sophisticated techniques to enforce the 30-day time
limit, or electronic direct marketing to convert users from the free version to the paid version.4

Sausage Software grew rapidly despite competition from major software houses such as Microsoft, Adobe
Systems, Symantec and IBM in 1997 Wired magazine rated HotDog the No. 3 most popular program on the Internet,
atter Netscape (browser) and Eudora (mail client). 2 44

 

Dot-com pioneerfedit]

Outtrim was one of the first people to create a successtul global e-commerce business on the Intamet.“4 Sausage.com was
a fully automated business, open 24/7 in every country in the world and with no staff or inventory required to make a sale.
Steve employed software developers and customer support staff, who used the internet to rapidly incorporate user
suggestions into the product and release them back to the user community. Within a month of launch he had customers in
more than 200 different countries. The customers would get the program for free, use it for 30 days, then if they wanted to
keep using it, provide their credit card details to a secure web server, and receive an email with a 16-digit licensing code.
This code was locked to the user name and email address using a cryptographic hash, to discourage piracy.“

Outtrim took Sausage Software public on the Australian Stock Exchange in October 1996. This made him the youngest CEO
of a public company in Australia. In 2000 he left the company when it merged with SMS Management and Technology, an IT
consulting firm! He reportedly made A$51 million from the company after selling off large parts of his share before the dot
com crash.!4 Outtrim was an early promoter of Java technology from Sun Microsystems, creating the first Java applets to
be sold over the Internet“ and the first Java micropayments system. i

Current activities{edit]
Outtrim left Sausage Software in an executive rola in 1999 and departed from the board of directors in 2000.42
Since then he has been involved ina number of start-up companies, most notably as:

* Former owner of Aussie Bodies, which was acquired by Healtheries in 2004 58

* Founder of software company Majitek, which closed a Series B investment with Cisco Systems in February 200342 and
opened an office in Dubai.

¢ Founder and owner of ekoLiving which specialises in environmental technology solutions using software, hardware,
and networks. ekoLiving is a pioneer in the emerging field of Smart Environments, which is sometimes referred to
as pervasive computing or Ubiquitous computing. eit

* He created an “energy group" (named eKoSchool) at his former school, Wellington College. The aim of this group is to
tind ways of reducing energy usage.

 

In 2014, Majitek changed its name to Urbanise.com and listed on the Australian Stock Exchange (ASX code: UBN). Its
technology is being used in the world’s 4 taltest buildings. Outtrim stepped down from the Board before the IPO.24

in 2017, Steve Outtrim founded zMint to help companies get on the blockchain 4
Outirim is a supporter of the Internet Party as of 20174

References[edit]

4 Australian Financial Review Sep 2014 “How Small Tech Company Urbanise Tapped Big Asian Money"
4 Bitcoin.com Jan 2018 "3-Token ICO Etherical Invests in Factory 4.0

A Sheltercoin web site

A Bumers.Me Dec 2014 “What's In A Name”

A Borland Delphi News "Sausage dumps ‘unstable’ Visual Basic, adopts Delphi"

A Smart Computing, October 1997 Editorial.

A iTWire Mar 2008 Be the Next Big Thing in open sourceArchived 22 November 2008 at the Wayback
Machine

 

 

NOP ON >
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 81 of 144
Case 3:17-cv-00601-MHL Document 82 Filed 03/18/19 Page 8 of 39 PagelD# 1143

8. 4 Computerworld Oct 1997 HotDog still sizzles, Snaglets off menu says Sausage Man Archived 28 —
September 2011 at the Wayback Machine

9. A Wired magazine 5.05 May 1997 Hot Links

10. 4 Atari SIG historical archive Five Days at Computer = $7.5 Mil

11. 4 Wired magazine issue 8.07 Melbourne one of 46 global Venture Capitals

12. 4 Sydney Morning Herald April 1996 IRC chat with Steve Outtrim

13. 4 Sausage So e and SMS merger. ZDNet

14. A ARNNet Agnes King 3 July 2000 The Sausage maker jumps from barbie to poo!

15. A Business Week May 1996 Java's Cup Runneth Over

16. 4 xent.com May 97 eVend

17. A Computerworld 2000 Sausage Founder Cashes in his Chips

18. A The Age 2003 Outtrim Puts His Money Where His Mouth Is

19. A Computerworld 2009 Cisco taps Australian expertise for global venture Archived 19 March 2009 at
the Wayback Machine

20. A ITWire 2009 Majitek opens Middle East base, appoints new CEO Archived 11 February 2009 at
the Wayback Machine

21. A Business Review Weekly 2014 Sausage machine: How former ‘dotcom darlings’ pulled off Urbanise IPO

22. 4 Stuff.co.nz Dec 2017 "Demystifying Blockchain"

23. A Steve Outtrim. "Because it's today, | can tell you that | voted for @internetPartyNZ . Love their

#AntiSpyBill a party with vision".
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 82 of 144
Case 3:17-cv-00601-MHL Document 82 Filed 03/18/19 Page 9 of 39 PagelD# 1144

Exhibit B - Steve Outtrim LinkedIn Profile
https:/ {/www.linkedin.com/in /steveouttrim/

Coniact

Sacra cuba ena ias

Inkedin. coministeveouttim

Denar)
sealiocas.orG (O

Tecra cy

oerecertn feted
Latoral Thinking

TET ae

 

Steve Outtrim

Chairman at zMint Group

Auckiand. New Zealand

Summary

4993 moved to Australia from Wellington, New Zealand

1995 founded Sausage Software

4995 wrote HotDog, easy way to make web sites

4996 took Sausage Software public: youngest CEO of a public

company in Australian history

4997 HotDog named #3 most popular program on the Intemet by

Wired Magazine :

4999 Intel, Telstra, St George invest in Sausage Software

4999 founded private equity company Pagan Investments, tripie-

botiom line focus

2000 sotd most of stake in Sausage Software

2000 founded Majitek

2001 purchased Aussie Bodies; Director

2004 sold most of Aussie Bodies

2004-2006 director, Majitek US

2006 founded ekoLiving.com, Greater Springfield Digital Edge

Corporation Pty Ltd

2007 sold remaining stake in Aussie Bodies

2007 founded Majitek Middle East

2009 Cisco invests in Majitek, “Intelligent Urbanization”

9010 investments in Grid-Net, Nukotoys, RedTXT, Festquest.

2010 joined advisory board, MaestroConference

2011 Majitek and Emrill (UAE) form partnership

2014 founding board member of charity Reallocate.org

2011 Entrepreneur In residence, Coit Group

20114 joined advisory board, ShopCity.com

2012 started painting containers: ekoVillages.com

2012 investment Socure

2012 started real estate development, Costa Rica: investment in

Puerta La Vida

2013 first containers depioyed, Treasure Island

2013 shipping containers sent to [freespace]; commendation from

Mayor, SF Chronicle

2013 shipping containers donated to Reallocate, Leaming Shelter
Pago 1 of 6
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 83 of 144
Case 3:17-cv-00601-MHL Document 82 Filed 03/18/19 Page 10 of 39 PagelD# 1145

2013 investments, Zoom Systems, Startup House, MaxSec
(Australia)

2014 Majitek renamed Urbanise.com, IPO in Australia announced.
2014 Burj Khalifa and 3 next tallest residential buildings run
Urbanise; 100+ skyscrapers

2014 Stepped down from Urbanise board

2014 September 22: UBN IPO, 40% first day pop beats Ali Baba
(38%)

2013-2017 shadow history research project

2017 Investment in Presearch.io

2017 Moved to Auckland, New Zealand to start zMint

2017 Advisory Board SHELTERCOIN, Etherical

2018 Advisory Team NewYorkCoin

Experience

zMint Group

Chairman

duly 2017 - Present

Auckland, New Solar Talinn, Estorda

zMint Limited provides software design and consulting for decentralized
application development, blockchain, distributed ledger, crypto, digital tokens.
zMint Group O0 is a governmentlicensed cryptocurrancy wallet and exchange
operator. , ,

New York Coin

Member Of The Advisory Team

July 2018 - Present

Greate: New ‘fark Cry Area

New York Coin (NYC) launched on March 6th, 2014. Original developer
disappeared at launch and is still unknown to this date. NYC ie a fair launch
cryptocurrency with no pre-mine. NYC is completely open-source code with
searchable block explorers. NYC enables a free wortdwide network with
lightning fast transactions, Awerldwide group of dedicated miners have kept
the NYC network confirming transactions every 30 seconds for. the past 4+
years.

in January 2018, NYC finally got noticed. A worldwide, decentralized group

of developers joined the NYC Community and bagan updating the aging

code, nodes and wallets. NYC has begun attracting high-caliber tech talent
Page 2 of 6

 
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 84 of 144
Case 3:17-cv-00601-MHL Document 82 Filed 03/18/19 Page 11 of 39 PagelD# 1146

from Fortune 160 Companias recently. After nearly 4 years of stagnant
development, the NYC Deve have completed core wallet updates, updated
nodes, developed Elactrum NYC wallets and are currently in the process of
implamenting a fork to update network eacurity (protect against 51% attacks)
and begin block reward halving. The future is bright for NYC.

NYC is a basic money transfer aystem. No frills, no whitepaper, just the basics
that Bitcoin and Litecoin offer. Worldwide, anonymous transfer of funds.

NYC just does it faster and does it cheaper. NYC is lightning fast - tast it!
Unconfirmed transactions worldwide in 1-2 seconds. Confirmations every 30
seconds since 2014. And there are no fees to send funds. Zero fees. NYG
offers FREE, lightning-fast worldwide money transfer. NYC is actually usable
at the retail fevel. Bitcoin is not feasible for time-sensitive daily consumer
purchases. NYC is simply a more usable version of Bitcoin.

Etherical ZEA

Founder

November 2017 - Present

Estonia, Auchiand

Based on the agoless investment philosophy of Buy Low, Sell High, Ethericat
pools tokens from a decentralized community to exchange for brand new and
up-and-coming tokens. Etherical operates multiple portfolios, and pays out
ZEA to proof of stake ERC20 wallet holders. Etherical Alpha portolio pays

out with every profitable exit, Bravo portfolio pays out a share of profits each
quarter the portfolio grows more than 10%. Ethorical's Token Generation Event
is being processed by zMint Group 00, a government-licensed cryptocurrency
exchange. +60% bonus before public sale begins on Sep 23, 2018. For
ctizene of the United States, New Zealand and Estonia, participation in
Etherical is available by application to professional investors and corporations
only.

SHELTERCOIN Foundation MTU

Founding Member

March 2018 - Present

Tallinn, Eston

SHLT - SHELTERCOIN is the token for intemational rescue and disaster
fesponse.

Pago 3 of 6

 
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 85 of 144
Case 3:17-cv-00601-MHL Document 82 Filed 03/18/19 Page 12 of 39 PagelD# 1147

We have all seen how a centralized, bureaucratic approach to disaster relief
results in a tiny fraction of the money raised from the public actually going to
the people in need. We believe there is a better way.

Urbanise (Majitek, Myretsu, Pagan Labs)

Founder

April 2014 - October 2017 (3 years 7 months)

Majitek renamed Urbanise. The 4 largest residential buildings in the world are
all running Urbanise’s platfon.

Urbanise named 4th fastest growing company in 2015 Deloitte Fast 50

Reallocate.arg

Director

dune 2011 - December 2016 (5 years 7 months)

teallocate is a non-profit organization that leverages a volunteer network of
high-level technologists, designers, and innovative thinkers to holistically work
realworld problems.

reallocate gives experts the structure and means to identify and addrese
issues faced in developing areas in disenfranchised parte of the world.

reallocate is capable of assessing a wide range of problems and executing
innovative and effective solutions by dynamically assembling teams of
world class talent, and giving them the requisite resources through strategic
partnerships and funding.

ekoLiving

Founder and Chairman

April 2006 - December 2013 (7 yoars 9 months)

San Francisem Bay Area

Modular, mobile, temporary solutions for housing, office space, emergency
relief shelter. ‘

Up-cycted shipping containers. akoVillages ara environmentaly friendly and
can be deployed worldwide. Building automation, security, systems integration,
internet of Things.

Wo create smart environments.

Coit Group
Entrepreneur in Residence

Page 4 of 6

 
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 86 of 144
Case 3:17-cv-00601-MHL Document 82 Filed 03/18/19 Page 13 of 39 PagelD# 1148

duly 2011 - June 2013 (2 yeare)

Coit Ventures Superincubator helps develop early-stage ideas and companies.
info sustainable businesses. We add value with strategy, networks,
experience, infrastructure, and best practice mothodotogies. We mentor
entrepraneurs and help a small company operate tike theyre bigger and more
established. We accetarats your company’s growth and halp to fund it through
our network of angel and early stage investors.

ekoLiving

Chairman and Founder

April 2006 - June 2011 5 years 3 months)

Smart Buildings, Smart Cities, Smart Facilities. Specialising in n large-scale
property developments and assisted living facilities.

We offer Smart Home technology packages that enhance Environmantal
Efficiency, Convenience, Security, Entertainment, and Lighting systems.

skoLiving’s packages are designed for multi-unit, large-scale, "Smart City”
and "Smart Apartment” developments. Specific solutions are also available for
Aged Caro (Assistive Living Technology), Linairy Villas, campuses, and high-
secutity facilities.

akoLiving uses globally proven technology like Java, Majitek, LONWorks,
okey, Palladine, Etegine.

Combined with Majitak’s world-class software for Digital Service Providers,
ekoLiving changes the game for large scale property developments.

FTTP doesn't make a city smart, neither do a bunch of smart meters. A truly
smart city requires an integrated network of smart buildings and dovices -
ekoLiving offers a future-proof, open standards-based solution.

Sausage Software
CEO
41995 - 2000 (6 years}

Founded 95, took public 86; youngest public company CEO at 23, previous
record held by Rupert Murdoch since 1950's.

Sausage made Web tools. Most successful productHotDog, HTML authoring
made it easy to create Web pages.

Page 5 of 6

 

7."
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 87 of 144
Case 3:17-cv-00601-MHL Document 82 Filed 03/18/19 Page 14 of 39 PagelD# 1149

in 1996 Wired Magazine rated HotDog the #3 most popular program on the
Internet, after Netscape Navigator (early browser) and Eudora (email),

Sausage Software was early pioneer of Java technology, creating first
commercial Java applet (Egor Animator), and the first network based e-
commerce micropayment system (eVend).

Atits peak Sausage Software had more than 3 million customers in over 200
countries, with a market cap of $1.7 billion, and 1200+ employees.

IPO investors bought at 75c, shares hit $8.20. Signiftcant investment was
made in Sausage Software by Telstra, Intel and St Gearge Bank.

Steve left as CEO in 1999, and the board in 2000, delivering returns in excess
of 300% in < 3 years for shareholders. The company merged with SMX.

Inland Revenue NZ

Systems Programmer
1990 - 1992 (3 years)

Education

Victoria University of Wellington
BCA, management,conservation,crganisational behaviour - (1990 - 1992)

Page 6 of 6

 
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 88 of 144
Case 3:17-cv-00601-MHL Document 82 Filed 03/18/19 Page 15 of 39 PagelD# 1150
Exhibit C, George Webb/Jason Goodman interview May 18 2017

https://www-youtube.com /watch?v=Rbr3pmfhEgu

e - Ga @ https://www.youtube.com/watch?v=Rbr3pmtnegu ed g

= @pPremun jason goodman gearge webb Q

    

Crowdsource the Truth interviews George Webb Interview 02- Part 1

35,752 views b+ 16 1K G@l26 | SHARE F SAVE sve

 

Jason Goodman

& Published on 30 May 2017 . SUBSCRIBEO GOK
Suppon this movernent, become a sponsor of Crowdsource the Truth
hitp://paypal.me/crewdsourcethetruth

With Hillary's henchmen closing in on all sites, Seorge and f have tempovality spilt up to do double
duty. Brooklyn comedian Joteury B is onthe way to help George sidestep SEUI goons at the
Brooklyn Marriott and George has insisted that | upload our second Interview ASAP. We are in
"damn the torpedoes” mode so the video is tncomplete, but let's call this Patt 1. This was originally
recorded on May 18, and feed directly to me joining the investigation full time. It's been a busy two
weeks and [have nat been able to complete post production, so please refrain from amy comments
that pertain to technical shortcomings.

**tegal Disctatmer: Sponsorship of Crowdsource the Truth is made at the sponsor's sole discretion.
Sponsorship funds gre net tax-deductible, are non-refundable, and do not represent any ownership,
equity interest ar decision-making authority in the organization.

wo
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 89 of 144
Case 3:17-cv-00601-MHL Document 82 Filed 03/18/19 Page 16 of 39 PagelD# 1151

Exhibit D - Clear and Present Danger (Calm Before The Storm?) #maerskmemphis YouTube
Episode 14 Jun 2017

https: //www.youtube.com /watch?v=ekr5cw2WAbU

Clear and Present Danger (Calm Before the Storm?)
#maerskmemphis
Jason Geodman+ 80,169 subscribers 72K views + Streamed 1 year ago *

Support this movement, become a sponsor of Crowdsource the Truth
htip://paypal.me/crowdsourcethetruth or join us on Patreon ...

 

© - & Q — & hitps://veww.youtube.comwatch?veckrSow2WABU * &, g
= WPremam clear and present danger maersk memphis Q

aoe: song:

   

ay

cL Roce @ «9 Ok

Pa Deas ne

Clear and Present Danger (Calm Before the Storm?) #maerskmemphis

 

72,205 views b+ 167 770 Gl 196 |} SHARE |=} SAVE nee
Jason Goodman
Streamed hve on 14 Jun 2017 SUBSCRIBED 80K = “ft

Support this movement, become a sponsor of Crowdsource the Truth
http-/paypal.me/crowdsourcethetruth
oF Join us on Patreon - https://www. patrcon.com/user

George receives startling intel from "Deep Uraniuer indicating a strong possibility of Clear and
Present Danger due to illicit radiological moteriat on board the Maersk Memphis,

Hf you haven't seen this, watch the Crowdsource communtty spring into action to alert the USCG of
Us serious threat, Multiple main stream news stories es well as other first hand reports since thit
event have revealed the extent of depleted uranium proliferation we face today.

This is the video the kicked off the RDS / DF / H.A.C.K. Goodman / CNN / NY Times fueled
dlakenows nonsense about a dirty bomb “hoax*, Threats are real, neutralizing threats is our duty.
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 90 of 144
Case 3:17-cv-00601-MHL Document 82 Filed 03/18/19 Page 17 of 39 PagelD# 1152

Exhibit E Wikipedia Page for Dirty Bomb

https:/ /en.wikipedia.org/wiki/Dirty.bomb

Dirty bomb

 

From Wikipedia, the free encyclopedia

Jump to navigationJump to search

For other uses, see Dirty bomb (disambiguation).
Not to be confused with Salted bomb.

Terrorism

* Definitions
* History
« Incidents

By ideology[show]

Structure[show]}

* Methods
e Tactics

[show]
Terrorist groups[show]
Adherents{show]

Response to terrorism{show]

 

 

 

A dirty bomb or radiological dispersal device (RDD) is a speculative radiological weapon that combines tadioactive
material with conventional explosives. The purpose of the weapon is to contaminate the area around the dispersal
agent/conventional explosion with radioactive material, serving primarily as an area denial device against civilians. It is,
however, not to be confused with a nuclear explosion, such as a fission bomb, which by releasing nuclear energy
produces blast effects far in excess of what is achievable by the use of conventional explosives.

Though an RDD would be designed to disparse radioactive material over a large area, a bomb that uses conventional
explosives and produces a blast wave would be far more tethal to people than the hazard posed by radioactive material that
may be mixed with the explosive." At levels created from probable sources, not enough radiation would be present to cause
severe iliness or death. A test explosion and subsequent calculations done by the United States Department of

Energy found that assuming nothing is done to clean up the affected area and everyone stays in the affected area for one
year, the radiation exposure would be "fairly high" but not fatal. Recent analysis of the nuclear fallout from the Chernobyl
disaster confirms this, showing that the effect on many people in the surrounding area, although not those in proximity, was
almost negligible.

Since a dirty bomb is unlikely to cause many deaths by radiation exposure, many do not consider this to be a weapon of
mass destruction.” Its purpose would presumably be to create psychological, not physical, harm through ignorance, mass
panic, and terror. For this reason dirty bombs are sometimes called “weapons of mass disruption’. Additionally, containment
and decontamination of thousands of victims, as well as decontamination of the affected area might require considerable
time and expense, rendering areas partly unusable and causing economic damage.

leq
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 91 of 144
Case 3:17-cv-00601-MHL Document 82 Filed 03/18/19 Page 18 of 39 PagelD# 1153

Contents

1Dirty bombs and terrorism
o 1.1Effect of a dirty bomb explosion
o 1.2Accidents with radioactives
o 1.3Public perception of risks
o 1.4Constructing and obtaining material for a dirty bomb
eo 1.5Possibility of terrorist groups using dirty bombs
2Dirty bomb tests
3Detection and prevention
4Personal safety
5Other uses of the term
6in popular culture
7See also
8References
o 8.1Notes
o 8.2Works cited
9External links

Dirty bombs and terrorism{edit]

Further information: Nuclear terrorism

Since the 9/11 attacks the fear of terrorist groups using dirty bombs has increased immensely, which has been frequently
reported In the media.“ The meaning of terrorism used here, is described by the U.S. Department of Defense's definition,
which is “the calculated use of unlawful violence or threat of unlawful violence to inculcate fear; intended to coerce or to
intimidate governments or societies in the pursuit of goals that are generally political, religious, or ideological

objectives". There have only ever been two cases of caesium-containing bombs, and neither was detonated. Both
involved Chechnya. The first attempt of raciotogical terror was carried out in November 1995 by a group of Chechen
separatists, who buried a caesium-137source wrapped in explosives at the izmaylovsky Park in Moscow. A Chechen rebel
leader alerted the media, the bomb was never activated, and the incident amounted to a mere publicity stunt.”

In December 1998, a second attempt was announced by the Chechen Security Service, who discovered a container filled
with radioactive materials attached to an explosive mine. The bamb was hidden near a railway line in the suburban

area Argun, ten miles east of the Chechen capital of Grozny. The same Chechen separatist group was suspected to be
involved.” Despite the increased fear of a dirty bombing attack, it is hard to assess whether the actual risk of such an event
has increased significantly." The following discussions on implications, effects and probability of an attack, as well as
indications of terror groups planning such, are based mainly on statistics, qualified guessing and a few comparable
scenarios.

Effect of a dirty bomb explosion{edit]

When dealing with the implications of a dirty bomb attack, there are two main areas to be addressed: (i) the civilian impact,
not only dealing with immediate casualties and long term health issues, but also the psychological effect and then (ii) the
economic impact. With no prior event of a dirty bomb detonation, it is considered difficult to predict the impact. Several
analyses have predicted that RDDs will neither sicken nor kill many people."

Accidents with radioactives/edit}
The effects of uncontrolled radioactive contamination have been reported several times.
See also: Lists of nuclear disasters and radioactive incidenis

One example is the radiological accident occurring in Golania, Brazil, between September 1987 and March 1988: Two metal
Scavengers broke into an abandoned radiotherapy clinic and removed a teletherapy source capsule containing powdered
caesium-137 with an activity of 50 TBq. They brought it back to the home of one of the men to take it apart and sell as scrap
metal. Later that day both men were showing acute signs of radiation illness with vomiting and one of the men had a swollen
hand and diarrhea. A few days later one of the men punctured the 1 mm thick window of the capsule, allowing the caesium
chloride powder to leak out and when realizing the powder glowed blue in the dark, brought it back home to his family and
friends to show it off. After 2 weeks of spread by contact contamination causing an increasing number of adverse health
effects, the correct diagnosis of acute radiation sickness was made ata hospital and proper precautions could be put into
procedure, By this time 249 people were contaminated, 151 exhibited both external and internal contamination of which 20
people were seriously ill and 5 people died!"

_—
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 92 of 144
Case 3:17-cv-00601-MHL Document 82 Filed 03/18/19 Page 19 of 39 PagelD# 1154

The Goiania incident to some extent predicts the contamination pattern if it is not immediately realized that the explosion
spread radioactive material, but also how fatal even very small amounts of ingested radioactive powder can be." This
raises worries of terrorists using powdered alpha emitting material, that if ingested can pose a serious health risk“?! as in
the case of deceased former K.G.B. spy Alexander Litvinenko, who either ate, drank or inhaled polonium-210. "Smoky
bombs" based on alpha emitters might easily be just as dangerous as beta or gamma emitting dirty bombs."

Main article: Goiania accident
Public perception of risks[edit]

For the majority involved in an RDD incident, the radiation health risks (i.e. increased probability of developing can later
in lite due to radiation exposure) are comparatively small, comparable to the health risk from smoking five pack yes of
cigarettes on a daily basis." The fear of radiation is not always logical. Although the exposure might be minimal, many
people find radiation exposure especially frightening because it is something they cannot see or feel, and it therefore
becomes an unknown source of danger. Dealing with public fear may prove the greatest challenge in case of an RDD
event." Policy, science and media may inform the public about the real danger and thus reduce the possible psychological
and economic effects.

a

Statements from the U.S. government after 9/11 may have contributed unnecassarily to the public fear of a dirty bomb.
When United States Attorney General John Ashcroft on June 10, 2002, announced the arrest of José Padilla, allegedly
plotting to detonate such a weapon, he said:

[A] radioactive “dirty bomb" (...) spreads radioactive material that is highly toxic to humans and can cause mass death and
injury.

— Attorney General John Ashcroft”

This public fear of radiation also plays a big role in why the costs of an RDD impact on a major metropolitan area (such as
lower Manhattan) might be equal to or even larger than that of the 9/11 attacks.!"2 Assuming the radiation levels are not too
high and the area does not need to be abandoned such as the town of Pripyat near the Chemoby! reactor,"? an expensive
and time consuming cleanup procedure will begin. This will mainly consist of tearing down highly contaminated buildings,
digging up contaminated soil and quickly applying sticky substances to remaining surfaces so that radioactive partices
adhere before radioactivity penetrates the buitding materials"" These procedures are the current state of the art

_for radioactive contaminationcleanup, but some experts say that a complete cleanup of external surfaces in an urban area to
current decontamination limits may not be technically feasible." Loss of working hours will be vast during ceanup, but even
after the radiation levels reduce to an acceptable level, there might be residual public fear of the site including possible

unwillingness to conduct business as usual in the area. Tourist traffic is likely never to resume.

There is also a psychological warfare element to radioactive substances. Visceral fear is not widely aroused by the daily
emissions from coal burning, for example, even though a National Academy of Sciences study found this causes 10,000
premature deaths a year in the US population of 317,413,000. Medical errors leading to death in U.S. hospitals are
astimated to be between 44,000 and 98,000. It is “only nuclear radiation that bears a huge psychological burden — for it
carries a unique historical legacy*."*!

Constructing and obtaining material for a dirty bomb{edit]

In order for a terrorist organization to construct and detonate a dirty bomb, it must acquire radioactive material. Possible
RDD material could come from the millions of radioactive sources used worldwide in the industry, for medical purposes and
in academic applications mainly for research.'! Of these souroes, only nine reactor produced isotopes stand out as being
suitable for radiological terror: americium-241, californium-252, caesium-137, cobalt-60, iridium-192, ptutonium-

238, polonium-210, radium-226 and strontium-90,"! and even from these it is possible that radium-226 and polonium-210 do
not pose a significant threat.2" Of these sources the U.S. Nuclear Regulatory Commission has estimated that within the
U.S., approximately one source is lost, abandoned or stolen every day of the year. Within the European Union the annual
estimate is 70.24 There exist thousands of such “orphan” sources scattered throughout the world, but of those reported lost,
no more than an estimated 20 percent can be classified as a potential high security concern if used in a

RDD®" Especially Russia is believed to house thousands of orphan sources, which were lost following the collapse of

the Soviet Union. A large but unknown number of these sources probably belong to the high security risk category.
Noteworthy are the beta emitting strontium-S0 sources used as radioisotope thermoelectric generators for beacons in
lighthouses in remote areas of Russia.“ In December 2001, three Georgian woodcutters stumbled over such a power
generator and dragged it back to their camp site to use it as a heat source. Within hours they suffered from acute radiation
sickness and sought hospital treatment. The International Atomic Energy Agency (IAEA) later stated that it contained
approximately 40 kilocuries (1.5 PBq) of strontium, 24 equivalent to the amount of radioactivity released immediately after
the roan accident (though the total radioactivity release from Chernobyl was 2500 times greater at around 100 MCGi
(3,700 PBqy'™).

Although a terrorist organization might obtain radioactive material through the “black market’, and there has been a
steady increase in illicit trafficking of radioactive sources from 1996 to 2004, these recorded trafficking incidents mainly refer
to rediscovered orphan sources without any sign of criminal activity"! and it has been argued that there is no conclusive
evidence for such a market”? In addition to the hurdles of obtaining usable radioactive material, there are several conflicting
requirements regarding the properties of the material the terrorists need to take into consideration: First, the source should
be "sufficiently" radioactive to create direct radiological damage at the explosion or at least to perform societal damage or

~ - n tae. De nk wel D foe Bem aoe walla Amines ah ehialdina tn nratant the carriar hut moat sn mich that it

tie.
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 93 of 144
Case 3:17-cv-00601-MHL Document 82 Filed 03/18/19 Page 20 of 39 PagelD# 1155

will be too heavy to maneuver. Third, the source should be sufficiently dispersible to effectively contaminate the area around
the explosion.”4

An example of a worst-case scenario is a terror organization possessing a source of very highly radioactive material, e.g. a
strontium-90 thermal generator, with the ability to create an incident comparable te the Chemobyl accident. Although the
detonation of a dirty bomb using such a source might seem terrifying, it would be hard to assemble the bomb and transport
it without severe radiation damage and possible death of the perpetrators involved. Shielding the source effectively would
make it almost impossible to transport and a lot less effective if detonated.

Due to the three constraints of making a dirty bomb, RDDs might still be defined as “high-tech” weapons and this is probably
why they have not been used up to now.74

Possibility of terrorist groups using dirty bombs([edit]

The present assessment of the possibility of terrorists using a dirty bomb is based on cases involving ISIS, This is because
the attempts by this group to acquire a dirty bomb coming to light in alt forms of media, in part due to the attention this group
received for their involvement in the London bridge attack.

On 8 May 2002, José Padilla (a.k.a. Abdulla al-Muhajir} was arrested on suspicion that he was an Al-Qaeda terrorist
planning to detonate a dirty bomb in the U.S. This suspicion was raised by information obtained from an arrested top Al-
Qaeda oificial in U.S. custody, Abu Zubaydah, who under interrogation revealed that the organization was close to
constructing a dirty bomb. Athough Padilla had not obtained radioactive material or exptosives at the time of arrest, law
enforcement authorities uncovered evidence that he was on reconnaissance for usable radioactive material and possible
locations for detonation.™ it has been doubted whether José Padilla was preparing such an attack, and it has been claimed
that the arrest was highly politically motivated, given the pre-9/11 security lapses by the CIA and FBI

Later, these charges against José Padilla were dropped. Although there was no hard evidence for Al-Qaeda possessing a
dirty bomb, there is a broad agreement that Al-Qaeda poses a potential dirty bomb attack threat because they need to
overcome the alleged image that the U.S. and its allies are winning the war against terror. A further concern is the
argument, that “if suicide bombers are prepared to die flying airpianes into building, it is also conceivable that they are
prepared to forfeit their lives building dirty bombs". If this would be the case, both the cost and complexity of any
protective systems needed to allow the perpetrator to survive long enough to both build the bomb and carry out the attack,
would be significantly reduced!"

Several other captives were ailaged to have played a role in this plot.™" Guantanamo captive Binyam Mohammed has
alleged he was subjected to extraordinary rendition, and that his confession of a role in the plot was coerced through
torture." He sought access through the American and United Kingdom legal systems to provide evidence he was
tortured."*""Guantanamo military commission prosecutors continue to maintain the plot was real, and charged Binyam for
his alleged role in 2008. However they dropped this charge in October 2008, but maintain they could prove the charge and
were only dropping the charge to expedite proceedings. US District Court Judge Emmet G. Sullivan insisted that the
administration still had to hand over the evidence that justified the dirty bomb charge, and admonished United States
Department of Justice lawyers that dropping the charge “raises serious questions in this court's mind about whether those
allegations were ever true.”

in 2006, Dhiren Barot from North London pleaded guilty of conspiring to murder innocent people within the United
Kingdom and United States using a radioactive dirty bomb. He planned to target underground car parks within the UK and
buildings in the U.S. such as the International Monetary Fund, World Bank buitdings in Washington D.C., the New York
Stock Exchange, Citigroup buildings and the Prudential Financial buildings in Newark, New Jersey. He also faces 12 other
charges including, conspiracy to commit public nuisance, seven charges of making a record of information for terrorist
purposes and four charges of possessing a record of information for terrorist purposes. Experts say if the plot to use the
dirty bomb was carried out “it would have been unlikely to cause deaths, but was designed to affect about 500 people,"24

In January 2009, a leaked FBI report described the results of a search of the Maine home of James G. Cummings, a white
supremacist who had been shot and killed by his wite. Investigators found four one-gallon containers of 35 percent
hydrogen peroxide, uranium, thorium, lithium metal, aluminum powder, beryllium, boron, black iron oxide and magnesium as
well as literature on how to bulld dirty bombs and information about cesium-137, strontium-90 and cobalt-60, radioactive
materials." Officials confirmed the veracity of the report but stated that the public was never at risk,!“

In April 2008, the Security Service of Ukraine announced the arrest of a legislator and two businessmen from the Ternopil
Oblast. Seized in the undercover sting operation was 3.7 kilograms of what was claimed by the suspects during the sale
as plutonium-239, used mostly in nuclear reactors and nuclear weapons, but was determined by experts to be

probably americium, a "widely used" radioactive material which is commonly used in amounts of less than 1 milligram

in smoke detectors, but can also be used in a dirty bomb. The suspects reportedly wanted US$10 million for the material,
which the Security Service determined was produced in Russia during the era of the Soviet Union and smuggied into
Ukraine through a neighboring country.04

in July 2014, ISIS militants seized 88 pounds (40 kg) of uranium compounds from Mosul University. The material was
unenriched and so could not be used to build a conventional fission bomb, but a dirty bomb is a theoretical possibility.
However, uranium’s relatively low radioactivity makes it a poor candidate for use in a dirty bomb.

Little is known about civil preparedness to respond to a dirty bomb attack. The Boston Marathon appeared to many to bea
situation with high potential for use of a dirty bomb as a terrorist weapon." However, the bombing attack that occurred on
April 15, 2013 did not involve use of dirty bombs. Anv radinioaical tactinn ar inenantiane that moa haun anncewnad bathe
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 94 of 144
Case 3:17-cv-00601-MHL Document 82 Filed 03/18/19 Page 21 of 39 PagelD# 1156

the attack were either conducted sub rosa or not at all. Also, there was no official dirty bomb “all clear" issued by the Obama
administration. Massachusetts General Hospital had, apparently under their own disaster plan, issued instructions to their
emergency room to be prepared for incoming radiation poisoning cases!

Terrorist organizations may also capitalize on the tear of radiation to create weapons of mass disruption rather than
weapons of mass destruction. A fearful public response may in itself accomplish the goals of a terrorist organization to gain
publicity or destabilize society.4” Even simply stealing radioactive materials may trigger a panic reaction from the general
public. Similarly, a small-scale release of radioactive materials or a threat of such a release may be considered sufficient for
a terror attack.!* Particular concem is directed towards the medical sector and healthcare sites which are “intrinsically more
vulnerable than conventional! licensed nuclear sites".“7 Opportunistic attacks may range to even kidnapping patients whose
treatment involve radioactive materials. Of note is the public reaction to the Goiania accident, in which over 100,000 people
admitted themselves to monitoring, while only 49 were admitted to hospitals. Other benefits to a terrorist organization of a
dirty bomb include economic disruption in the area affected, abandonment of affected assets (such a buildings, subways)
due to public concern, and intemational publicity useful for recruitment!

Dirty bomb tests[edit]

israel carried out a four-year series of tests on nuclear explosives to measure the effects were "hostile forces” ever to use
them against Israel, Israel’s Haaretz daily newspaper reported June 8, 2015.1

Detection and prevention/edit]

Dirty bombs may be prevented by detecting illicit radioactive materials in shipping with tools such as a Radiation Portal
Monitor. Similarly, unshielded radioactive materials may be detected at checkpoints by Geiger Counters, gamma-ray
detectors, and even Customs and Border Patrol (CBS) pager-sized radiation detectors. Hidden materials may also be
detected by x-ray inspection and heat emitted may be picked up by infrared detectors. Such devices, however, may be
circumvented by simply transporting materials across unguarded stretches of coastline or other barren border areas.

One proposed method for detecting shielded Dirty Bombs is Nanosecond Neutron Analysis (NNA).®" Designed originally for
the datection of explosives and hazardous chemicals, NNA is also applicable to fissile materials. NNA determines what
chemicals are present in an investigated device by analyzing emitted y-emission neutrons and a-particles created from a
reaction in the neutron generator. The system records the temporal and spatial displacement of the neutrons and a-particies
within separate 3D regions.®" A prototype dirty-bomb detection device created with NNA is demonstrated to be able to
detect uranium from behind a 5 cm-thick lead wall" Other radioactive material detectors include Radiation Assessment

and Identification (RAID) and Sensor for Measurement and Analysis of Radiation Transients, both developed by Sandia
National Laboratories.™

The International Atomic Energy Agency (IAEA) recommends certain devices be used in tandem at country borders to
prevent transfer of radioactive materials, and thus the building of dirty bombs.™ They define the four main goals of radiation
detection instruments as detection, verification, assessment and localization, and identification as a means to escalate a
potential radiological situation. The IAEA also defines the following types of instruments:

* Pocket-Type Instruments: these instruments provide a low-power, mobile option to detection that allows for security
officers to passively scan an area for radioactive materials. These devices should be easily worn, should have an alarm
threshold of three times normal radiation levels, and should have a long battery life - over 800 hours.

* Handheld Instruments: these instruments may be used to detect all types of radiation (including neutron) and may be
used to search specific targets flexibly. These instruments should aim for ease of use and speed, ideally weighing less
than 2 kg and being able to make measurements in less than a second.

* Fixed, installed instruments: these instruments provide a continuous, automatic detection system that can moniter
pedestrians and vehicles that pass through. To work effectively pedestrians and vehicles should be led close to the
detectors, as performance is directly related to range.

Legislative and regulatory actions can also be used to prevent access to materials needed to create a dirty bomb. Examples
include the 2006 U.S. Dirty Bomb Bill, the Yucca Flats proposal, and the Nunn-Lungar act. Similarly, close monitoring and
restrictions of radioactive materials may provide secutity for materials in vulnerable private-sector applications, most notably
in the medical sector where such materials are used for treatments.“ Suggestions for increased security include isolation of
materials in remote locations and strict limitation of access.

One way to mitigate a major effect of a radiological weapons may also be to educate the public on the nature of radioactive
materials. As one of the major concerns of a dirty bomb is the public panic proper education may prove a viable counter-
measure." Education on radiation is considered by some to be “the most neglected Issue related to radiclogical
terroriam*.“7

Personal safetyjedit]

See Acute radiation syndrome

The Dirty Bomb Fact Sheet from FEMA states that the main danger of a dirty bomb comes from the initial blast rather than
the radioactive materiats™ To mitigate the risk of radiation exposure, however, FEMA suggests the following guidelines:
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 95 of 144
Case 3:17-cv-00601-MHL Document 82 Filed 03/18/19 Page 22 of 39 PagelD# 1157

* Covering the mouthinose with cloth to reduce risk of breathing in racioactive materials.

* Avoiding touching materials touched by the explosion.

¢ Quickly relocating inside to shield from radiation.

* Remove and pack up clothes. Keep clothes until instructed by authorities how to dispose of them.
* Keep radioactive dust outside.

* Remove all dust possible by showering with soap and water.

* Avoid taking potassium iodide, as it only prevents effects from radioactive iodine and may instead cause a dangerous
reaction. ,

Other uses of the term[edit]

The term has also been used historically to refer to certain types of nuclear weapons. Due to the inefficiency of early nuclear
weapons, only a small amount of the nuclear material would be consumed during the explosion. Little Boy had an efficiency
of only 1.4%, Fat Man, which used a different design and a different fissile material, had an efficiency of 14%. Thus, they
tended to disperse large amounts of unused fissile material, and the fission products, which are on average much more
dangerous, in the form of nuclear fallout. During the 1950s, there was considerable debate over whether “clean® bombs
could be produced and these were often contrasted with "dirty" bombs. "Clean" bombs were often a stated goal and
scientists and administrators said that high-efficiency nuclear weapon design could create explosions which generated
aimost all of their energy in the form of nuclear fusion, which does not create harmful fission products.

But the Castle Bravo accident of 1954, in which a thermonuclear weapon produced a large amount of fallout which was
dispersed among human populations, suggested that this was not what was actually being used in modem thermonuclear
weapons, which derive around half of their yield from a final fission stage of the fast fissioning of the uranium tamper of the
secondary. While some proposed producing “clean” weapons, other theorists noted that one could make a nuclear weapon
intentionally “dirty” by “salting” it with a material, which would generate large amounts of tong-lasting fallout

when irradiated by the weapon core. These are known as salted bombs: a specific subtype often noted is a cobalt bomb.

In popular culturefedit]

* Inthe 1964 British movie Goldfinger, both Auric Goldfinger and James Bond refer to the nuclear device being smuggled
into Fort Knox as “dirty.”

* The crime drama television series Numb3rs has an episode that revolves around a dirty bomb (season 1, episode 10).

¢ Ina two-part 2011 episode of Castfe, former US soldiers plot to detonate a dirty bomb in New York City and frame a
Syrian immigrant for the crime.

* Inthe 2012 series finale of Flashpoint, an officer is poisoned by caesium from a dirty bomb and is
administered Prussian blue to assist in recovery.

¢ Inthe 2013 Indian movie Vishwaroopam, the plot revolves around a dirty bomb developed by scraping caesium from
oncologicat equipment to trigger a blast in New York City.

* Inthe 2014 movie, Batman: Assault on Arkham, the Joker has a dirty bomb which he plans on detonating in Gotham.

¢ Inthe January 14, 2016 Republican presidential debates, Ben Carson referenced dirty bombs twice when speaking on
US foreign policy.

* Inthe June 1, 2015 game by Splash Damage, Dirty Bomb, the game is played in a dirty bomb faffout area in London.

° Inthe Madam Secretary episode “Right of the Boom", a dirty bomb is detonated at a women's education conference in
Washington, D.C.

* The American political drama web television series House of Cards has an episode that revolves around a dirty bomb
(season 5, episode 7).

* — Inthe 2006 movie Right At Your Door multiple dirty bombs are detonated in Los Angeles.

* Inthe 2018 vidso game Detroit: Become Human one of the endings has a character setting off a dirty bomb in southem
Detroit.

* Inthe 2019 video game Metro Exodus one of the Russian Major cities has been struck by a dirty bomb during the end
of World War 3,

See alsofedit]

¢ Lists of nuclear disasters and radioactive incidents
* Nuclear warfare

* Radiation hormesis

* Radiation poisoning

* Nuclear weapon design

* Depleted uranium

* Gammator
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 96 of 144

Case 3:17-cv-00601-MHL Document 82 Filed 03/18/19 Page 23 of 39 PagelD# 1158

* 1968 Thule Air Base B-52 crash
* German nuclear energy project

References[edit]
Notes[edit]

CONAN WNs

37.

38.
39.

40.

41.

42.

43

A “Archived copy". Archived from the original on 2011-10-20. Retrieved 2014-01-07.
A Jump up to:?° "NRC: Fact Sheet on Dirty Bombs".
a “Yahoo Screen - Watch videos online’. Yahoo Screen. 23 March 2015. Retrieved 30 March 201 5 pomonent send

A "BBC NEWS - Science/Nature - Chemoby!'s ‘nuclear nightmares”. Retrieved 30 March 2015.

4 Jump up to:? > Petroff (2007)

4 "404w DTIC Maintenance". Archived from the originalon 25 March 2072. Retrieved 30 March 2015.
4 King (2004); NOVA, Chronology of events

A Edwards (2004); NOVA, Chronology of events

4 Jump up to:* °* Frost (2005)

. 4 Reshetin (2005); Dingle (2005)

. 4 King (2004); Zimmerman and Loeb (2004); Sohier and Hardeman (2006)

_ A Jump up to:? #* 7° ‘Zimmerman and Loeb (2004)

_ & Mullen et al, (2002); Reshetin (2005)

_ 4 Zimmerman (2006)

. 4 Ring (2004)

. 4 Johnson (2003)

_ A"The Lifeless Silence of Pripyat", Time Magazine, June 23, 1986 Online article from Time Magazine

_ A\Vantine and Crites (2002); Zimmerman and Loeb (2004); Weiss (2005)

__ 4 Andrew C. Revkin (March 10, 2012). “Nuclear Risk and Fear, from Hiroshima to Fukushima”. New York

Times.

. 4 Ferguson et al. (2003); Frost (2005)

. 4 Jump up to: ° Ferguson et al. (2003)

. 4 Ferguson et al. (2003), Zimmerman and Loeb (2004)

. 4 Burgess (2003); Van Tuyle and Mullen (2003); Sohier and Hardeman (2008)

_ 4 "NOVA - Dirly Bomb - Chronology of Evenis - PBS". Retrieved 30 March 2015.
_ & "Chernobyl". Retrieved 30 March 2018.

. 4 King (2004); Hoffman (2006)

. 4 Belyaninov (1994), Frost (2005)

. 4 Jump up to:? * Sohier and Hardeman (2006)

. 4 Ferguson et al. (2003), Hosenbail et al. (2002)

. 4 Burgess (2003); King (2004)

. 4 King (2004); Ferguson et al. (2003)

. 4 Burgess (2003)

. 4 “Judge in Guanlanamo case questions dirty bomb allegations". The Statesman. 2008-10-31.

Retrieved 2008-11-01 \*""8

_ 4 Peter Finn, Del Quentin Wilbur (2008-10-31). "Motives of Justice Lawyers Questioned in Detainee's

Case". Washington Post. Retrieved 2008-1 7-01.

__& William Glaberson (2008-10-31). "Questioning dirty bomb' plot, judge orders U.S. to yield papers on

detainee". international Herald Tribune. Retrieved 2008-11-01.

__ A Debra Cassens Weiss (2008-10-23). “UK Court: US Should Release Documents Relating to Detainee's

Torture Claim". American Bar Association Journal. Retrieved 2008-11-01.

A Robert Verkaik (2008-10-31). "CIA officers could face trial in Britain over torture allegations”. London: The
independent. Retrieved 2008-11-01.

A "Man admits UK-US terror bomb plot’. BBC News. 2006-10-12. Retrieved 2010-04-01.

A Report: ‘Dirty bomb’ parts found in slain man’s homeArchived 2009-02-14 at the Wayback

Machine, Bangor Daily News, 10 February 2009

A Officials verify dirty bomb probe results Archived 2009-02-13 at the Wayback Machine, Bangor Daily
News, 11 February 2009

A "Three arrested in Ukraine for trying to sell radioactive material". Xinhua. 2009-04-25. Archived from the
originalon 2015-09-04. Retrieved 2009-04-17.

A "Ukraine arrests 3 in radioactive material sale”. AP. 2009-04-14. Retrieved 2009-04-17.
A “trani ‘Terrorist Groups’ Have Seized Nuclear Materials".
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 97 of 144
Case 3:17-cv-00601-MHL Document 82 Filed 03/18/19 Page 24 of 39 PagelD# 1159

44, 4 “ISIS seizes uranium from lab; experts downpiay ‘dirty bomb’ threat”.

45. 4 "Terror response study spurs concern”. Boston.com. Retrieved 30 March 2015.

46. * "Determined Response: MGH and the Boston Marathon Bombing". Massachusetts General Hospital
Giving. Retrieved 30 March 2015.

47. * Jump up to:*?*°?° Samuel. Apikyan,; J., Diamond, David; Greg., Kaser, (2006-01-01). Countering nuclear
and radiological terrorism. Springer. ISBN 140204920X. OCLC 209940539.

48. “Jump up to:* °° ¢ Medalia, Jonathan. Terrorist "Dirty Bombs": A Brief Primer. Congressional Research
Service. pp. 3-8.

49. * “Israel tested ‘dirty bombs' in the Negev Desert". Retrieved 9 June 2015.

50. 4 Aichards, Anne (2013). United States Customs and Border Protection's Radiation Portal Monitors at
Seaporis. Department of Homeland Security Office of inspector General.

51. “Jump up to:* ** Samuel, Apikyan,; J., Diamond, David; Rlalph., Way,; Organization., North Atlantic Treaty
(2008-01-01). Prevention, detection and response to nuclear and radiological threats.
Springer. ISBN 9781402066573. OCLC 171556526.

52. “ Jump up to:* ° Brown, Chad (February 2008). “Transcendental Terrorism And Dirty Bombs: Radiological
Weapons Threat Revisited". Occasional Paper: Center for Strategy and Technology. No. 4: 24-27.

53. * Jump up to:*” atomique., Agence internationale de l'énergie (2002-01-01). Detection of radioactive
materials at borders. IAEA. ISBN 9201181028. OCLC 856404390.

54. 4 "Fact Sheet: Dirty Bomb" (PDF). www.fema.gov. June 2007. Retrieved April 27, 2017.

Works cited/edit]

*  Belyaninov, K. (1994), "Nuclear nonsense, black-market bombs, and fissile tim-tiam'", Bulletin of the Atomic
Scientists, 50 (2), pp. 44-50,

* Burgess, M. (2003) “Pascal’s New Wager: The Dirty Bomb Threat Heightens”, Canter for Defense Information.
° Dingle, J. (2005), "DIRTY BOMBS: real threat?", Security, 42 (4), p. 48.

° Edwards, R. (2004), “Only a matter of time?", New Scientist, 182 (2450), pp. &-9.

* Adam Curtis's The Power of Nightmares, Part tl! — Video/T: sanscript at Information Clearing House

* Ferguson, C.D., Kazi, T. and Perera J. (2003) Commercial Radioactive Sources: Surveying the Security Risks,
Monterey Institute of International Studies, Center for Nonproliferation Studies, Occasional Paper #11, ISBN 1-885350-
06-6, Webpage with PDF file of paper.

* Frost, R. M. (2005), Nuclear Terrorism Atter 9/11, Routledge for The international Institute for Strategic
Studies, ISBN 0-415-39992-0.

* Hoffman, B. (2006), inside Terrorism, Columbia University Press, N.Y., ISBN 0-231-12698-0.

* Hosenball, M., Hirsch, M. and Moreau, A. (2002) “War on Terror: Nabbing a "Dirty Bomb" Suspect", Newsweek (int.
ed.), ID: X7835733: 28-33.

¢ Johnson, Jr., B.H. (2003), "Facing the Terror of Nuclear Terrorism", Occupational Health & Safety, 72 (5), pp. 44-50.
* King, G. (2004), Dirty Bomb: Weapon of Mass Disruption, Chamberlain Bros., Penguin Group, ISBN 1-59609-000-6,

* — Liclios, T.E. (2008) The effects of using Cesium-137 teletherapy sources as a radiological weapon {dirty
bomb), Hellenic Arms Control Center, Occasional Paper May 2008, [1].

¢ Mullen, E., Van Tuyle, G. and York, R. (2002) "Potential tadiological dispersal device (RDD) threats and related
technology", Transactions of the American Nuclear Society, 87: 309.

°  Petroff, D.M. (2003), "Responding to ‘dirty bombs", Occupational Health and Safety, 72 (9), pp. 82-87.

« Reshetin, V.P. (2005), "Estimation of radioactivity levels associated with a Sr dirty bomb event", Almospheric
Environment, 39 (25), pp. 4471-4477, doi:10. 10164. atmosenv.2005.03.047,

* Ring, J.P. (2004), "Radiation Risks and Dirty Bombs", The Radiation Safety Journal, Health Physics, 86 (suppl. 1),
pp. S42~$47.

*  Sohier, A. and Hardeman, F. (2006) "Radiological Dispersion Devices: are we praepared?", Journal of Environmental
Radioactivity, 85: 171-181.
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 98 of 144
Case 3:17-cv-00601-MHL Document 82 Filed 03/18/19 Page 25 of 39 PagelD# 1160

Van Tuylen, G.J. and Mullen, E. (2003) "Large tadiological source applications: RDD implications and proposed
alternative technologies’, Global 2003: Atoms for Prosperity: Updating Eisenhouwer's Global Vision for Nuclear
Energy, LA-UR-03-6281: 622-631, ISBN 0-69448-677-2.

Vantine, H.C. and Crites, T.R. (2002) "Relevance of nuclear weapons cleanup experience to dirty bomb
response", Transactions of the American Nuclear Saciety, 87: 322-323.

Weiss, P. (2005), "Ghost town busters", Science news, Science News, Vol. 168, No. 18, 168 (18), pp. 282—
284, doi:10.2307/4016859, JSTOR 4016859.

Zimmerman, P.D. and Loeb, C. (2004) “Dirty Bombs: The Threat Revisited", Defense Horizons, 38. 1-11.
Zimmerman, P.D. (2006), “The Smoky Bomb Threat", New York Times, 186 (53798), p. 33.
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 99 of 144
Case 3:17-cv-00601-MHL Document 82 Filed 03/18/19 Page 26 of 39 PagelD# 1161

Exhibit F - Steemit post, “Short Bus Physics With Quinn and J.Go”

https://steemit.com/truth/@steveouttrim /short-bus-physics-with-quinn-and-j-go

Short Bus Physics With Quinn and
J.Go

steveouttrim (57) in truth > last year

So I was watching the latest casino update from the #clownsource team, and there
were a few things I wanted to bring your attention to.

I think J.Go does the graphics himself, in his ast show with Charles Ortel about

 

Pirates of the Caribbean he said @ csthetruth was a one-man team. In this one he is
making Quinn look like a bobble-headed court jester, which is an interesting
message in itself. #sendbitcoin.

It's not clear why Quinn always has to meet J.Go in casinos. Maybe they're still hot
on the trail of secret bitcoin mining from the poker machines, chasing down the truth
like George Webb chasing Uzbeki Uranium Truckers at crack houses with Task Bar.

Of course, last time Quinn and J.Go hung out in a casino, it didn't end well.

The #/esthetruth team went from Dirty Bomb false alarms shuttin g down ports, to

instructions for how to build a weapon of mass destruction in your home and target it
through walls at your neighbors.

Why? Because,  defango and/or (daveacton, allegedly. Who knows what is really
going on, ARG, LARP. solving puzzles, crowdsou: reing truth, or setting the
real #iruth movement up for a big fall?

Quinn's show with Jason had a number of things worthy of correction.

 

 

 
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 100 of 144
Case 3:17-cv-00601-MHL Document 82 Filed 03/18/19 Page 27 of 39 PagelD# 1162

Short Bus Physics .

The first thing was his ideas about physics. Basically, the world is like a bus, and if
more people get on the bus, the velocity (careful, don't say speed!) of the bus slows
down. So we need to depopulate the earth or leave it, because too many people are
affecting the earth's rotation.

@SchoolPlay did a great job already:

Here's another way to look at it.

a)The weight of the earth is 5,972,000,000,000,000,000,000,000 kg
b)The number of humans on the earth is 7,595,413 ,980

c)The average weight of a human is 62 kg (137 Ibs)

So the weight of the humans on the earth is b x c = 470,915,666,760 kg
Do you notice anything about that result? (other than the kinda creepy 666 in there)

There are a LOT less commas in it. In fact, expressed as a percentage, the weight of
humans is 0.0000000000079% of the weight of the earth.

Is this enough to cause a problem for the velocity of the earth? The weight of

the world's largest concrete structure, the Three Gorges Dam in China, and the water
in its reservoir is already much greater than this, concentrated in one location on the
planet, and elevated above sea levels. All things that elementary physics suggests
will affect the earth's rotation more than humans scattered like ants (in fact, there is
even scientific argument that the weight of all the ants_on the earth is more than the

weight of all the humans).

So this actually happened already, diverting this huge body of water into one spot
did slow the earth's rotation. And guess what: we 're fine. For the weight of the
world's humans to affect the earth's rotation as much as this dam, not only would we
need to be all in one place at one time, but there would need to be 629,032,258,064
of us - 82.8 times as many people.

are -_ o - - . . . . a®
\ . 8 ee ake wth Ahn enn tn halanant
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 101 of 144
Case 3:17-cv-00601-MHL Document 82 Filed 03/18/19 Page 28 of 39 PagelD# 1163

All the oil that has been extracted since 1850 is 135 billion tonnes, or
135,000,000,000,000,000 kg. [Source: Science Daily]

This is 0.0000000023% of the earth's weight. It is about a fifth of the weight of all
the water and concrete in the Three Gorges Dam. Moving all the oil that has ever
been extracted into one place would not cause any problems on the earth.

 

SIRI is Not An AI

According to Quinn, SIRI is not AI. SIRI came from SR I - the Stanford Research
Institute. It is the commercial product result of decades of research into Artificial
Intelligence, including the largest Artificial Intelligence Project in history. Believe
Quinn and his theories of neutrino-based quantum computing networks that you
communicate with on cordless phones at the 5 Mhz spectrum because they are
chatbots, or believe the Stanford Research Institute and Stanford Artificial
Intelligence Laboratory that built the thing and ran the project with DARPA and the
military for the many decades of its development.

Quinn's idea of #SIRISYS appears to be another thing he has come up with
spontaneously, that is not backed by any detail or research. SIRI's parent company is
called SIRI. Inc, |

 

 

Tyler is a Secret Society Term
Quinn admitted that #tylcr , the ARG he is playing as part of Project MAYHEM,
was a term from the Freemasons.

This part is true, as I exposed in some detail in Shadow History: of Burners Part 7.
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 102 of 144
Case 3:17-cv-00601-MHL Document 82 Filed 03/18/19 Page 29 of 39 PagelD# 1164

A bunch of occult sorcery shit. Quinn admits to many of his connections into this
world, if his missing eyebrow/Sith Lord glamor wasn't clue enough.

It's amazing the way these clowns can fully reveal the method. Quinn frequently
explains to the audience how he is playing them, J.Go is so confused it usually goes
over his head, but even he was struggling in this episode.

Believe these people at your peril.
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 103 of 144
Case 3:17-cv-00601-MHL Document 82 Filed 03/18/19 Page 30 of 39 PagelD# 1165

Exhibit G - Steemit Votes

 

© last year by steveouttrim (57) ~ egal * Pete Bol ic 0 © file

+ frankbacon
+ originalsimulant
Authors get paid when people lika + bogh
i, + coffeefee

{fyou enjoyed what you read here, create your acco + jasonamull Af!
+ beverlytvan
Sign up. Get ST + barefootharry
+ aliseeingewe
+ fadedhistory
+steveouttrim
+ hoaxwars
+ kirisena
+ defango

 

der Tinh

 

 

ay frankbacon (64)~ - last year

 
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 104 of 144
Case 3:17-cv-00601-MHL Document 82 Filed 03/18/19 Page 31 of 39 Pagelb# 1166

Exhibit H - Queen Tut Spills The Beans

https: //www.youtube.com /watch?v=N1GO1n[UVUM

= GPremim queen tut spilis the beans a

 

CryptoBeast #16 - Queen Tut Spills The Beans
3,141 views b+ the 7 las) SHARE | SAVE

SEB crypto Beast - —
SS Published on 29 Nov 2018 ESPN AE it

Queen Tut was an insider ot Crowdsource the Trsth, She reveals the tangied web of people

connected to a proven FBI b lp on asa sop fom
of psychological operations.

 

Follow Queen Tu oa Twitter, hitpa//twitter.com/iTNJFraud }

Jretio Board (Robert David Steele, Roger Sone, Jerome Corsi, Jason Goodman):
hitps:/trello.comsoswT7HKV4AG/copy

 

‘Tretlo Board (Robert David Steele, by, 8Pizzagate): hitps.//rello. b/KFqSXoLaskod3

Fusther discussion on my blog:
hitps./bumers.me/2018/12/03/insane-...

Steve Quttim:

Twitter: htips://Awitter.com/steveouttnm

Steemit: htips://steemit.comy/@steveouttrim
Youtube: hitps://Youtube.com/c/steveouttmery...
Feeebook: hitpsu/facebook.com/steveouttrim
Blog: https:/bumers.me
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 105 of 144
Case 3:17-cv-00601-MHL Document 82 Filed 03/18/19 Page 32 of 39 PagelD# 1167

Exhibit I Aerocine article with Goodman as CEO
https: //www.atacarnet.com /about-us/news/aerocine-introduces-high-quality-aerial-

cinematography-world-ata-carnets
Aerocine(now Aerobo) Introduces High-
Quality Aerial Cinematography to the
World with ATA Carnets

©

   

   

May 14, 2014

Barrington, IL - Wearing vibrant orange
shoes and trendy glasses, Brian Streem
looks like he could taunch himself and
hover over the crowd to get an
unforgettable shot. Fantasy aside,
young filmmaker Streem, Director of
Business Development, and his
partners, Jason Goodman, CEO, & Jeff
Brink, Founder/Director of Flight
Operations at AeroCine (now Aerobo),
have launched the next best thing: a
micro aerial cinematography company
that moves professional cinema
cameras, including 3-D, ina way no one
ever had ever done before, without
sacrificing quality.

The founders have traveled the world to
source the best parts for their aerial
equipment and are now operating two
drones. The drones, traveling under
caret abroad, are available for rent
worldwide along with a 3-person team:
pilot, camera operator and aircraft
technician.

 

We connected with Streem at the sUSB Expo (Small Unmanned Systems Business Expo aka the
Silicon Valley Drone Show) in San Francisco last week and talked with him about the new venture
introduced to the British Film Institute in March of 2014. AeroCine is using heavy lift micro copters
and RED EPIC cameras to get extended range and high quality. They are the first in the world to
fly stereoscopic RED EPIC cameras using the most powerful micro hexacopter available.

According to Streem, the key to success is the remote pilot. With tens of thousands of dollars at
tisk in the flying equipment, an experienced pilot controlling the drone is the difference between
a beautiful shot, safely captured and a large insurance claim.

AeroCine, by definition, is a global venture due to the lack of FAA regulations on commercial use
of drones in the U.S. They have taken their aerial cameras to France, Slovenia, U.A.E., Sweden
and Ukraine so far for projects and using 2 ATA Carnets they have been able to clear customs
without paying import duties and taxes. Original footage shot at Chernobyl promises to deliver a
perspective on the area and nuclear accident that has yet to be seen, The AeroCine team is
poised to produce a documentary film from this revolutionary footage.

18 minute YouTube video from the AeroCine CEO, Jason Goodman.
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 106 of 144
Case 3:17-cv-00601-MHL Document 82 Filed 03/18/19 Page 33 of 39 PagelD# 1168

Exhibit J - Goodman Presentation as CEO of Aerocine
https: //www.youtube.com /watch?v=Uvi_bf29Myw

 

¢ ca @ https://www.youtube.com/watch?v=Uvi_bf29Myw & &
s= = Premium Search Q

present to you this Is controlling the
PowerPoint so } am the CEO of arrow cine

 

AeroCine @ 3DCS 2014
1,117 views b- 1 6 Ble SHARE =} SAVE
3DCreativeSummit
& Published on 14 Apr 2014 SUBSCRIBED 149 a

Jason Goodman of 21st Century 3D will introduce AeroGine a new micro aerial cinematography
company that is the first in the world to fly stereoscopic RED EPIC cameras.

Category Fitm & Animation
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 107 of 144
Case 3:17-cv-00601-MHL Document 82 Filed 03/18/19 Page 34 of 39 PagelD# 1169

Exhibit K ~— Jason Goodman speaks fluent Russian

https: //vimeo.com/305092967

C QQ @ https://vimeo.com/305092967

 

e
VUMNECO Manage videos» Watchy Featuresv Stock xew Upgrade

 

Goodman Speaking Fluent Russian
Confronts Fellow ‘Operative’

3 months ago More

C) GIA Love

 

D101 GOO Go Poa

Jason Goodman's ‘cover’ is blown with his ability to recognize foreign operatives. He is the trademark owner
of the drone company Aerocine. This drone company was prasent in the Ukraine filming Chemobyl just a few
days prior to the Maidan massacre.

Jason Goodman: From Russia with Love
medium.com/eéthehudsonreport/jason -goodmar from russia -with-love-2¢26da55{436

Insane in the Ukraine: J.Go Like You've Never Seen Him Before {UPDATES}

bursers.me/20 18/1 2/03/insane-in-the -ukraine-j-go-like- fOuve-pever-scen-him-before/
Teena etait tne tomente Snnteennstoen an ten te | GO NKO “YOUVE “Hever Seen -him- befor
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 108 of 144
Case 3:17-cv-00601-MHL Document 82 Filed 03/18/19 Page 35 of 39 PagelD# 1170

Exhibit L - Jason Goodman instructions on modifying a household microwave to make
improvised directed energy weapons

httos://www.youtube.com /watch?v=TE]Xti3 MEcY

& eo a https://www.youtube.com/watch?v=TEIXUSMECY &t=2s vy , 4
= Premium jason goodman microwave weapon Q

et ener reene

 

How to Make a Homemade Microwave Weapon Jason Goodman

353 views D+ to Giz # SHARE =} SAVE see
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 109 of 144
Case 3:17-cv-00601-MHL Document 82 Filed 03/18/19 Page 36 of 39 PagelD# 1171

Exhibit M ~— Microwave Weapons of Mass Destruction

 

wants-to-know/

Are cyber weapons similar to WMDs?
DoD wants to know

By: Mark Pomerleau§ December 20, 2018

The Department of Defense is seeking research papers assessing the relationship between offensive cyber and
weapons of mass destruction. (Courtesy of Raytheon)

The Department of Defense is interested in exploring the relationship between
cyber and weapons of mass destruction.

Ina call for papers requested by the Defense Threat Reduction Agency, the Air
Force’s Institute for National Security Studies, in support of the Project on
Advanced Systems and Concepts for Countering Weapons of Mass Destruction,
wants an analysis defining the scope and exploration of the cyberwarfare-
weapons of mass destruction nexus and implications this has for the counter-
WMD mission.

The call for research papers raises offensive cyber weapons to a level on par with
other WMDs.

The notice was first reported by Quartz.

The traditional definition of WMDs — which has included nuclear, biological,
chemical, radiological and, in some applications, enhanced high-explosive
weapons — does not include recent advancements in nonkinetic weapons of mass
effect and destruction, the call for papers states.

Rather, the notice contends, the expanded spectrum includes dazzling and
blinding weapons, ultrasonics, directed energy weapons and offensive cyber
warfare.

Cyber capabilities could be considered on par with WMDs because they can
corrupt or destroy critical infrastructure, such as power grids or transportation;
compromise large data sets, such as health or banking; corrupt confidence in data
sets, such as GPS signals; and be leveraged to orchestrate widespread
disinformation campaigns utilizing social media platforms, the notice states.
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 110 of 1447-7

Case 3:17-cv-00601-MHL Document 82 Filed 03/18/19 Page 37 of 39 PagelD# 1172

Adversaries have used some or all of the elements of offensive cyber in the past
decade, according to the notice.

“These operations are becoming increasingly sophisticated in nature, and steadily
more integrated into adversary military doctrine, strategies, plans and operations
that already incorporate and integrate conventional and unconventional weapons,
to include WMD,” it states. “These developments necessitate an assessment of the
potential nexus between offensive cyber operations and WMD and the
implications of this interrelationship for the Countering WMD (CWMD) mission,
which is one of DTRA’s missions.”

Audit finds cyber vulnerabilities in US missile defense system

A Defense Department Inspector General report raises more questions about the military's
shoddy cybersecurity.

By: Geoff Ziezulewicz

Cyber capabilities and nuclear weapons have a complicated history among serious
cyber experts and strategists as cyber has emerged as a ubiquitous element within
society and government, as well as an increasing threat.

Some strategists have maintained that using the nuclear deterrence paradigm is
an appropriate way to look at cyber. Others, however, strongly disagree.

According to a current U.S. official, starting from nuclear models for assessing risk
and deterrence in the cyber domain has led the community in the wrong direction.

Speaking at a conference earlier this year under a non-attribution policy, the
official noted that the difference between the nuclear discussion and cyber is how
targets are held at risk.

In the nuclear arena, adversaries have a common understanding of the nuclear
stockpiles of others and their risks. Adversaries’ knowledge of how they’re being
held at risk has a limited application in their ability to isolate themselves from
harm, the official said.

The cyber domain, however, is much murkier. What’s required to hold an
adversarial system at risk in cyber depends on access gained to their system by
exploiting vulnerabilities, then persisting in that environment undetected to
deliver an effect, the official said. Thus, it is difficult to articulate to an adversary
how they are held at risk in this environment without tipping them off to the
vulnerabilities being exploited, which, of course, can be patched.
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 111 of 144
Case 3:17-cv-00601-MHL Document 82 Filed 03/18/19 Page 38 of 39 PagelD# 1173

The proposal asks for research examining, among other things, how adversaries
might use offensive cyber in the following ways: |

- Toimprove effectiveness and lethality of their WMD arsenals;

- To degrade U.S. and allied defenses against WMDs;

- To degrade U.S. deterrence strategies or posture to improve their
own strategies or posture; and

- Asa substitute for “traditional” WMDs.

See also: https:/ /fas.org/irp/threat/WEAPMASS.PDF
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 112 of 144
Case 3:17-cv-00601-MHL Document 82 Filed 03/18/19 Page 39 of 39 PagelD# 1174

Exhibit N - Defendant Goodman’s Association With Bryan Singer

Web page saved by the Internet Archive’s Wayback Machine
https: / /web.archive.org/web/20161207102124/http://www.21stcentury3d.com/production/

films /

 

(hitp:/ weww.2 istcentury3d.com/production/films/ \(és) ™ DEC BS @oee

34 captures  €|
27 Mar 2010 - 7 Otc 2016

 

21st Century 3D is recognized worldwide as an innovator in stereoscopic 3D feature film production techniques and technology.

X-Men: Oays of Future Past (30), (2014)

 

Bryan Singer remains one of the few auteur directors who insists on the quality of native stereoscopic photography rather than 20 to
3D conversion in post production. Toward this end, New Deal Studios brought on 21st Century 3D to photograph visual effects
elernents for the blockbuster X-Men: Days of Future Past. Amazing volumetric explosions, bullet hits and fire effects were just a few
of the numerous elements shot with the 8X5 3D rig. CEO Jason Goodman served as visuat effects unit stereographer.

Cheek X-Men: Ooys of Future Past at (MOB

 
Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 113 of 144

(EXHIBIT F)
   

Case 1:18-cv-08653-VEC-SDA Document 122.

 

“DIRTY BOMB ... PLEASE
NVESTIGATE ... MAERSK MEMPHIS”

 
 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 115 of 144

Port of Charleston
Dirty Bomb Hoax

immediate Need for Deterrence

Against Weaponized Deception

DIRTY BOMB ... PLEASE INVESTIGATE ...
MAERSK MEMPHIS

   

 

 

Individuals listed in this report should not be considered guilty of any crime or offense.
| The focus of this document is to present evidence of the telecommunications aspects

i

| WARNING: This document provides a threat assessment of a cyber-attack vector.

| of the “dirty bomb” alert and warning received by the U.S. Coast Guard on June 14",
_ 2017 in the context of federal law. Any individual discussed should be presumed
| innocent of any crimes until adjudicated otherwise in an appropriate court of law.

 
 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 116 of 144
 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 117 of 144

Executive summary

This evidentiary report places certain actions of a YouTube celebrity, who initiated a
radiological event response during a hoax reality news show, within the context of
federal law.

As demonstrated by the Port of Charleston “dirly bomb hoax" on June 14" 2017, profit-
motivated YouTube entertainers masquerading as legitimate news channels are now an
emerging threat to the critical infrastructure operators of the United States.

This dangerous trend indicates that socially engineered public panics can be used to
mask more serious simultaneous cyber-attacks (known as blended attacks).

Blended critical infrastructure attacks can be composed of (1) hoax or false content
designed to alarm and distress, and (2) are distributed devices designed to floed and

overwhelm the target. The goal of a blended act is to force an ill-advised call-to-
action (CTA) upon the victim.

This type of weaponized deception is the product of supposed “crowd sourcing’, Crowd

Reality Game (ARG) experience couched in the terms of “investigative journalism”.

The journalism reality show CrowdSourceTheTruth (CSTT) operated by Jason
Goodman, convinced two (2) audience members to call the duty officer at the U.S.
Coast Guard Charleston Sector with verbal information about a “dirty bomb” which led
to the closure of a marine terminal in June 2017

Three minutes after the initial verbal reports were telephoned to the U.S. Coast Guard
Charleston Sector, CSTT’s Goodman asked his audience of over 2,000 to tweet the
following message to 7" District U.S.C.G. Unified Command (resulting in a “Twitter
Storra’ of 8,000 impressions).

“DIRTY BOMB ... PLEASE INVESTIGATE ... MAERSK MEMPHIS”

The second warning (“Twitter Storm’) was a distributed denial of service (DDoS) attack
that transmitted false and deceptive information to an official US. Government law
enforcement agency.
 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 118 of 144

These activities appear to violate the following federal laws.

18 U.S.C. 1038 CONTENT: Goodman caused to be transmitted the following
message to the 7 District Coast Guard Headquarters: “DIRTY
BOMB ... PLEASE INVESTIGATE ... MAERSK MEMPHIS’.
This content was fake and a hoax.

18 U.S.C. 1030 DELIVERY: Goodman caused the above message to be
transmitted with at least 8,000 Twitter impressions in a
Distributed Denial of Service (DDoS) attack on the 7" District
U.S. Coast Guard Headquarters (Unified Command).

As depicted below, the content of the message (‘DIRTY BOMB etc”) was based on
false and deceptive information. The vehicle used to transmit the message to the US.
Coast Guard 7" District Unified Command was a DDoS-style attack via Twitter.

DIRTY BOMB... PLEASE INVESTIGATE ...
MAERSK MEMPHIS

  
  

 

4
 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 119 of 144

Contents

EX@CULVE SUIMUTIALY cocci cette ete eee eaten cneeee sevens freee snacnesunveneeneaneaeseeaecaeess depend ved
PART [bo ccccccccccccsceccsusscsecsesecvenseceeneseaseeeenenesseseseotecacrersesnsneneessieasisinituiesesnenenterseneses custeieuetsneesenuss beeeteesseneeens 6
Background............. eseieeeseeeensseeseny veeiteveeeneeaeess cos eceteesecceeerectecesetanseceinnseneieees ceseestasseeesrseasceesstigenes 8
Weaponized Deception..........0..... beeeeeeneesitnseens bees csee tees ea teneesesserensenesaeenees vesceenees beeps eeeetee renee 9
Weak Legal Deterrence Provides Immunity to Hoax Channels .......0.0...... vesuieieeeeeeseseesenes 10
Overcoming the Legal Obstacles to ProSeCution 0.0... cect renee veruees 12
The Curious Deep Uranium, aka Rock Hudson of The Hudson Repott..........0...0.0.. wld
PART Hho. voeeesesvssaseeuesecatensaseeesusnesneeeornuecsseroneneteneatent’ deeneteecneaeeas vive sneneaeee peenereeese ccaeeeeeseseteseneess 16
Presumed Violations of Federal law .......0...0 ce cette rt etree eer eee sant beb eres sasenerrenienengs 17
PART V2 ooccccccceescceneces testers cs eneeiecsnenenesenenes peubceseceeagecrenesens cecgeneeeenesecneeennnreees cesuesaaceeevesstucevesteseaesateesseaees 19
Weaponization of Attack Bots by CSTT Affiliates 000.0. occ et ett teen eee estes 20
Attack Tools Border on Cyber Warfare....... buses sus cuseesesseecesasvsqenesssesensesstiasesevenseviuesaevesuisenuessearenes 22

at
 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 120 of 144

PART I:
HOAX THREAT ACTORS
ATTACK U.S.C.G.
7 DISTRICT
 

 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 121 of 144

   

L/R: Jason David Goodman, the MAERSK MEMPHIS, George Webb Sweigert

Three minutes between incident A and incident B

2:01:28 2:04:28

 

 
 
 
    

Goodman directs
DDoS attack on
7 District

 

Goodman confirms

“dirty bomb? threat f

received

 

gze

   
 

, bg

fs

 

Taxonomy of distribution of dirty bomb alert and warning.
 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 122 of 144

 

No individual(s) have ever been held accountable for the social media generated public
hysteria that led to the emergency closure of a marine terminal at the Port of
Charleston, S.C. on June 14", 2017.

The maritime terminal closure was based on a “dirty bomb" tip provided by individuals
that supposedly had knowledge of the shipment of a weapon of mass destruction
(WMD) on the MAERSK MEMPHIS container ship (arriving in the Port of Charleston).

Two separate incidents of “dirty bomb" warnings occurred in sequence.
incident A

Two (2) “dirty bomb” phone calls were received by the U.S. Coast Guard (U.S.C.G.)
duty officer at the Charleston Sector after CSTT “intelligence coordinator’ Goodman
provided the emergency number live on the air (843-740-7050)'.

At least one of these callers was discovered to be a very close affiliate of the CSTT
reality show (allegedly Joe Napoli).

A third call was made to the duty officer by Goodman himself to confirm that the “dirty
bomb” messages were received.

Goodman (during a third call) verified (live on-air) with the duty officer at the Charleston
Sector that U.S. Coast Guard Charleston Sector’ that he had received the “dirty bomb"
warnings.

THREE MINUTES TRANSPIRE
incident B

Three minutes after Goodman's call ta the Charleston Sector Goodman orchestrated a
DDoS attack by suggesting everyone in his 2,117 mamber audience send a Twitter
message to the higher command of the Charleston Sector — 7 District Unified
Command. The transmission of these tweets resulted in 8,000 Twitter impressions,
which flooded the 7" District with the following message.

“DIRTY BOMB — PLEASE INVESTIGATE - MAERSK MEMPHIS”

There appears to be no legitimate reason to justify the redundant DDoS “Twitter Storm”.
Understandably, these messages created a panic that bordered on mass hysteria
accompanied by a full-scale radiological incident response followed requiring the
deployment of police, fire. EMS, public works, specialty teams, etc.

 

\ https://www.aytimes.com/2017/06/15/us/port-dirty-bomb-south-carolina.bted
2 https://www.atlanticarea.uscg.mil/Our-Organization/District- 7/Units/Sector- Charleston/

oy
&
 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 123 of 144

Three minutes between incidentA and incident B

2:01:28 2:04:28

 
 
 
   
 
 
 
 

Goodman directs
DDoS attack on
7° istrict

Goodman confirms
“dirty bomb" threat
received

  
     

 

fag

For Internet celebrities willing to create hoaxes based upon deceptive information
(labeled as “news’) their drama can be wrapped in an “investigative journalist” wrapper.

Thig enables such channels to be in the center of the news, rather than merely just
report the news.

CSTT hoaxes usually involve the activation of public safety resources to increase the
allure of the perceived threat for the audience. This creates a strong emotional bond
between the audience, actors and the storyline.

After audience members develop emotional commitment and engagement, a CSTT cail-
to-action (CTAs) is coerced from them. These CTAs may include e-mail bombing a
target’s mail address, calling the places of employment of targets and reporting criminal
investigations, inciting acts of retribution against targets perceived as “enemies of the
truth”, etc.

Theatrical presentations of “nerve centers” (like CSTT) can bring an audience to an
enhanced climax based on the inducement of fear. This can be likened to the Orson
Wells broadcast of “War of the Worlds” in 1938. Such realty shows, also known as Live
Action Role Plays (LARP), include the injection of periodic “intelligence reports” from
“inside sources” to create an Augmented Reality Game (ARG).

9

i
 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 124 of 144

These same threat actors (CSTT + CSTT affiliates) have recently increased their threat
capability by operationalizing technical “attack bots” designed to automatically
broadcast false information when a certain set of circumstances triggers their logic.
These bots can be deployed to create “Twitter Storms” similar to Charleston.

CSTT threat actors have openly stated their desire to attack critical infrastructure to
“crash the machine” and “reset the system” as part of an Internet doomsday cult
philosophy*. Operationalized attack auto-bots factor heavily into this philosophy. This
ig not a fanciful and harmless threat.

The lack of criminal prosecution of these threat actors has created a fertile environment
for continued testing and prototyping of these hoax enhancing auto-bots.

     

4 &e oy, Ba a oe x ig
Ad psy oy Ay sea ge 2 ay bad
SVEaS coy” f a 99

Laws and policies only deter if three conditions are present:

» Fear of penalty
« Probability of being caught
e Probability of penalty being administered

No deterrence has been undertaken to mitigate these CSTT hoax threat actors from
creating more hoaxes impacting public safety. Since Charleston copy-cat hoax events
have been staged in New Mexico by the same profit-driven threat actors (claiming an

assassination attempt made on a CSTT “reporter’)

These repeated public safety hoaxes appear to be an act of perfecting their hoax attack
methods. There is a definite and well documented life cycle to the hoaxes created by
“CSTT’ to generate views and profits.

This type of threat to critical infrastructure has yet to be addressed firmly with legal
action. Thus, a deterrence capabilily is lacking. Without effective deterrence, others
(motivated by profit) will stage similar hoaxes.

 

> See ATeamTyler and Project Mayhem operated by Quinn Michaels

10
 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 125 of 144

PART Il:
WILLFUL BLINDNESS OF CSTT

Li
 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 126 of 144

    

CSTT hoax threat actors are fond of relying on their willful blindness and conscious
disregard to apparent common sense, facts and contradictory information as an
immunity defense.

The consistent reliance on ignorance to certain facts is an example of willful
recklessness to avoid the truth. CSTT affiliates deliberately feign ignorance and
practice avoidance of the actual circumstances surrounding these hoax events.

Willful blindness in a criminal context

Example: When a drug transport smuggler (“mule”) crosses the U.S.-Mexican border
they can claim s/he was not aware of the 162 pounds of marijuana in the car's secret
compartment. This willful ignorance defense does not work.

in the same manner, when profit-motivated hoax threat actors forwards unvented
warnings (“dirty bornb”) to law enforcement* (understanding the consequences of such
information) and then claims ignorance of the consequences (‘I trusted the source’) it
represents a fact pattern as described in United States v. Jewell, 532 F.2d 697 (9th Cir,
1976):

   

"One with a deliberate antisocial purpose in mind. . . may deliberately ‘shut his
eyes’ to avoid knowing what would otherwise be obvious to view. In such cases,
so far as criminal law is concerned, the person acts at his peril in this regard, and
is treated as having ‘knowledge’ of the facts as they are ultimately discovered to
be."°

Goodman’s own words demonstrate the concept. In the following show excerpt, Mr.
Goodman speaks about the trust he has placed in someone called “Deep Uranium’
(later discovered to be a former FBI informant) as source the “dirty bomb" warnings.

Recall Incident A when Mr. Goodrnan verified via phone call that the duty officer at the
US.C.G. Sector Charleston had received a “dirty bomb” threat. Then the following
remarks are made by Goodman on video, immediately following confirmation of the
“dirty bornb’ warning.

 

4 https://law.justia.com/cases/federal/appellate -courts/F2/5 32/697 /99156/
[R. Perkins, Criminal Law 776 (2d ed. 1969)

12

eo
 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 127 of 144

“We've received information from a person known fo me through George
(Webb) as someone who is in the law-enforcement community or the whatever
intelligence community. | don't know this person but | know that George
frequently tells me he’s spoken to this person... George tells me he’s spoken to
this person and such and is going to happen and then ... more than once the
person was correct.” 2:30:20 of video®. Remarks of Jason Goodman on
6/14/2017 YouTube reality show “CSTT”.

Recall Incident B when Mr. Goodman requested 2,117 audience members tweet
“DIRTY BOMB — PLEASE INVESTIGATE ~ MAERSK MEMPHIS’ to the 7" District
Unified Command (resulting in 8,000 Twitter impressions).

However, an hour prior to these events Goodman telephone intelligence analyst and
author Dr. Jermone Corsi’ to seek his advice and consultation,

01:09:42 Jason Goodman contacts Corsi to inquire about the threat
01:17:15 Corsi responds he doesn’t know anything about the threat
01:20:51 Corsi re-iterates he cannot corroborate anything about the threat

01:41:06 Corsi repeats again he has ZERO confirmation of the threat

 

Clear and Present Danger (Calm Before the
Storm?) #maerskmemphis

Video of CSTT, Jason Goodman owner/operator

 

* hitps://www.youlube.com/watch Pv=ekrscw2WwAbURt= 7799s
’ hitp://www.simonandschuster.com/authors/erome-R-Corsi/48 217651

13

ee
 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 128 of 144

This information from an intelligence industry analyst and “insider” was subsequently
disregarded by Goodman.

in sum, Mr. Goodman proceeded at his own peril and risk to broadcast the fake hoax
threat to the 7" District Unified Command (Incident B) based on vague and ambiguous
knowledge of a mystery man known as “Deep Uranium’.

The source of this dirty bomb “intelligence” (‘Deep Uranium’) is a former FBI informant.
it is very telling that a few weeks after the 6/14/2017 Port of Charleston incident, Mr.
Goodman inaugurated a special CSTT exclusive weekly feature known as the Hudson
Report featuring “Deep Uranium” on August 14, 2017.

 

Screen capture of The Hudson Report

     
  

 

#

The identity of the curious “Deep Uranium” appears to be that of a former FBI informant
living in West Virginia.

 

The likely individual known as Deep Uranium and Rock Hudson on CSTT®

 

® ntips://www.youtube.com/watch PvezpSZ-NC8ils
 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 129 of 144

Militia leader guilty in bomb plot
Aug. 8, 1997

WHEELING, W.Va. -- The self-proclaimed general of West Virginia’s Mountaineer
Militia has been convicted of plotting to blow up the FBI's fingerprint laboratory. A
U.S. District Court jury found Floyd ‘Ray’ Looker, a Vietnam veteran wha lives in
Stonewood, W.Va. and claims to be a gospei preacher, guilly of conspiracy to engage
in manufacturing and dealing in explosives without a license.

The 56-year-old Looker, who testified in his own behalf Thursday, had told jurors he
didn't know it was illegal to build bombs. He said he wanted to stockpile explosives
in case the United States were invaded by a foreign force. The government, however,
said Looker planned to use the explosives to blow up the FBI's fingerprint lab in
Clarksville, W.Va., about 90 miles south of Pittsburgh. Looker was arrested Oct. 11,
4995 after he allegedly sold blueprints of the FBI fingerprint complex for $50,000 to
an undercover agent who claimed to represent a terrorist group. The prosecution's
case was based information received from a former militia meniber who has since

entered the government's witness protection program. The informant, Okey
Marshall Richards Jr., made more than 400 tape recordings that led to the
arrest of Richards. Defense attorneys called Richards’ twoex-wives who told the
court the informant is a pathological liar. The two women also said he owed them at

least $40,000 in alimony and child support. Looker’s co-defendants, Jack Arland
Phillips and Edward F. Moore, both entered guilty pleas at earlier hearings.

The Hudson Report was marketed by CSTT as an “intelligence report’, including a
synopsis of leaked law-enforcement and/or intelligence community information. The
focus of The Hudson Report was to create drama and interest based on upcoming
events related to “intelligence assessments”.

This was a regular feature of CSTT, the showcasing of the same individual who was the
alleged source of the “dirty bomb” threat information.
 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 130 of 144

PART III:
SUFFICIENCY OF

LEGAL REMEDIES

lo
 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 131 of 144

 

18 U.S.C. § 1030, COMPUTER FRAUD AND ABUSE ACT
18 U.S.C. § 1038 states:

(5)

(A) knowingly causes the transmission of a program, information, code, or
command, and as a result of such conduct, intentionally causes damage
without authorization, to a protected computer;

In 2011, the Sixth Circuit Court of Appeals addressed similar DDOS-style attacks in
Pulte Homes, Inc.v. Laborers’ Intern, Union of North America, 648 F.3d 295 (6th Cir.
2011).

This case that did not deal directly with a per se DDoS attack but did deal with a labor
union's concerted email and telephone “attack” on a company of such a volume that it
disrupted the company’s ability to do business®.

The issue before the court in Plule was whether the labor union “intentionally caused
damage” by causing e-mail bombs and needless phone calls to a business. The Pulte
Court, in finding a violation of the Computer Fraud and Abuse Act and, consequeniially,
“damage” arising from this activity, held that “a transmission that weakens a sound
computer system—or, similarly, one that diminishes a plaintiffs ability to use data or a
system’ causes damage. /d. at 301. The court reasoned:

Under the CFAA, “any impairment to the integrity or availability of data, a
program, a system, or information” qualifies as “damage.” Because the statute
includes no definition of three key terms-"iImpairment,” “integrity,” and
“availability’—-we look to the ordinary meaning of these words. “Impairment
means a “deterioration” or an “injurious lessening or weakening.” The definition of
“integrity” includes an “uncorrupted condition,” an “original perfect state,” and
“soundness.” And “availability” is the “capability of being employed or made use
of.” Applying these ordinary usages, we conclude that a transmission that
weakens a sound computer system—or, similarly, one that diminishes a Plaintiffs
ability to use data or a system—causes damage.”

 

® https.//shawnetama.corm/2013/10/09/yes-case law says-i-really-is-a-ciaa-violation -to-ddos-a -website/

d/
 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 132 of 144

18 U.S.C. § 1038, TERRORIST HOAX IMPROVEMENTS ACT OF 2007
18 U.S.C. § 1038 states:

(a) Criminal Violation.—

(1) In general.-Whoever engages in any conduct with intent to convey false or
misleading information under circumstances where such information may reasonably
be believed and where such information indicates that an activity has taken, is taking,
or will take place that would constitute a violation of [specified anti-terrorism laws,]
shall [be fined or imprisoned as provided].

In 2017, a 21 y.o. volunteer fire fighter in Columbia, S.C. was sentenced to one year of
imprisonment and three years of supervised probation for phone texting three unknown
people that he had heard that someone placed a bomb at a Veteran’s Administration
Medical Center’.

As suggested in United States v. Jewell, 532 F.2d 697 (9th Cir. 1976), Mr. Goodman's
willful blindness to the sources of the 6/14/2017 dirty bomb warnings (calculated to
cause panic and disrupt the civil peace) does not provide an adequate defense

To address the intent requirement of 18 U.S.C. 1038 it is instructive to note the wisdom
of United States v. Castagana, 604 F.3d 1160, 1164 (9th Cir. 2070).

 

Whether the circumstances were such that Castagana's victims or other
observers may reasonably have believed his statements to indicate terrorist
activity is a question wholly independent of Castagana’s intentions. That is
precisely what a reasonableness standard, triggered by factual
circumstances, means, The insertion of this reasonableness requirement
removes from consideration the subjectivity of the actor's intent and replaces
it with an objective standard.

 

The intention of Mr. Goodman is not an issue. The willful blindness on Goodman's part
to seize on “intelligence” information from a former FBI informant to create a Twitter
Storrn is the issue.

18
 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 133 of 144

PART IV:
BURGEONING CAPABILITIES

OF
CSTT THREAT ACTORS

19
 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 134 of 144

 

Cognitive (mind) threats are a type of social engineering attack that demands immediate
action based on a perceived crisis (always based on deception). For such attacks to
work there must be an appearance of legitimacy (‘intelligence source”), E-mail phishing
attacks are an example of deception based social engineering designed for an |
illegitimate call to action.

These attacks (like Incident B) can overwhelm public safety responders in an instant,
sewing confusion which blues proper situational awareness and threat assessment.

The speed of the Internet, the large audience reach of social media platforms, and the
opportunity to fashion hoax events create attacks that are largely unknown and
unfamiliar to public safety responders.

Deception coupled with “auto bot’ or “bot” technology is even more troubling. The same
CSTT group responsible for Charleston is perfecting a type of “doomsday” auto-bot
messaging system with the end objective to “reset the machine’.

These CSTT affiliates (emboldened by the lack of a legal threat) are openly
communicating via YouTube and Twitter to create a Project Mayhem type of doomsday
network. This is a recipe for a larger scale hoax in the future.

The auto-bot network can (labeled #TimePhoneHack) disseminate massive
disinformation via social media networks to create panic in seconds. The same CSTT
threat actors involved Charleston are now using sophisticated Artificial Intelligence (A!)
techniques to perfect their methods (in plain view).
 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 135 of 144

 

 

firne Phone Rac

  

21
 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 136 of 144

 
 

Cognitive attacks (weaponized deception) coupled with technology devices (auto-bots)
have created a new style of cyber threat known as blended attacks. Such attacks are
multi-layered and can avoid traditional pre-attack indicators. Techniques such as these
are bordering on the domain of cyber warfare.

The sophistication of this style of attack will remain perplexing to traditional first
responder resources (as with Charleston). As this paper is being written, a bot-net
style attack apparently launched by CSTT is presently underway.

The CSTT affiliate known as “Quinn Michaels” is presently openly recruiting followers to
launch cyber-based attacks in the perceived enemies and rivals of CSTT. Michaels,
who claims to understand the Palantir’® intelligence algorithms, is engineering an
Artificial Intelligence (A.1.)-based bot network to monitor social media for trigger words
and respond with replies to guide and enhance a cognitive attack.

These attacks indicate that the CSTT confederation have not been deterred by the
closure of the Port of Charleston and the downstream consequences of that event. In
fact, the opposite is true — they have become emboiden by the lack of legal
accountability.

This type of threat to critical infrastructure has yet to be addressed firmly with legal
action. Thus, a deterrence capability is lacking. Without effective deterrence, others
(motivated by profit, philosophy, ideologies. etc.) with stage similar hoaxes.

Meanwhile, the lack of criminal prosecution of these threat actors has created a fertile
environment for testing and prototyping hoax enhancing auto-bots.

 

ag hitps://www.bloomberg.com/features/2018-palantir peter thiel/

ae
 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 137 of 144

ANNEX

RO
ua
 

 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 138 of 144

Dr. Jermone Corsi (consulted one hour before Incident B)

   
   
   
   
   
   

Jerome Corsi

orm

Residence

Nationality

Educ

 

Sot

 

Conients

     

AL

Occupation Writer

 

Employel

Known for

   

   

Title

     

Political

 
 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 139 of 144

“Rock Hudson” discusses the Port of Charleston in an August 14,
2017 video".

; protocol all. of those things begin:

PM tee EY

 

‘In regards to George Webb | have a tremendous respect for Webb and |
dorrt mind telling you —

and that is that George is just an amazing — thal you what a mind -- yeah ~
what a mind ~ 1 can’t speak enough of it, | mean it’s just ....

You take for example intelligence and people say well how do we know this
guy [Hudson] is telling us the truth ~ well okay ...

We know, we know for a fact that 425 million cargo containers are
transported each year in the world that represents over 90 percent of the
world’s total trade ...

Charleston South Carolina is a port hub — those hubs — depending on the
security protocols that their using ~ that day or that shift — they can process
4.500 to 50 thousand containers per day. That raised an eyebrow with me...

But, don’t worry because they really do care about you

They should be ashamed of themselves ..." Beginning at 39:20 in the
YouTube video “Hudson Revealed” published August 14, 20177.

 

4 Rttps://www.youtube.com/watch?v=TWUISeDPFxORL= 202 1s

25
     

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 140 of 144

 

Goodman provides recap of the dirty bomb hoax at 1:33, names Joe
Napoli at 3:13, continues on to 8:51

Bay Bes ed

 

Unrig Cynthia McKinney

   

 

https://www.youtube.com/watch?v=tSl0ZflsN_k

26

 
 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 141 of 144

Example of the weekly “The Hudson Report” YouTube shows

 

 

i https://www justice.gov/usao sc/pr/columbia-man-sentenced-making-hoax-bornb-threat

27
 

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 142 of 144

HIME soci

711 I6S7ROGO1S Micklctown. DT:
OL May 2018
The next generation of cyber warfare attack tools will be based
upon Artificial Intelligence. A.l. tools can execute complex social
media attacks to create panic. Law enforcement is falling further
behind the tip of the spear in comprehending the cyber warfare
nature of these attack techniques.

This booklet describes how social media hoax news sites
can attack America’s critical infrastructure. Seemingly, these
deception merchants operate with no threat of legal action. This
fertile environment has allowed the consequence-free attacks on
maritme ports, generation of hysteria of supposed assassination
plots, etc.

The alleged deception merchant described herein is Jason
David Goodman of New York City, operator of the “business”

CrowdSourceThetruth (a social media conspiracy channel).

WARNING: No. individuals described herein should be
presumed to be guilty of any particular violation of law, policy
or regulation. All parties should be presumed innocent until a
competent court deems otherwise.

ISBN 9781717058795 ;
bin HME) 90000 >

i

 
 
 

     
  
   
    
    

  

 
 

a pray
—_—

     

SRcaunsuanmees

ee

6PLSSG8E0# Penoiddy ayey d1UoNIe/y

92 8h22 ZZL0 Of66G 9€0S SOG

|

# ONIMOVUYL Sdsn

 

    
  
  

_ LS Tav3d 00g
"OS LINO LoRdisig sj

LINN SYVINI 3S Od .o,
diHsS

 

 

 

Y ON J aAe—7 -- Jawes

 

9ZE2-1L0001 AN MYOA MAN

AAV HL ZGZ
GE AUNLNAO LS1z
NVINGOOS Nosyr

wiAVQ-b TIVIA ALIMOId

LLELoooo00szo0

L000} Woy pajey

BLOZ/6Z/LL

 

AUZ EY Je]{

F9vLsod sn
4000 1100 0008 £200 92 ebzz 2210 o¢66 90S sore GELS

 

 

 

IHAYAS THES Ot

 

ef1US-N-49119

  

SILVLS GALINA |

 

 

   

 
  
 
   
  
     
 

 

ja ' S885 E62 yy
3 SER ua 4 38
5° 9 37 -w £ Gy

o PE er 2 & OG

: a 2 GD oP £3
SGRESES

Ode A296 BG

so. «oR 8 8

 

 

* Domesti

LE) Ay

ce
7
Oo
N
6
oO
L.
wv
aa
Oo.
ud
|
Reamer

 

 

5
x<
Q
a
“ey
5
O
wv
a
o
3

121/2x9 1/2

OD

00014

an
Poy

 
